Exhibit 10.2

Amended and Restated Canadian Loan Agreement

by and between

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

formerly known as Congress Financial Corporation (Canada),

as Revolving Lender and Administrative and Collateral Agent

- and -

MONROE CAPITAL MANAGEMENT ADVISORS LLC

as a Tranche B Lender and Tranche B Agent

- and -

SMTC MANUFACTURING CORPORATION OF CANADA

/SOCIETE DE FABRICATION SMTC DU CANADA

as Canadian Borrower

Dated: August 3, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.

SECTION 1

  DEFINITIONS    2

1.1

  “Accounts”    2

1.2

  “Adjusted Libor Rate”    2

1.3

  “Agent”    3

1.4

  “Applicable Margin”    3

1.5

  “Approved Fund”    4

1.6

  “Availability Reserves”    4

1.7

  “BIA”    4

1.8

  “Blocked Accounts”    4

1.9

  “Borrowing Base”    4

1.10

  “Borrowing Base Certificate”    5

1.11

  “Business Day”    5

1.12

  “Canadian Borrower”    5

1.13

  “Canadian Dollar Amount”    5

1.14

  “Canadian Excess Availability”    5

1.15

  “Canadian Lenders”    6

1.16

  “Canadian Prime Rate”    6

1.17

  “Canadian Prime Rate Loans”    6

1.18

  “Canadian Reference Bank”    6

1.19

  “Canadian Revolving Maximum Credit”    6

1.20

  “Capital Expenditures”    6

1.21

  “Capital Lease”    6

1.22

  “CCAA”    6

1.23

  “CDOR Rate”    7

1.24

  “Change in Law”    7

1.25

  “Closing Date”    7

1.26

  “Collateral”    7

1.27

  “Combined Eligible Accounts”    7

1.28

  “Consolidated Net Income”    7

1.29

  “Control”    8

1.30

  “Debt Offering”    8

1.31

  “Default”    8

1.32

  “Deposit Account Control Agreement”    8

1.33

  “EBITDA”    9

1.34

  “Eligible Accounts”    9

 

- i -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

1.35

  “Eligible Inventory”    11

1.36

  “Enforcement Action”    12

1.37

  “Environmental Laws”    12

1.38

  “Equipment”    12

1.39

  “Equity Offering”    12

1.40

  “Equivalent Amount”    12

1.41

  “Excess Cash Flow”    13

1.42

  “Existing Security”    13

1.43

  “Existing Security Agreements”    13

1.44

  “Event of Default”    13

1.45

  “Financing Agreements”    13

1.46

  “Fixed Charge Coverage Ratio”    13

1.47

  “Fixed Charges”    13

1.48

  “Full Control Notice”    14

1.49

  “GAAP”    14

1.50

  “General Security Agreement”    14

1.51

  “Hazardous Materials”    14

1.52

  “Hedge Agreement”    14

1.53

  “Hedging Liabilities”    14

1.54

  “HTM”    15

1.55

  “Inactive Subsidiaries”    15

1.56

  “Information Certificate”    15

1.57

  “Interest Expense”    15

1.58

  “Interest Payment Date”    15

1.59

  “Interest Period”    16

1.60

  “Interest Rate”    16

1.61

  “Inventory”    16

1.62

  “ISDA”    16

1.63

  “ITA”    16

1.64

  “Junior Participation”    16

1.65

  “Leased Real Property”    17

1.66

  “Letter of Credit Accommodations”    17

1.67

  “Libor Rate”    17

1.68

  “Libor Rate Loan”    17

1.69

  “Lien”    17

1.70

  “Loans”    17

1.71

  “Major Customer”    18

1.72

  “Major Customer Designated Facilities”    18

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

1.73

  “Mark to Market Exposure”    18

1.74

  “Material Adverse Effect”    18

1.75

  “Maturity Date”    18

1.76

  “Measurement Date”    18

1.77

  “Mexican Negative Pledge Agreement”    18

1.78

  “Mexican Obligor Collateral”    19

1.79

  “Mexican Obligors”    19

1.80

  “Mexican Security Documents”    19

1.81

  “Mexican Undertaking”    19

1.82

  “Monroe”    19

1.83

  “Moody’s”    19

1.84

  “Net Amount of Eligible Accounts”    19

1.85

  “Obligations”    20

1.86

  “Obligor”    20

1.87

  “Officer’s Compliance Certificate”    20

1.88

  “Original Canadian Loan Agreement”    20

1.89

  “Original US Loan Agreement”    20

1.90

  “Payment Account”    20

1.91

  “Pension Plans”    20

1.92

  “Person” or “person”    21

1.93

  “PPSA”    21

1.94

  “Priority Event”    21

1.95

  “Priority Payables Reserve”    21

1.96

  “Provision for Taxes”    21

1.97

  “Real Property”    22

1.98

  “Records”    22

1.99

  “Reference Rate”    22

1.100

  “Reference Rate Loans”    22

1.101

  “Register”    22

1.102

  “Registered Tranche B Loan”    22

1.103

  “Registered Tranche B Loan Note”    22

1.104

  “Required Lenders”    22

1.105

  “Required Tranche B Lenders”    23

1.106

  “Revolving Lender”    23

1.107

  “Revolving Loan Priority Collateral”    23

1.108

  “Revolving Loans”    23

1.109

  “S&P”    23

1.110

  “SMTC Corporation”    23

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

1.111

  “Solvent”    23

1.112

  “Special Agent Advances”    24

1.113

  “Special Tranche B Agent Advances”    24

1.114

  “Spot Rate”    24

1.115

  “Subsidiaries”    24

1.116

  “Total Debt”    24

1.117

  “Total Excess Availability”    24

1.118

  “Total Leverage Ratio”    24

1.119

  “Tranche B Agent”    24

1.120

  “Tranche B Lenders”    25

1.121

  “Tranche B Loan”    25

1.122

  “Tranche B Loan Action Default”    25

1.123

  “Tranche B Loan Action Default Notice”    25

1.124

  “Tranche B Loan Interest Rate”    25

1.125

  “Tranche B Loan Fee Letter”    25

1.126

  “Tranche B Loan Priority Collateral”    26

1.127

  “US”    26

1.128

  “US Advances”    26

1.129

  “US Agent”    26

1.130

  “US Availability Reserves”    26

1.131

  “US Borrowers”    26

1.132

  “US Borrowing Base”    26

1.133

  “US Dollar Amount”    26

1.134

  “US Eligible Accounts”    26

1.135

  “US Excess Availability”    27

1.136

  “US Financing Agreements”    27

1.137

  “US Hedge Agreements”    27

1.138

  “US Hedging Liabilities”    27

1.139

  “US Lenders”    27

1.140

  “US Letter of Credit Accommodations”    27

1.141

  “US Loan Agreement”    27

1.142

  “US Loans”    27

1.143

  “US Mark to Market Exposure”    28

1.144

  “US Obligations”    28

1.145

  “US Prime Rate”    28

1.146

  “US Priority Event”    28

1.147

  “US Revolving Lender”    28

1.148

  “US Revolving Loans”    28

 

- iv -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

1.149

  “US Revolving Maximum Credit”    28

1.150

  “US Tranche B Agent”    28

1.151

  “US Special Agent Advances”    28

1.152

  “US Special Tranche B Agent Advances”    29

1.153

  “US Tranche B Loan”    29

1.154

  “US Tranche B Lenders”    29

1.155

  “Value”    29

1.156

  “Wachovia”    29

SECTION 2 CREDIT FACILITIES

   29

2.1

  Revolving Loans    29

2.2

  Letter of Credit Accommodations    30

2.3

  Tranche B Loan    34

2.4

  Availability Reserves    37

2.5

  Taxes    37

2.6

  Hedge Agreements    39

SECTION 3 INTEREST AND FEES

   40

3.1

  Interest    40

3.2

  Closing Fee    42

3.3

  Servicing Fee    42

3.4

  Unused Line Fee    43

3.5

  Commitment Fee    43

3.6

  Increased Costs and Changes in Law    43

SECTION 4 CONDITIONS PRECEDENT

   45

4.1

  Conditions Precedent to Amendment and Restatement    45

4.2

  Conditions Precedent to All Loans and Letter of Credit Accommodations    49

SECTION 5 COLLECTION AND ADMINISTRATION

   50

5.1

  Canadian Borrower’s Loan Account    50

5.2

  Statements    50

5.3

  Collection of Accounts    50

5.4

  Payments    52

5.5

  Authorization to Make Loans and Letter of Credit Accommodations    57

5.6

  Use of Proceeds    57

5.7

  Obligations Several; Independent Nature of Canadian Lenders’ Rights    58

SECTION 6 COLLATERAL REPORTING AND COVENANTS

   58

6.1

  Collateral Reporting    58

6.2

  Accounts Covenants    59

6.3

  Inventory Covenants    60

 

- v -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

6.4

  Equipment Covenants    61

6.5

  Power of Attorney    61

6.6

  Right to Cure    62

6.7

  Access to Premises    63

SECTION 7 REPRESENTATIONS AND WARRANTIES

   63

7.1

  Corporate Existence, Power and Authority; Subsidiaries    63

7.2

  Financial Statements; No Material Adverse Change    64

7.3

  Name; State of Organization; Chief Executive Office; Collateral Locations   
64

7.4

  Priority of Liens; Title to Properties    64

7.5

  Tax Returns    65

7.6

  Litigation    65

7.7

  Compliance with Other Agreements and Applicable Laws    65

7.8

  Bank Accounts    66

7.9

  Accuracy and Completeness of Information    66

7.10

  Status of Pension Plans    66

7.11

  Environmental Compliance    67

7.12

  Intellectual Property    68

7.13

  Subsidiaries; Affiliates; Capitalization; Solvency    68

7.14

  Survival of Warranties; Cumulative    69

7.15

  Inactive Subsidiaries    69

7.16

  Labour Disputes    69

7.17

  Intentionally Deleted.    70

SECTION 8 AFFIRMATIVE AND NEGATIVE COVENANTS

   70

8.1

  Maintenance of Existence    70

8.2

  New Collateral Locations    70

8.3

  Compliance with Laws, Regulations, Etc.    70

8.4

  Payment of Taxes and Claims    72

8.5

  Insurance    72

8.6

  Financial Statements and Other Information    73

8.7

  Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.    75

8.8

  Encumbrances    76

8.9

  Indebtedness    76

8.10

  Loans, Investments, Guarantees, Etc.    77

8.11

  Dividends and Redemptions    77

8.12

  Transactions with Affiliates    78

8.13

  Intellectual Property    78

8.14

  Additional Bank Accounts    78

8.15

  Applications under the Companies’ Creditors Arrangement Act or BIA    78

 

- vi -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

8.16

  Operation of Pension Plans    79

8.17

  Costs and Expenses    79

8.18

  Further Assurances    80

8.19

  EBITDA    80

8.20

  Inactive Subsidiaries    81

8.21

  End of Fiscal Years; Fiscal Quarters    81

8.22

  Change in Business    81

8.23

  Fixed Charge Coverage Ratio    81

8.24

  Maximum Total Debt    82

8.25

  Maximum Capital Expenditures    84

8.26

  After Acquired Real Property    85

SECTION 9 EVENTS OF DEFAULT AND REMEDIES

   85

9.1

  Events of Default    85

9.2

  Remedies    88

SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   96

10.1

  Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver    96

10.2

  Waiver of Notices    98

10.3

  Amendments and Waivers    99

10.4

  Waiver of Counterclaim    100

10.5

  Indemnification    100

SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS

   100

11.1

  Term    100

11.2

  Notices    101

11.3

  Partial Invalidity    101

11.4

  Successors and Assignment    102

11.5

  Entire Agreement    104

11.6

  Headings    105

11.7

  Judgment Currency    105

11.8

  Interpretative Provisions    105

11.9

  Counterparts    106

11.10

  Tranche B Lenders Purchase Option    106

11.11

  Revolving Lender Purchase Option    108

11.12

  Competing Purchase Options    110

11.13

  US Obligation Purchase Requirement    110

11.14

  Limitation on Gross Up for Withholding Tax    110

SECTION 12 THE AGENT AND THE TRANCHE B AGENT

   110

12.1

  Appointment, Powers and Immunities    110

 

- vii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)

    Page No.

12.2

  Reliance By Agent and Tranche B Agent    111

12.3

  Events of Default    111

12.4

  Agents in their Individual Capacity    112

12.5

  Indemnification    112

12.6

  Non-Reliance on Agent, Tranche B Agent and Other Lenders    113

12.7

  Failure to Act    114

12.8

  Concerning the Collateral and the Related Financing Agreements    114

12.9

  Field Audit, Examination Reports and other Information; Disclaimer by Lenders
   114

12.10

  Collateral Matters    114

12.11

  Agency for Perfection    116

12.12

  Successor Agent and Tranche B Agent    116

12.13

  Existing Security held for Obligations    117

SECTION 13 ACKNOWLEDGEMENT AND RESTATEMENT

   118

13.1

  Existing Obligations    118

13.2

  Acknowledgment of Security Interests    118

13.3

  Original Canadian Loan Agreement    118

13.4

  Restatement    118

 

- viii -



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A    —      Information Certificate Schedule 1.10    —      Form of
Borrowing Base Certificate Schedule 1.34(f)    —      Form of Billing
Authorization Letter re: Accounts Schedule 1.34(g)    —      Form of No-Offset
Agreement re: Accounts Schedule 1.35    —      Form of Inventory Purchase
Agreement Schedule 1.43    —      Description of Existing Security Agreements
Schedule 1.72    —      Major Customer Designated Facilities Schedule 1.80   
—      Mexican Security Documents Schedule 1.107    —      Description of
Revolving Loan Priority Collateral Schedule 7.4    —      Existing Liens
Schedule 7.8    —      Bank Accounts Schedule 7.16    —      Labour Disputes
Schedule 8.9    —      Existing Indebtedness Schedule 8.10    —      Existing
Loans, Advances and Guarantees

 

- ix -



--------------------------------------------------------------------------------

AMENDED AND RESTATED CANADIAN LOAN AGREEMENT

This Amended and Restated Canadian Loan Agreement dated August 3, 2007 is
entered into by and between Wachovia Capital Finance Corporation (Canada),
formerly known as Congress Financial Corporation (Canada), an Ontario
corporation, in its capacity as lender of Revolving Loans hereunder (in such
capacity together with its successors and assigns, “Revolving Lender”) and in
its capacity as agent (in such capacity together with its successors and
assigns, “Agent”), Monroe Capital Management Advisors LLC, a Delaware limited
liability company, in its capacity as agent for the Tranche B Lenders (in such
capacity together with its successors and assigns, “Tranche B Agent”), the
lenders party hereto from time to time as lenders of the Tranche B Loan (in such
capacity together with their respective successors and assigns, collectively,
“Tranche B Lenders” and individually a “Tranche B Lender”), and SMTC
Manufacturing Corporation of Canada/Societe de Fabrication SMTC Du Canada, an
Ontario corporation (“Canadian Borrower”).

W I T N E S S E T H:

WHEREAS Canadian Borrower, Revolving Lender and Agent are parties to the
Canadian Loan Agreement dated as of June 1, 2004 (as amended pursuant to a first
amending agreement dated March 31, 2005, a second amending agreement dated
August 17, 2005, a third amending agreement dated June 12, 2006, an extension
letter dated August 1, 2006 and a fourth amending agreement dated September 20,
2006, the “Original Canadian Loan Agreement”) pursuant to which Revolving Lender
has made and may make loans and provide other financial accommodations to
Canadian Borrower;

WHEREAS Canadian Borrower has requested that Agent and Canadian Lenders amend
and restate the Original Canadian Loan Agreement pursuant to and in accordance
with the terms and conditions set forth herein;

WHEREAS Canadian Borrower has asked Tranche B Lenders to extend credit to the
Canadian Borrower consisting of a term loan in the aggregate principal amount of
US$5,000,000, the proceeds of which shall be used to refinance certain existing
indebtedness of Canadian Borrower, for general working capital purposes of
Canadian Borrower and to pay fees and expenses related to this Agreement;

WHEREAS Tranche B Lenders are willing to become Canadian Lenders under this
Agreement and to make a term loan to Canadian Borrower and each other Canadian
Lender is willing to agree to amend and restate the Original Canadian Loan
Agreement and to make such loans and provide such financial accommodations to
Canadian Borrower on the terms and conditions set forth in this Agreement and
Agent is willing to act as agent, on behalf of Revolving Lender, Tranche B Agent
and Tranche B Lenders, on the terms and conditions set forth in this Agreement
and Tranche B Agent is willing to act as agent on behalf of Tranche B Lenders on
the terms and conditions set forth in this Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1 Definitions

All terms used herein which are defined in the PPSA (as hereinafter defined)
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Canadian Borrower, Revolving Lender, Tranche B
Lender and Agent pursuant to the definitions set forth in the recitals hereto,
or to any other person herein, shall include their respective successors and
assigns. The words “hereof”, “herein”, “hereunder”, “this Agreement” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced. The word “including” when used in this Agreement
shall mean “including, without limitation”. References herein to any statute or
any provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default (as hereinafter defined) shall exist or continue or
be continuing until such Event of Default is waived in accordance with
Section 10.3 or is cured in a manner satisfactory to the Required Lenders (as
hereinafter defined), if such Event of Default is capable of being cured as
determined by the Required Lenders. Any accounting term used herein unless
otherwise defined in this Agreement shall have the meanings customarily given to
such term in accordance with GAAP. “Canadian Dollars” and the sign “C$” mean
lawful money of Canada. “US Dollars” and the sign “US$” mean lawful money of the
US. All monetary amounts referred to in this Agreement are in US Dollars unless
otherwise stated. For purposes of this Agreement, the following terms shall have
the respective meanings given to them below:

 

1.1 “Accounts”

“Accounts” shall mean all present and future rights of Canadian Borrower to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.

 

1.2 “Adjusted Libor Rate”

“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:

 

  (a) the Libor Rate for such Interest Period by:

 

  (b) a fraction equal to:

 

  (i) one (1); minus

 

  (ii) the Reserve Percentage.

 

- 2 -



--------------------------------------------------------------------------------

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any Canadian or foreign banking authority
for determining the reserve requirement which is or would be applicable to
deposits of Canadian Dollars in a non-Canadian or an international banking
office of the Canadian Reference Bank, used to fund a Libor Rate Loan or any
Libor Rate Loan made with the proceeds of such deposit, whether or not the
Canadian Reference Bank actually holds or has made any such deposits or loans.
The Adjusted Libor Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage. At no time shall the Adjusted Libor Rate for
any Interest Period be less than five (5%) percent per annum.

 

1.3 “Agent”

“Agent” shall have the meaning set forth in the preamble to this Agreement.

 

1.4 “Applicable Margin”

“Applicable Margin” shall mean the corresponding percentages per annum as set
forth in the table below. The Applicable Margin shall be determined and adjusted
quarterly on the date (each, a “Calculation Date”) on which Canadian Borrower
provides (or are required to provide) an Officer’s Compliance Certificate
pursuant to Section 8.6(a)(ii) for the most recently ended fiscal quarter of
SMTC Corporation; provided, however, that (a) the Applicable Margin shall be
based on Level I for the first full year following the Closing Date and
thereafter the Level shall be determined by reference to the Total Leverage
Ratio as of the last day of the most recently ended fiscal quarter of SMTC
Corporation preceding the applicable Calculation Date and (b) if Canadian
Borrower fails to provide the Officer’s Compliance Certificate as required by
Section 8.6(a)(ii) for the most recently ended fiscal quarter of SMTC
Corporation preceding the applicable Calculation Date, the Applicable Margin for
such Calculation Date shall be based on Level I until such time as such
Officer’s Compliance Certificate is provided, at which time the Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of SMTC Corporation preceding such
Calculation Date.

 

Level

  

Total Leverage Ratio

  

Applicable
Margin for
Libor Rate
Loans

  

Applicable
Margin for
Reference Rate
Loans

Level I    Greater than or equal to 2.50x    4.00%    1.25% Level II   
Less than 2.50x but greater than or equal to 2.00x    3.50%    0.75% Level III
   Less than 2.00x but greater than or equal to 1.50x    3.25%    0.50% Level IV
   Less than 1.50x    3.00%    0.25%

 

- 3 -



--------------------------------------------------------------------------------

1.5 “Approved Fund”

“Approved Fund” shall mean with respect to any Canadian Lender that is a fund or
similar investment vehicle that makes or invests in commercial loans, any other
fund or similar investment vehicle that invests in commercial loans which is
managed or advised by the same investment advisor as such Canadian Lender or by
an affiliate of such investment advisor.

 

1.6 “Availability Reserves”

“Availability Reserves” shall mean, as of any date of determination, such
amounts as Agent may from time to time establish and revise reducing the amount
of the Revolving Loans and Letter of Credit Accommodations which would otherwise
be available to Canadian Borrower under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent, do or, with the giving of notice or passage of time would,
affect either (i) the Collateral or any other property which is security for the
Obligations or its value, (ii) the assets, business or prospects of Canadian
Borrower or any Obligor or (iii) the Liens and other rights of Agent, Tranche B
Agent and Canadian Lenders in the Collateral (including the enforceability,
perfection and priority thereof) or (b) to reflect Agent’s belief that any
collateral report or financial information furnished by or on behalf of Canadian
Borrower or any Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.2 hereof or (d) to reflect
Agent’s estimate of the amount of any Priority Payables Reserve, or (e) in
respect of any state of facts which Agent determines constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default or (f) to reflect Agent’s good faith estimate of the amount of any
reserve necessary to reflect changes or fluctuations in applicable currency
exchange markets and exchange rates or to reflect the Mark to Market Exposure of
any Hedge Agreement of Canadian Borrower.

 

1.7 “BIA”

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada).

 

1.8 “Blocked Accounts”

“Blocked Accounts” shall have the meaning set forth in Section 5.3(a) hereof.

 

1.9 “Borrowing Base”

“Borrowing Base” shall mean, at any time, the US Dollar Amount equal to:

 

  (a) eighty-five (85%) percent of the Net Amount of Eligible Accounts; plus

 

  (b) the least of: (i) fifty (50%) percent of the Value of Eligible Inventory
consisting of raw materials and finished goods; or (ii) eighty-five
(85%) percent of the appraised value of the Eligible Inventory expressed as a
percentage of cost value, net of liquidation expenses, with appraisals conducted
on an orderly liquidation basis at the expense of Canadian Borrower by
independent appraisers acceptable to Agent and otherwise in accordance with
Section 6.3; or (iii) twenty-five (25%) percent of the Canadian Revolving
Maximum Credit, minus

 

- 4 -



--------------------------------------------------------------------------------

  (c) any Availability Reserves.

For purposes only of applying the sub-limit on Revolving Loans based on Eligible
Inventory pursuant to paragraph (b)(iii) immediately above, Agent may treat the
then un-drawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Agent
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sub-limit in
paragraph (b)(iii) immediately above, the outstanding Revolving Loans and
Availability Reserves shall be attributed first to any components of the lending
formulas in the Borrowing Base that are not subject to such sub-limit, before
being attributed to the components of the lending formulas subject to such
sub-limit.

 

1.10 “Borrowing Base Certificate”

“Borrowing Base Certificate” shall mean a certificate executed by Canadian
Borrower, in substantially the form attached hereto as Schedule 1.10, setting
forth the Revolving Loans available to Canadian Borrower.

 

1.11 “Business Day”

“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Agent’s Toronto office, US
Agent’s Chicago office, Tranche B Agent’s Chicago office and banks in Toronto,
Chicago, New York City and, with respect to Libor Rate Loans, London, England,
are open for business in the normal course.

 

1.12 “Canadian Borrower”

“Canadian Borrower” shall have the meaning set forth in the preamble to this
Agreement.

 

1.13 “Canadian Dollar Amount”

“Canadian Dollar Amount” shall mean, at any time, (a) as to any amount
denominated in Canadian Dollars, the amount thereof at such time, and (b) as to
any amount denominated in any other currency, the Equivalent Amount in Canadian
Dollars.

 

1.14 “Canadian Excess Availability”

“Canadian Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the Borrowing
Base subject to the sublimits and Availability Reserves established by Agent
from time to time hereunder and (ii) the Canadian Revolving Maximum Credit (less
the Mark to Market Exposure of Canadian Borrower under all its Hedge Agreements)
minus (b) the sum of: (i) the US Dollar Amount of all then outstanding and
unpaid Revolving Loans and Letter of Credit Accommodations plus (ii) the
aggregate amount of (x) all due but unpaid tax obligations as of such time and
(y) all trade payables of Canadian Borrower that are past due for more than 60
days as of such time.

 

- 5 -



--------------------------------------------------------------------------------

1.15 “Canadian Lenders”

“Canadian Lenders” shall mean collectively, Revolving Lender and Tranche B
Lender.

 

1.16 “Canadian Prime Rate”

“Canadian Prime Rate” shall mean, at any time, the greater of: (a) the rate from
time to time publicly announced by the Canadian Reference Bank as its prime rate
in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada; and (b) the annual rate of interest equal to the sum
of: (i) the CDOR Rate at such time; and (ii) one (1%) percent per annum.

 

1.17 “Canadian Prime Rate Loans”

“Canadian Prime Rate Loans” shall mean any Revolving Loans or portion thereof
denominated in Canadian Dollars and on which interest is payable based on the
Canadian Prime Rate in accordance with the terms hereof.

 

1.18 “Canadian Reference Bank”

“Canadian Reference Bank” shall mean Bank of Montreal, or its successors and
assigns, or such other bank as Lender may from time to time designate.

 

1.19 “Canadian Revolving Maximum Credit”

“Canadian Revolving Maximum Credit” shall mean US$40,000,000 minus the
outstanding Revolving Loans, Letter of Credit Accommodations and Mark to Market
Exposure of US Borrowers under all their Hedge Agreements. For greater
certainty, the aggregate of the US Revolving Maximum Credit and the Canadian
Revolving Maximum Credit shall at no time exceed US$40,000,000.

 

1.20 “Capital Expenditures”

“Capital Expenditures” shall mean all expenditures for, or contracts for
expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including the direct or indirect acquisition of such
assets by way of offset items or otherwise and shall include the principal
amount of payments under Capital Leases during the applicable period.

 

1.21 “Capital Lease”

“Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any assets or property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

 

1.22 “CCAA”

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada).

 

- 6 -



--------------------------------------------------------------------------------

1.23 “CDOR Rate”

“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
rate based on an average 30 day rate applicable to Canadian Dollar bankers’
acceptances appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swap Dealer Association, Inc., definitions, as modified and
amended from time to time) as of 10:00 a.m. (Eastern Standard Time) on such day;
provided that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be the 30 day rate applicable
in Canadian Dollar bankers’ acceptances quoted by any major Schedule I chartered
bank selected by Agent as of 10:00 a.m. on such day.

 

1.24 “Change in Law”

“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty or (b) any
change in law, rule, regulation or treaty or in the administration ,
interpretation or application thereof by any governmental authority.

 

1.25 “Closing Date”

“Closing Date” shall mean August 3, 2007 or such later date as the conditions
precedent to effectiveness set forth in Section 4.1 hereof are satisfied in the
sole discretion of Agent and Tranche B Agent.

 

1.26 “Collateral”

“Collateral” shall mean all of the undertaking, property and assets, present and
future, real and personal, of Canadian Borrower and any other Obligor now or
hereafter pledged, charged, assigned, transferred and/or encumbered to secure,
either directly or indirectly, repayment of any of the Obligations.

 

1.27 “Combined Eligible Accounts”

“Combined Eligible Accounts” shall mean, collectively, US Eligible Accounts and
Eligible Accounts.

 

1.28 “Consolidated Net Income”

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the net income (loss) of such Person and its Subsidiaries, on a
consolidated basis, for such period (excluding to the extent included therein
any extraordinary or non-recurring gains and extraordinary non-cash charges and
not more than US$750,000 in any fiscal year of extraordinary cash charges) after
deducting all charges which should be deducted before arriving at the net income
(loss) for such period and after deducting the Provision for Taxes for such
period, all as determined in accordance with GAAP; provided, that, (a) the net
income of any Person that is not a wholly-owned Subsidiary or that is accounted
for by the equity method of accounting shall be included only to the extent of
the amount of dividends or distributions paid or payable to such Person or a
wholly-owned Subsidiary of such Person; (b) except to the extent included
pursuant to the foregoing clause, the net income of any Person accrued prior to
the date it becomes a wholly-owned Subsidiary of such Person or is merged into
or consolidated with

 

- 7 -



--------------------------------------------------------------------------------

such Person or any of its wholly-owned Subsidiaries or that Person’s assets are
acquired by such Person or by any of its wholly-owned Subsidiaries shall be
excluded; (c) the effect of any change in accounting principles adopted by such
Person or its Subsidiaries after the Closing Date shall be excluded; (d) net
income shall exclude interest accruing, but not paid, on indebtedness owing to a
Subsidiary or parent corporation of such Person, which is subordinated in right
of payment to the payment in full of the Obligations, on terms and conditions
acceptable to Agent; and (e) the net income (if positive) of any wholly-owned
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such wholly-owned Subsidiary to such Person or to any other
wholly-owned Subsidiary of such Person is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such wholly-owned
Subsidiary shall be excluded. For the purposes of this definition, net income
excludes any gain and non-cash loss (but not any cash loss) together with any
related Provision for Taxes for such gain and non-cash loss (but not any cash
loss) realized upon the sale or other disposition of any assets that are not
sold in the ordinary course of business (including dispositions pursuant to sale
and leaseback transactions) or of any capital stock of such Person or a
Subsidiary of such Person.

 

1.29 “Control”

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise and,
when determining control based on ownership of voting securities, means, with
respect to control of a body corporate by a Person, the holding (other than by
way of security only) by or for the benefit of that Person, or affiliates of
that Person of securities of such body corporate or the right to vote or direct
the voting of securities of such body corporate to which, in the aggregate, are
attached more that 50% of the votes that may be cast to elect directors of the
body corporate, provided that the votes attached to those securities are
sufficient, if exercised, to elect a majority of the directors of the body
corporate.

 

1.30 “Debt Offering”

“Debt Offering” shall mean any incurrence of indebtedness by SMTC Corporation
and its Subsidiaries on terms and conditions approved in writing by Agent and
Tranche B Agent including that such indebtedness is fully subordinated in right
of payment to the Obligations and the US Obligations.

 

1.31 “Default”

“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default.

 

1.32 “Deposit Account Control Agreement”

“Deposit Account Control Agreement” shall have the meaning set forth in
Section 5.3(a) hereof.

 

- 8 -



--------------------------------------------------------------------------------

1.33 “EBITDA”

“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to: (i) the Consolidated Net Income of such Person for such period, plus
(ii) depreciation and amortization for such period (to the extent deducted in
the computation of Consolidated Net Income of such Person), all in accordance
with GAAP, plus (iii) Interest Expense for such period (to the extent deducted
in the computation of Consolidated Net Income of such Person), plus (iv) the
Provision of Taxes for such period (to the extent deducted in the computation of
Consolidated Net Income of such Person).

 

1.34 “Eligible Accounts”

“Eligible Accounts” shall mean Accounts created by Canadian Borrower which are
and continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:

 

  (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by Canadian Borrower or rendition of services by Canadian Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;

 

  (b) such Accounts are not unpaid for more than: (i) sixty (60) days after the
original due date; or (ii) ninety (90) days after the date of the original
invoice for them; or (iii) one hundred twenty (120) days after the date of the
original invoice for such Accounts agreed to in writing by Agent in its sole
discretion;

 

  (c) such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;

 

  (d) such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;

 

  (e) the chief executive office of the account debtor with respect to such
Accounts is located in the US or Canada and the Account is payable in Canadian
Dollars or US Dollars or, if the chief executive office of the account debtor
with respect to such Accounts is not located in the US or Canada, at Agent’s
option, if either: (i) the account debtor has delivered to Canadian Borrower an
irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent
and payable only in Canada in the currency in which the Account is denominated,
sufficient to cover such Account, in form and substance satisfactory to Agent
and, if required by Agent, the original of such letter of credit has been
delivered to Agent and the issuer thereof notified of the assignment of the
proceeds of such letter of credit to Agent; or (ii) such Account is subject to
credit insurance payable to Agent issued by an insurer and on terms and in an
amount acceptable to Agent; or (iii) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine); or (iv) if the account debtor is a non-Canadian or non-US
affiliate or subsidiary of a Major Customer, the Major Customer issues a
guarantee in writing, in favor of Canadian Borrower and Agent, in form and
substance satisfactory to Agent, guaranteeing payment of the applicable Account
to Canadian Borrower and Agent;

 

- 9 -



--------------------------------------------------------------------------------

  (f) such Accounts do not consist of progress billings, bill and hold invoices
or retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement (each, a “Billing Authorization Letter re: Accounts”), in
writing, from the account debtor in substantially the form attached as
Schedule 1.34(f) hereto and in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take delivery
of the goods related thereto and pay such invoice without set-off of any kind;

 

  (g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of set-off against such Accounts;
provided, however (i) the portion of the Accounts of such account debtor in
excess of the amount at any time and from time to time owed by Canadian Borrower
to such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts and (ii) if Agent shall have received an agreement (each, a
“No-Offset Agreement re: Accounts”), in writing, from the account debtor in
substantially the form attached as Schedule 1.34(g) hereto and in form and
substance satisfactory to Agent, waiving any and all rights of set-off of or in
respect of such Accounts, such Accounts may be deemed Eligible Accounts;

 

  (h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

 

  (i) such Accounts are subject to the first priority, valid and perfected Lien
in favour of Agent and any goods giving rise thereto are not, and were not at
the time of the sale thereof, subject to any Liens except those permitted in
this Agreement;

 

  (j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with Canadian Borrower directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;

 

  (k) the account debtors with respect to such Accounts are not any foreign
government, the federal government of Canada, any Province, political
subdivision, department, agency or instrumentality thereof unless, upon Agent’s
request, the Financial Administration Act (Canada) or any similar, federal,
provincial or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

  (l) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;

 

  (m) such Accounts of a single account debtor or its affiliates do not
constitute more than thirty (30%) percent of all Combined Eligible Accounts;
provided, however, that the portion of the Accounts not in excess of such thirty
(30%) percent threshold may be deemed Eligible Accounts;

 

- 10 -



--------------------------------------------------------------------------------

  (n) such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the date of the original invoice for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;

 

  (o) such Accounts are owed by account debtors whose total indebtedness to
Canadian Borrower does not exceed the credit limit with respect to such account
debtors as determined by Agent from time to time (but the portion of the
Accounts not in excess of such credit limit may still be deemed Eligible
Accounts);

 

  (p) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent, as determined by Agent.

General criteria for Eligible Accounts may be established and revised from time
to time by Agent. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral.

 

1.35 “Eligible Inventory”

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Canadian Borrower and raw
materials for such finished goods which are acceptable to Agent based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process including components which are not part of finished goods;
(b) spare parts for equipment; (c) packaging and shipping materials;
(d) supplies used or consumed in Canadian Borrower’s business; (e) Inventory at
premises which are not owned and controlled by Canadian Borrower, except if:
(A) in respect of Inventory located at Major Customer Designated Facilities,
Agent shall have received, in writing, inventory purchase agreements (each, an
“Inventory Purchase Agreement”), in substantially the form attached as
Schedule 1.35 hereto and in form and substance satisfactory to Agent, executed
by the relevant Major Customer, Canadian Borrower, Agent and any other necessary
party; and (B) in respect of all other Inventory at premises which are not owned
and controlled by Canadian Borrower, Agent shall have received an agreement in
writing from the person in possession of such Inventory and/or the owner or
operator of such premises in form and substance satisfactory to Agent
acknowledging Agent’s first priority Lien in the Inventory, waiving all Liens
and claims by such person against the Inventory and permitting Agent access to,
and the right to remain on, the premises so as to exercise Agent’s and/or
Lender’s rights and remedies and otherwise deal with the Collateral;
(f) Inventory subject to a Lien in favour of any person other than Agent except
those permitted in this Agreement; (g) bill and hold goods; (h) unserviceable,
obsolete, expired or slow moving Inventory; (i) Inventory which is not subject
to the first priority, valid and perfected Lien of Agent; (j) returned, damaged
and/or defective Inventory; (k) Inventory purchased or sold on consignment; and
(l) subject to paragraph (e)(A) immediately above, Inventory located outside of
Canada including Inventory located in Chihuahua, Mexico.

General criteria for Eligible Inventory may be established and revised from time
to time by Agent. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

- 11 -



--------------------------------------------------------------------------------

1.36 “Enforcement Action”

“Enforcement Action” shall mean the exercise by Agent (or its assignee,
designee, affiliates or agents) in good faith and in a commercially reasonable
manner of any of its material enforcement rights and remedies as a secured
creditor under this Agreement or other Financing Agreements, applicable law or
otherwise, in respect of any of the Collateral including the Mexican Obligor
Collateral, at any time following the occurrence of an Event of Default.

 

1.37 “Environmental Laws”

“Environmental Laws” shall mean with respect to any Person all federal (US and
Canada), state, provincial, district, local, municipal and foreign laws,
statutes, rules, regulations, ordinances, orders, directives, permits, licenses
and consent decrees relating to health, safety, hazardous, dangerous or toxic
substances, waste or material, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to such Person and/or its business and
facilities (whether or not owned by it), including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes into
the environment (including ambient air, surface water, ground water, land
surface or subsurface strata) or otherwise relating to the generation,
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, chemicals, or hazardous,
toxic or dangerous substances, materials or wastes. The term “Environmental
Laws” includes (i) the Canadian Environmental Assessment Act, the Canadian
Environmental Protection Act, the Environmental Assessment Act (Ontario) and the
Environmental Protection Act (Ontario), (ii) applicable state or provincial
counterparts to such laws and (iii) any common law or equitable doctrine that
may impose liability or obligations for injuries or damages due to, or
threatened as a result of, the presence of or exposure to any Hazardous
Materials.

 

1.38 “Equipment”

“Equipment” shall mean all of Canadian Borrower’s now owned and hereafter
acquired equipment, machinery, computers and computer hardware and software
(whether owned or licensed), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.39 “Equity Offering”

“Equity Offering” shall mean any issuance of shares or equity interests of SMTC
Corporation on terms and conditions approved in writing by Agent and Tranche B
Agent.

 

1.40 “Equivalent Amount”

“Equivalent Amount” in one currency on any day means the amount of that currency
into which a specified amount of another currency can be converted at the Spot
Rate (or if such rate is not available, such other rate as the Lender may
determine).

 

- 12 -



--------------------------------------------------------------------------------

1.41 “Excess Cash Flow”

“Excess Cash Flow” shall mean, in respect of any fiscal year of SMTC
Corporation, EBITDA for SMTC Corporation and its Subsidiaries, calculated on a
consolidated basis and in accordance with GAAP, less, to the extent not already
deducted in determining such EBITDA: (A) interest and loan servicing fees paid
or payable in respect of indebtedness during such period; (B) income taxes paid
or payable for such period; (C) principal payments in respect of term
indebtedness during such period; and (D) capital expenditures made in such
fiscal year (plus capital expenditures permitted to be carried forward to the
next fiscal year pursuant to Section 0) pursuant to the Financing Agreements and
US Financing Agreements during such period.

 

1.42 “Existing Security”

“Existing Security” shall mean the Liens granted pursuant to the Existing
Security Agreements.

 

1.43 “Existing Security Agreements”

“Existing Security Agreements” shall mean the security agreements described on
Schedule 1.43 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.44 “Event of Default”

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.

 

1.45 “Financing Agreements”

“Financing Agreements” shall mean, collectively, this Agreement, the General
Security Agreement, the Mexican Negative Pledge Agreement, the Mexican
Undertaking, the Mexican Security Documents, the Hedge Agreements, Tranche B
Loan Fee Letter and all notes, guarantees, security agreements, charges,
mortgages, pledges, assignments and other agreements, documents and instruments
now or at any time hereafter executed and/or delivered by Canadian Borrower or
any Obligor in connection with this Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.46 “Fixed Charge Coverage Ratio”

“Fixed Charge Coverage Ratio” shall mean, with respect to SMTC Corporation and
its Subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, the ratio of (a) EBITDA for such period less unfunded capital
expenditures for such period to (b) the sum of all Fixed Charges for such
period.

 

1.47 “Fixed Charges”

“Fixed Charges” shall mean, with respect to SMTC Corporation and its
subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, (a) the aggregate of all Interest Expense payable in cash for such
period, plus (b) the cash portion of dividends paid by SMTC Corporation and its
Subsidiaries during such period, plus (c) scheduled principal

 

- 13 -



--------------------------------------------------------------------------------

payments, Capital Lease payments, deferred obligations to reimburse a letter of
credit issuing bank after a draw on such letter of credit and redemption
obligations of indebtedness which, in each case, were originally scheduled to be
paid in cash during such period, plus (d) taxes payable in cash for such period.

 

1.48 “Full Control Notice”

“Full Control Notice” shall have the meaning set forth in Section 5.3 hereof.

 

1.49 “GAAP”

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time as set forth in the opinions and pronouncements of the
relevant US public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied.

 

1.50 “General Security Agreement”

“General Security Agreement” shall mean the general security agreement dated
June 1, 2004 given by Canadian Borrower in favour of Agent in respect of the
Obligations, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.51 “Hazardous Materials”

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.52 “Hedge Agreement”

“Hedge Agreement” shall mean a contract with Revolving Lender or its Affiliates
for the purchase of any currency with any other currency at an agreed rate of
exchange on a specified date, an interest rate or currency swap or any other
interest or exchange rate exposure management arrangements.

 

1.53 “Hedging Liabilities”

“Hedging Liabilities” shall mean, with respect to Canadian Borrower and with
respect to Revolving Lender or its Affiliates at any date of calculation, an
amount equal to the aggregate of all amounts that would be owing to it by
Canadian Borrower, on an aggregate basis under all Hedge Agreements if those
agreements were terminated on the date of calculation. Unless netting or setting
off is not permitted as a result of the operation of law or judicial authority,
the

 

- 14 -



--------------------------------------------------------------------------------

Hedging Liabilities of Canadian Borrower shall equal the amount so determined
after netting or setting off any amounts which might be owing under the Hedge
Agreements by Revolving Lender or its Affiliates to Canadian Borrower on that
date. If netting or setting off is not permitted as a result of the operation of
law or judicial authority, the Hedging Liabilities of Canadian Borrower shall
equal the amount owing by Canadian Borrower to Revolving Lender or its
Affiliates under all such Hedge Agreements without netting or setting off any
amounts which might be owing by Revolving Lender or its Affiliates to Canadian
Borrower under the Hedge Agreements on that date.

 

1.54 “HTM”

“HTM” shall mean HTM Holdings, Inc., a Delaware corporation.

 

1.55 “Inactive Subsidiaries”

“Inactive Subsidiaries” shall mean, collectively, SMTC Manufacturing Corporation
of Colorado, a Colorado corporation, Qualtron Inc., a Massachusetts corporation,
SMTC Ireland Company, an Irish corporation, SMTC Manufacturing Corporation of
Ireland Limited, an Irish corporation, SMTC Teoranta, an Irish corporation, SMTC
R&D Teoranta, an Irish corporation, SMTC Mexico, S.A. de C.V., a Mexican
corporation, 940862 Ontario Inc., an Ontario corporation, SMTC Manufacturing
Corporation of Wisconsin, a Wisconsin corporation, SMTC Manufacturing
Corporation of North Carolina, a North Carolina corporation, and SMTC
Manufacturing Corporation of Texas, a Texas corporation and “Inactive
Subsidiary” shall mean any one of them individually.

 

1.56 “Information Certificate”

“Information Certificate” shall mean the Information Certificate of Canadian
Borrower constituting Exhibit A hereto containing information with respect to
Canadian Borrower and each Obligor, their respective business and assets
provided by or on behalf of Canadian Borrower to Agent, Tranche B Agent, US
Agent, US Tranche B Agent and Canadian Lenders in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.57 “Interest Expense”

“Interest Expense” shall mean, with respect to SMTC Corporation and its
Subsidiaries, on a consolidated basis for any period, interest expense (whether
cash or non-cash) as to any Person, as determined in accordance with GAAP.

 

1.58 “Interest Payment Date”

“Interest Payment Date” shall mean the first Business Day of each calendar
month, the first Interest Payment Date being September 3, 2007 and the last
Interest Payment Date being the Maturity Date.

 

- 15 -



--------------------------------------------------------------------------------

1.59 “Interest Period”

“Interest Period” shall mean a period, the first being the period from and
including the Closing Date to and including September 3, 2007 and thereafter
being each period of one month from and including the Interest Payment Date
except that Canadian Borrower may not elect an Interest Period which will end
after the Maturity Date.

 

1.60 “Interest Rate”

“Interest Rate” shall mean an annual rate of interest equal to the Canadian
Prime Rate for Revolving Loans and other non-contingent US Dollar denominated
Obligations (other than the Tranche B Loan); provided that “Interest Rate” shall
mean an annual rate of interest of three (3%) percent per annum in excess of the
Canadian Prime Rate for Revolving Loans, at Agent’s option, without notice,
(A) on non-contingent Obligations (i) for the period on and after the date of
termination or non-renewal of the Revolving Loans until such time as Revolving
Lender and Agent have received full and final payment of all such Obligations
and (ii) for the period from and after the date of the occurrence of an Event of
Default so long as such Event of Default is continuing as determined by Agent
(notwithstanding entry of any judgment against Canadian Borrower) and (B) on the
Revolving Loans at any time outstanding in excess of the amounts available to
Canadian Borrower under Section 2 hereof (whether or not such excess(es) arise
or are made with or without Agent’s knowledge or consent and whether made before
or after an Event of Default) (a “Revolving Loans Excess Position”) until such
time as the Revolving Loans outstanding are no longer in a Revolving Loans
Excess Position; provided however, in the event the Revolving Loans are in a
Revolving Loans Excess Position solely as a result of a subjective exercise of
Agent’s discretion to revise the Availability Reserves pursuant to Section 2
hereof and absent objective circumstances or events to justify same, the
Interest Rate for the purposes of subparagraph (B) shall come into effect on the
fifth (5) Business Day following written notice of same given by Agent to
Canadian Borrower.

 

1.61 “Inventory”

“Inventory” shall mean all of Canadian Borrower’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.

 

1.62 “ISDA”

“ISDA” shall mean International Swaps and Derivatives Association, Inc.

 

1.63 “ITA”

“ITA” shall mean the Income Tax Act (Canada), as amended, supplemented, restated
and superseded, in whole or in part, from time to time.

 

1.64 “Junior Participation”

“Junior Participation” shall have the meaning set forth in Section 5.4(b)
hereof.

 

- 16 -



--------------------------------------------------------------------------------

1.65 “Leased Real Property”

“Leased Real Property” means, collectively, all real property which is subject
to a lease, agreement to lease, tenancy, license and/or other occupancy
agreement with respect to all or any part of such real property and in respect
of which Canadian Borrower and/or any Obligor is a tenant, lessee, licensee
and/or occupant.

 

1.66 “Letter of Credit Accommodations”

“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Revolving Lender for the account of Canadian
Borrower or any Obligors or (b) with respect to which Revolving Lender has
agreed to indemnify the issuer or guaranteed to the issuer the performance by
Canadian Borrower of its obligations to such issuer.

 

1.67 “Libor Rate”

“Libor Rate” shall mean, for each Interest Period, the rate of interest per
annum (expressed as a percentage on the basis of a 360-day year) being the rate
published as the London interbank offered rate in The Wall Street Journal,
Eastern Edition on the day which is two (2) Business Days before the first day
of such Interest Period for offering deposits in US Dollars for a period
comparable to the applicable Interest Period and if for any reason, the London
interbank offered rate is not available in the Wall Street Journal, Eastern
Edition, then the Libor Rate will be the rate of interest per annum (expressed
as a percentage calculated on the basis of a 360-day year) equal to the average
(rounded upward to the nearest whole multiple of 1/16 of one (1%) percent per
annum) of the rates per annum which leading banks in the London interbank
markets are offering deposits in US Dollars and for the said amount for a period
equal to the relevant Interest Period appearing on the Reuters Screen LIBO Page
(at or about 11:00 a.m. London time) on the day which is two (2) Business Days
before the first day of such Interest Period; provided that, at no time
following the first full year after the Closing Date shall the Libor Rate for
any Interest Period be less than three and one half (3.5%) percent per annum.

 

1.68 “Libor Rate Loan”

“Libor Rate Loan” shall mean any portion of the Tranche B Loan on which interest
is payable based on the Adjusted Libor Rate in accordance with the terms hereof.

 

1.69 “Lien”

“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

1.70 “Loans”

“Loans” shall mean the Revolving Loans and the Tranche B Loan.

 

- 17 -



--------------------------------------------------------------------------------

1.71 “Major Customer”

“Major Customer” shall mean Harris Corporation, MEI, Inc., Ingenico SA and IBM
subject to Agent being satisfied, in its sole discretion, with the
creditworthiness of such Person.

 

1.72 “Major Customer Designated Facilities”

“Major Customer Designated Facilities” means the business locations owned,
leased and/or operated by a Major Customer as more particularly set forth in
Schedule 1.72.

 

1.73 “Mark to Market Exposure”

“Mark to Market Exposure” in connection with Canadian Borrower’s liability under
its Hedge Agreements means, as at the Measurement Date, the “Early Termination
Amount” that would be payable by Canadian Borrower under such Hedge Agreements
as though such day was an “Early Termination Date” and the “Transaction” was a
“Terminated Transaction” in accordance with the payment measures provided for in
Section 6(e)(i) of the 2002 ISDA Master Agreement as published by ISDA as
amended or replaced from time to time. For the purposes of this Agreement, such
liability shall be expressed in the US Dollar Amount as at the end of any such
month. Furthermore, the amount of such liability shall be established by Agent
in good faith after consultation with the relevant counterparties to such Hedge
Agreements who themselves shall determine same in accordance with the
aforementioned payment measures.

 

1.74 “Material Adverse Effect”

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial condition of Canadian
Borrower or any Obligor; (b) Canadian Borrower’s or any Obligor’s ability to pay
any of the Loans or any of the other Obligations in accordance with the terms of
this Agreement; (c) the Agent’s Liens in the Collateral or the priority,
effectiveness or enforceability of such Liens; or (d) Agent’s or Canadian
Lenders’ or Tranche B Agent’s rights or remedies under this Agreement and the
other Financing Agreements.

 

1.75 “Maturity Date”

“Maturity Date” shall mean the date which is the earlier to occur of (i) the day
5 years and 1 day from the Closing Date and (ii) the termination of this
Agreement following an Event of Default pursuant to the terms hereof.

 

1.76 “Measurement Date”

“Measurement Date” shall mean the last Business Day of the prior calendar month
or such other date as Agent may determine in its sole discretion.

 

1.77 “Mexican Negative Pledge Agreement”

“Mexican Negative Pledge Agreement” shall mean the negative pledge agreement
dated June 1, 2004 made by Mexican Obligors in favour of certain US Lenders and
Canadian Revolving Lender, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

- 18 -



--------------------------------------------------------------------------------

1.78 “Mexican Obligor Collateral”

“Mexican Obligor Collateral” shall mean (a) all of the undertaking, property and
assets, present and future, real and personal, of each of the Mexican Obligors
and (b) inventory, machinery, equipment, shares and leasehold improvements owned
by SMTC Mex Holdings, Inc. located in Mexico (excluding however any Account of
SMTC Mex Holdings, Inc. arising from the sale of inventory of SMTC Mex Holdings,
Inc. located in Mexico sold in the ordinary course of its business before the
occurrence of a Priority Event), in each case now or hereafter pledged, charged,
assigned, transferred and/or encumbered to secure, either directly or
indirectly, repayment of any of the Obligations.

 

1.79 “Mexican Obligors”

“Mexican Obligors” shall mean each of SMTC de Chihuahua, S.A. de C.V. and Radio
Componentes de Mexico, S.A. de C.V.

 

1.80 “Mexican Security Documents”

“Mexican Security Documents” shall mean the security documents set forth on
Schedule 1.80 attached hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.81 “Mexican Undertaking”

“Mexican Undertaking” shall mean the undertaking dated June 1, 2004 given by
SMTC Corporation and others in favour of certain US Lenders with respect to
Mexican Obligors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.82 “Monroe”

“Monroe” shall mean Monroe Capital Management Advisors LLC.

 

1.83 “Moody’s”

“Moody’s” shall mean Moody’s Investor Services, Inc., or any successor thereto.

 

1.84 “Net Amount of Eligible Accounts”

“Net Amount of Eligible Accounts” shall mean the gross US Dollar Amount of
Eligible Accounts less: (a) sales, excise or similar taxes included in the
amount thereof; and (b) returns, discounts, claims, credits and allowances of
any nature at any time issued, owing, granted, outstanding, available or claimed
with respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Agent.

 

- 19 -



--------------------------------------------------------------------------------

1.85 “Obligations”

“Obligations” shall mean any and all Loans, Letter of Credit Accommodations,
Hedging Liabilities and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Canadian Borrower or any Obligor to
any of Agent, Tranche B Agent or Canadian Lenders (and/or their affiliates with
respect to Hedging Liabilities), including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether arising under this Agreement and the other
Financing Agreements or applicable laws whether now existing or hereafter
arising, whether arising before, during or after the initial or any renewal term
of this Agreement or after the commencement of any proceeding with respect to
Canadian Borrower or any Obligor under the BIA or CCAA or any similar statute in
any jurisdiction (including the payment of interest and other amounts which
would accrue and become due but for the commencement of such proceeding, whether
or not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.

 

1.86 “Obligor”

“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations, other than Canadian Borrower.

 

1.87 “Officer’s Compliance Certificate”

“Officer’s Compliance Certificate” shall have the meaning set forth in
Section 8.6(a) hereof.

 

1.88 “Original Canadian Loan Agreement”

“Original Canadian Loan Agreement” shall have the meaning set forth in the
preamble to this Agreement.

 

1.89 “Original US Loan Agreement”

“Original US Loan Agreement” shall mean the US Loan Agreement dated as of
June 1, 2004 between US Agent, US Revolving Lender and US Borrowers as amended
pursuant to a first amending agreement dated March 31, 2005, a second amending
agreement dated August 17, 2005, a third amending agreement dated June 17, 2006,
an extension letter dated August 1, 2006 and a fourth amending agreement dated
September 30, 2006.

 

1.90 “Payment Account”

“Payment Account” shall have the meaning set forth in Section 5.3(a) hereof.

 

1.91 “Pension Plans”

“Pension Plans” shall mean each of the pension plans, if any, registered in
accordance with the ITA which Canadian Borrower sponsors or administers or into
which Canadian Borrower makes contributions.

 

- 20 -



--------------------------------------------------------------------------------

1.92 “Person” or “person”

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

 

1.93 “PPSA”

“PPSA” shall mean the Personal Property Security Act (Ontario), as amended,
supplemented, restated and superseded, in whole or in part, from time to time,
provided that, if the attachment, perfection or priority of Agent’s security in
respect of any Collateral is governed by the laws of any jurisdiction other than
Ontario, PPSA shall mean those other laws for the purposes hereof relating to
attachment, perfection or priority.

 

1.94 “Priority Event”

“Priority Event” shall mean the occurrence of any one or more of the following:
(i) the occurrence and continuance of an Event of Default under Section 9.1(a)
hereof with respect to Canadian Borrower’s failure to pay any of the Obligations
arising pursuant to the Revolving Loans (including principal, interest, fees and
expenses attributable thereto); (ii) the occurrence and continuance of an Event
of Default under Sections 9.1(f), 9.1(g), 9.1(h) or 9.1(u) hereof; (iii) the
occurrence of any other Event of Default and the acceleration by Agent of the
payment of all or a material portion of the Obligations; (iv) Agent shall have
received a Tranche B Loan Action Default Notice; (v) Canadian Borrower failure
to make a repayment of the Tranche B Loan from Excess Cash Flow within thirty
(30) days pursuant to Section 2.3(b)(ii) hereof; or (vi) the occurrence and
continuance of a US Priority Event.

 

1.95 “Priority Payables Reserve”

“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust imposed to provide for payment or
Lien ranking or capable of ranking senior to or pari passu with Liens or charges
securing the Obligations on any of the Collateral under federal, provincial,
state, county, municipal, or local law including, but not limited, to claims for
unremitted and accelerated rents, taxes, wages, vacation pay, workers’
compensation obligations, government royalties or pension fund obligations,
together with the aggregate value, determined in accordance with GAAP, of all
Eligible Inventory which Agent considers may be or may become subject to a right
of a supplier to recover possession thereof under any federal, provincial,
state, county, municipal or local law, where such supplier’s right may have
priority over the Liens securing the Obligations including Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the BIA, CCAA or any applicable reorganization or insolvency legislation.

 

1.96 “Provision for Taxes”

“Provision for Taxes” shall mean an amount equal to all taxes imposed on or
measured by net income, whether federal, state, provincial, county or local, and
whether foreign or domestic, that are paid or payable by any Person in respect
of any period in accordance with GAAP.

 

- 21 -



--------------------------------------------------------------------------------

1.97 “Real Property”

“Real Property” shall mean all now owned and hereafter acquired real property of
Canadian Borrower, including leasehold interests, together with all buildings,
structures, and other improvements located thereon and all licenses, easements
and appurtenances relating thereto, wherever located.

 

1.98 “Records”

“Records” shall mean all of Canadian Borrower’s and any Obligor’s present and
future books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Canadian
Borrower and any Obligor with respect to the foregoing maintained with or by any
other person).

 

1.99 “Reference Rate”

“Reference Rate” means, for any day, the rate of interest in effect for such day
as publicly announced by a commercial bank selected by Tranche B Agent from time
to time at such location as selected by Tranche B Agent as its “prime rate” (the
“prime rate” being a rate (which is not necessarily the lowest of such rates)
based upon various factors including such commercial bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate).

 

1.100 “Reference Rate Loans”

“Reference Rate Loans” shall mean any portion of a Tranche B Loan thereof on
which interest is payable based on the Reference Rate in accordance with the
terms hereof.

 

1.101 “Register”

“Register” shall have the meaning set forth in Section 11.4(e) hereof.

 

1.102 “Registered Tranche B Loan”

“Registered Tranche B Loan” shall have the meaning set forth in Section 2.3(d)
hereof.

 

1.103 “Registered Tranche B Loan Note”

“Registered Tranche B Loan Note” shall have the meaning set forth in
Section 2.3(d) hereof.

 

1.104 “Required Lenders”

“Required Lenders” shall mean, at any time, (a) Canadian Lenders who hold at
least 50.1% of the commitment to make Revolving Loans or, if the commitment to
make Revolving Loans has been terminated, the principal amount of the Revolving
Loans and (b) Canadian Lenders who hold at least 50.1% of the principal amount
of the Tranche B Loan.

 

- 22 -



--------------------------------------------------------------------------------

1.105 “Required Tranche B Lenders”

“Required Tranche B Lenders” shall mean, at any time, Tranche B Lenders who hold
at least 50.1% of the principal amount of the Tranche B Loan.

 

1.106 “Revolving Lender”

“Revolving Lender” shall have the meaning set forth in the preamble to this
Agreement.

 

1.107 “Revolving Loan Priority Collateral”

“Revolving Loan Priority Collateral” shall mean all of the undertaking, property
and assets, present and future, of each Obligor set forth on Schedule 1.107
hereto including the Accounts and Inventory but excluding (a) the Mexican
Obligor Collateral and (b) any Accounts arising from the sale of Tranche B Loan
Priority Collateral.

 

1.108 “Revolving Loans”

“Revolving Loans” shall mean the loans now or hereafter made by Canadian
Revolving Lender to or for the benefit of Canadian Borrower on a revolving basis
(including advances, repayments and readvances) as set forth in Section 2.1
hereof.

 

1.109 “S&P”

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

1.110 “SMTC Corporation”

“SMTC Corporation” shall mean SMTC Corporation, a Delaware corporation.

 

1.111 “Solvent”

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

- 23 -



--------------------------------------------------------------------------------

1.112 “Special Agent Advances”

“Special Agent Advances” shall have the meaning set forth in Section 12.10(a)
hereof.

 

1.113 “Special Tranche B Agent Advances”

“Special Tranche B Agent Advances” shall have the meaning set forth in
Section 12.10(b) hereof.

 

1.114 “Spot Rate”

“Spot Rate” shall mean, with respect to a currency, the rate quoted by the
Canadian Reference Bank as the spot rate for the purchase by the Canadian
Reference Bank of such currency with another currency at approximately 10:00
a.m. (Toronto time) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made.

 

1.115 “Subsidiaries”

“Subsidiaries” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person.

 

1.116 “Total Debt”

“Total Debt” shall mean, at any time, the outstanding amount of the Obligations
and all other obligations, liabilities and indebtedness of SMTC Corporation and
its Subsidiaries, calculated on a consolidated basis and in accordance with
GAAP, secured by valid and perfected first priority Liens on any property,
assets or undertaking of such Persons.

 

1.117 “Total Excess Availability”

“Total Excess Availability” shall mean the US Dollar Amount, as determined by
Agent calculated at any time, of the sum of Canadian Excess Availability and US
Excess Availability.

 

1.118 “Total Leverage Ratio”

“Total Leverage Ratio” shall mean, at any time, the ratio of Total Debt to the
rolling four (4) quarter EBITDA of SMTC Corporation and its Subsidiaries
calculated on a consolidated basis and in accordance with GAAP.

 

1.119 “Tranche B Agent”

“Tranche B Agent” shall have the meaning set forth in the preamble to this
Agreement.

 

- 24 -



--------------------------------------------------------------------------------

1.120 “Tranche B Lenders”

“Tranche B Lenders” shall have the meaning set forth in the preamble to this
Agreement.

 

1.121 “Tranche B Loan”

“Tranche B Loan” shall mean the term loan made by Tranche B Lenders to Canadian
Borrower pursuant to Section 2.3 hereof.

 

1.122 “Tranche B Loan Action Default”

“Tranche B Loan Action Default” shall mean an Event of Default under
Section 9.1(a) with respect to the failure to pay when due any of the
Obligations, Sections 9.1(d), 9.1(f), 9.1(g), 9.1(h), 9.1(i), 9.1(j), 9.1(k),
9.1(q) or 9.1(t) or 9.1(a) with respect to the failure to perform any terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements (to the extent arising as a result of the failure to
comply with Section 8.1(a) with respect to the failure to preserve, renew and
keep in full force and effect is corporate existence, Sections 8.4, 8.5, 8.6,
8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.18, 8.19, 8.22, 8.23, 8.24, 0 or 8.26 hereof)
in each case after giving effect to all applicable cure periods, if any.

 

1.123 “Tranche B Loan Action Default Notice”

“Tranche B Loan Action Default Notice” shall mean a written notice executed and
delivered by Tranche B Agent to Agent of a Tranche B Loan Action Default and
requesting that Agent demand payment of the Obligations and commence Enforcement
Actions.

 

1.124 “Tranche B Loan Interest Rate”

“Tranche B Loan Interest Rate” shall mean: (a) the Adjusted Libor Rate for the
applicable Interest Period plus the Applicable Margin for Libor Rate Loans; and
(b) the Reference Rate plus the Applicable Margin for Reference Rate Loans;
provided that “Tranche B Loan Interest Rate” shall mean an annual rate of
interest of four (4%) percent per annum in excess (x) of the Adjusted Libor Rate
for the applicable Interest Period plus the Applicable Margin for Libor Rate
Loans or (y) the Reference Rate plus the Applicable Margin for Reference Rate
Loans, as the case may be, at Tranche B Agent’s option, without notice, on all
Obligations for the payment of money (i) for the period on and after the date of
termination or non-renewal hereof until such time as Tranche B Agent has
received full and final payment of all such Obligations and (ii) for the period
from and after the date of the occurrence of an Event of Default so long as such
Event of Default is continuing as determined by Tranche B Agent (notwithstanding
entry of any judgment against Canadian Borrower).

 

1.125 “Tranche B Loan Fee Letter”

“Tranche B Loan Fee Letter” shall mean the fee letter dated the Closing Date
between Canadian Borrower and Tranche B Agent, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

- 25 -



--------------------------------------------------------------------------------

1.126 “Tranche B Loan Priority Collateral”

“Tranche B Loan Priority Collateral” shall mean all of the undertaking, property
and assets, present and future, real and personal, of each Obligor including the
Mexican Obligor Collateral other than the Revolving Loan Priority Collateral.

 

1.127 “US”

“US” shall mean the United States of America.

 

1.128 “US Advances”

“US Advances” shall mean, collectively, as of the date of determination, the
aggregate outstanding amount of all loans and advances under the US Loan
Agreement as of such date.

 

1.129 “US Agent”

“US Agent” shall mean Wachovia Capital Finance Corporation (Central), formerly
known as Congress Financial Corporation (Central), in its capacity as agent,
pursuant to the terms of the US Loan Agreement and any replacement or successor
agent thereunder.

 

1.130 “US Availability Reserves”

“US Availability Reserves” shall mean “Availability Reserves” as such term is
defined under the US Loan Agreement.

 

1.131 “US Borrowers”

“US Borrowers” shall mean, collectively, SMTC Manufacturing Corporation of
California, a California corporation, SMTC Manufacturing Corporation of
Massachusetts, a Massachusetts corporation, and SMTC Mex Holdings, Inc., a
Delaware corporation, and “US Borrower” shall mean any one of them individually.

 

1.132 “US Borrowing Base”

“US Borrowing Base” shall mean the “Borrowing Base” as such term is defined
under the US Loan Agreement.

 

1.133 “US Dollar Amount”

“US Dollar Amount” shall mean, at any time, (a) as to any amount denominated in
US Dollars, the amount thereof at such time and (b) as to any amount denominated
in any other currency, the Equivalent Amount in US Dollars.

 

1.134 “US Eligible Accounts”

“US Eligible Accounts” shall mean “Eligible Accounts” as such term is defined
under the US Loan Agreement.

 

- 26 -



--------------------------------------------------------------------------------

1.135 “US Excess Availability”

“US Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the US Borrowing
Base subject to the sublimits and US Availability Reserves established by US
Agent from time to time under the US Loan Agreement and (ii) the US Revolving
Maximum Credit (less the Mark to Market Exposure of US Borrowers under all their
Hedge Agreements) minus (b) the sum of: (i) the US Dollar Amount of all then
outstanding and unpaid US Revolving Loans and US Letter of Credit Accommodations
plus (ii) the aggregate amount of (x) all due but unpaid tax obligations as of
such time and (y) all trade payables of US Borrowers that are past due for more
than 60 days as of such time.

 

1.136 “US Financing Agreements”

“US Financing Agreements” shall mean “Financing Agreements” as such term is
defined under the US Loan Agreement.

 

1.137 “US Hedge Agreements”

“US Hedge Agreements” shall mean “Hedge Agreements” as such term is defined
under the US Loan Agreement.

 

1.138 “US Hedging Liabilities”

“US Hedging Liabilities” shall mean “Hedging Liabilities” as such term is
defined under the US Loan Agreement.

 

1.139 “US Lenders”

“US Lenders” shall collectively mean Wachovia Capital Finance Corporation
(Central) and US Tranche B Lenders as lenders pursuant to the US Loan Agreement.

 

1.140 “US Letter of Credit Accommodations”

“US Letter of Credit Accommodations” shall mean letters of credit, merchandise
purchase or other guarantees issued or arranged by US Revolving Lender for US
Borrowers or any Obligor under or in connection with the US Financing
Agreements.

 

1.141 “US Loan Agreement”

“US Loan Agreement” shall mean the Amended and Restated US Loan Agreement dated
the Closing Date between US Borrowers, US Agent, US Tranche B Agent and US
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.142 “US Loans”

“US Loans” shall mean the “Loans” as such term is defined under the US Loan
Agreement.

 

- 27 -



--------------------------------------------------------------------------------

1.143 “US Mark to Market Exposure”

“US Mark to Market Exposure” shall mean “Mark to Market Exposure” as such term
is defined under the US Loan Agreement.

 

1.144 “US Obligations”

“US Obligations” shall mean the “Obligations” as such term is defined under the
US Loan Agreement.

 

1.145 “US Prime Rate”

“US Prime Rate” shall mean the rate announced by Wachovia Bank, National
Association, or its successors, from time to time as its prime rate in effect
for US Dollar denominated commercial loans, whether or not such announced rate
is the best rate available at such bank.

 

1.146 “US Priority Event”

“US Priority Event” shall mean the “Priority Event” as such term is defined
under the US Loan Agreement.

 

1.147 “US Revolving Lender”

“US Revolving Lender” shall mean “Revolving Lender” as such term is defined
under the US Loan Agreement.

 

1.148 “US Revolving Loans”

“US Revolving Loans” shall mean “Revolving Loans” as such term is defined in the
US Loan Agreement.

 

1.149 “US Revolving Maximum Credit”

“US Revolving Maximum Credit” shall mean US$40,000,000 minus the outstanding
Revolving Loans, Letter of Credit Accommodations and Mark to Market Exposure of
Canadian Borrower under all its Hedge Agreements. For greater certainty, the
aggregate of the US Revolving Maximum Credit and the Canadian Revolving Maximum
Credit shall at no time exceed US$40,000,000.

 

1.150 “US Tranche B Agent”

“US Tranche B Agent” shall mean Monroe Capital Management Advisors LLC as agent
for the lenders of the US Tranche B Loan.

 

1.151 “US Special Agent Advances”

“US Special Agent Advances” shall mean “Special Agent Advances” as such term is
defined in the US Loan Agreement.

 

- 28 -



--------------------------------------------------------------------------------

1.152 “US Special Tranche B Agent Advances”

“US Special Tranche B Agent Advances” shall mean “Special Tranche B Agent
Advances” as such term is defined in the US Loan Agreement.

 

1.153 “US Tranche B Loan”

“US Tranche B Loan” shall mean “Tranche B Loan” as such term is defined in the
US Loan Agreement.

 

1.154 “US Tranche B Lenders”

“US Tranche B Lenders” shall mean “Tranche B Lenders” as such term is defined
under the US Loan Agreement.

 

1.155 “Value”

“Value” shall mean the US Dollar Amount, as determined by Agent, with respect to
Inventory, of the lower of (a) cost computed on a first-in-first-out basis in
accordance with GAAP or (b) market value.

 

1.156 “Wachovia”

“Wachovia” shall mean Wachovia Capital Finance Corporation (Canada).

Section 2 Credit Facilities

 

2.1 Revolving Loans

 

  (a) Subject to, and upon the terms and conditions contained herein, Revolving
Lender agrees to make Revolving Loans to Canadian Borrower from time to time in
amounts requested by Canadian Borrower; provided that the aggregate outstanding
US Dollar Amount of Revolving Loans and Letter of Credit Accommodations to
Canadian Borrower at any time do not exceed the lesser of: (i) the Borrowing
Base at such time or (ii) the Canadian Revolving Maximum Credit less the Mark to
Market Exposure of Canadian Borrower under all its Hedge Agreements.

 

  (b)

Agent may, in its reasonable credit judgment, from time to time: (i) reduce the
lending formula with respect to Eligible Accounts to the extent that Agent
determines that: (A) the dilution with respect to the Accounts for any period
(based on the ratio of (1) the aggregate amount of reductions in Accounts other
than as a result of payments in cash to (2) the aggregate amount of total sales)
has increased in any material respect or may be anticipated to increase in any
material respect above historical levels or exceeds five (5%) percent; or
(B) the general creditworthiness of account debtors has declined; or (ii) reduce
the lending formula(s) with respect to Eligible Inventory to the extent that
Agent determines that: (A) the number of days of the turnover of the Inventory
for any period has

 

- 29 -



--------------------------------------------------------------------------------

 

changed in any material respect or (B) the liquidation value of the Eligible
Inventory, or any category thereof, has decreased, or (C) the nature and quality
of the Inventory has deteriorated. In determining whether to reduce the lending
formula(s), Agent may consider events, conditions, contingencies or risks which
are also considered in determining Eligible Accounts, Eligible Inventory or in
establishing Availability Reserves.

 

  (c) Except in Agent’s discretion pursuant to Section 12.10 with respect to
Special Agent Advances, the aggregate amount of the Revolving Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
Canadian Revolving Maximum Credit less the Mark to Market Exposure of Canadian
Borrower under all its Hedge Agreements. In the event that the outstanding
amount of any component of the Revolving Loans, or the aggregate amount of the
outstanding Loans and Letter of Credit Accommodations, exceed the amounts
available under the lending formulas, the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(d) or the Canadian Revolving Maximum
Credit (less the Mark to Market Exposure of Canadian Borrower under all its
Hedge Agreements), as applicable, such event shall not limit, waive or otherwise
affect any rights of Revolving Lender or Agent in such circumstances or on any
future occasions and Canadian Borrower shall (except as otherwise provided
herein), immediately repay to Agent the entire amount of any such excess(es) for
which payment is demanded.

 

2.2 Letter of Credit Accommodations

 

  (a) Subject to, and upon the terms and conditions contained herein, at the
request of Canadian Borrower, Agent, on behalf of Revolving Lender, agrees to
provide or arrange for Letter of Credit Accommodations for the account of
Canadian Borrower in US Dollars containing terms and conditions acceptable to
Agent and the issuer thereof. Any payments made by Agent, on behalf of Revolving
Lender, to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall constitute additional Revolving Loans to
such US Borrower pursuant to this Section 2. Canadian Borrower requesting such
Letter of Credit Accommodation shall give Agent two (2) Business Days’ prior
written notice of Canadian Borrower’s request for the issuance of a Letter of
Credit Accommodation. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit Accommodation requested, the
effective date (which date shall be a Business Day and in no event shall be a
date less than ten (10) days prior to the end of the then current term of this
Agreement) of issuance of such requested Letter of Credit Accommodation, whether
such Letter of Credit Accommodations may be drawn in a single or in partial
draws, the date on which such requested Letter of Credit Accommodation is to
expire (which date shall be a Business Day), the purpose for which such Letter
of Credit Accommodation is to be issued, and the beneficiary of the requested
Letter of Credit Accommodation. A Canadian Borrower requesting the Letter of
Credit Accommodation shall attach to such notice the proposed terms of the
Letter of Credit Accommodation.

 

- 30 -



--------------------------------------------------------------------------------

  (b) In addition to any actual charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Canadian Borrower
shall pay to Agent, for the benefit of Revolving Lender, a letter of credit fee
at a rate equal to one (1.0%) percent per annum on the daily outstanding balance
of the Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Canadian Borrower shall pay to Agent, for the benefit of Revolving
Lender, such letter of credit fee, at Agent’s option, without notice, at a rate
equal to three (3%) percent per annum on such daily outstanding balance for:
(i) the period from and after the date of termination or non-renewal hereof
until Agent and Revolving Lender have received full and final payment of all
Obligations (notwithstanding entry of a judgment against Canadian Borrower) and
(ii) the period from and after the date of the occurrence of an Event of Default
for so long as such Event of Default is continuing as determined by Agent. Such
letter of credit fee shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Canadian Borrower
to pay such fee shall survive the termination or non-renewal of this Agreement.

 

  (c)

In addition to being subject to the satisfaction of the applicable conditions
precedent contained in Section 4 hereof and the other terms and conditions
contained herein, no Letter of Credit Accommodations shall be available unless
on the date of the proposed issuance of any Letter of Credit Accommodations,
each of the following conditions precedent have been satisfied in a manner
satisfactory to Agent: (i) Canadian Borrower requesting such Letter of Credit
Accommodation shall have delivered to the proposed issuer of such Letter of
Credit Accommodation at such times and in such manner as such proposed issuer
may require, an application, in form and substance satisfactory to such proposed
issuer, for the issuance of the Letter of Credit Accommodation and such other
documents as may be required pursuant to the terms thereof, and the form and
terms of the proposed Letter of Credit Accommodation shall be satisfactory to
Agent and such proposed issuer, in each case of the foregoing, in the Agent’s
and/or proposed issuer’s reasonable credit judgment, as applicable (ii) as of
the date of issuance, no order of any court, arbitrator or other governmental
authority shall purport by its terms to enjoin or restrain money center banks
generally from issuing letters of credit of the type and in the amount of the
proposed Letter of Credit Accommodation, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any governmental authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed issuer of such Letter of Credit Accommodation refrain from, the
issuance of letters of credit generally or the issuance of such Letters of
Credit Accommodation, (iii) the Revolving Loans available to Canadian Borrower
(subject to the Canadian Revolving Maximum Credit (less the Mark to Market
Exposure of Canadian Borrower under all its Hedge Agreements) and any
Availability Reserves) are equal to or greater than: (A) if the proposed Letter
of Credit Accommodation is for the purpose of purchasing Eligible Inventory and
all negotiable documents of title with respect to such Eligible Inventory have
been consigned to Agent or the issuer of the Letter of Credit Accommodation, the
sum of (1) the percentage equal to one hundred

 

- 31 -



--------------------------------------------------------------------------------

 

(100%) percent minus the then applicable percentage (with reference to
Sections 1.8 and 2.1(b) hereof) with respect to Eligible Inventory set forth in
the definition of the term “Borrowing Base” multiplied by the Value of such
Eligible Inventory, plus (2) freight, taxes, duty and other amounts which Agent
estimates must be paid in connection with such Inventory upon arrival and for
delivery to one of Canadian Borrower’s locations for Eligible Inventory within
Canada and (B) if the proposed Letter of Credit Accommodation is for any other
purpose or the documents of title are not consigned to the issuer in connection
with a Letter of Credit Accommodation for the purpose of purchasing Inventory,
an amount equal to one hundred (100%) percent of the face amount thereof and all
other commitments and obligations made or incurred by Agent and Revolving Lender
with respect thereto. Effective on the issuance of each Letter of Credit
Accommodation, an Availability Reserve shall be established in the applicable
amount set forth in Section 2.2(c)(iii)(A) or Section 2.2(c)(iii)(B).

 

  (d) Except in Agent’s discretion, (i) the amount of all outstanding Letter of
Credit Accommodations and all other commitments and obligations made or incurred
by Agent and Revolving Lender in connection therewith, shall not at any time
exceed US$1,000,000. At any time an Event of Default exists or has occurred and
is continuing, upon Agent’s request, Canadian Borrower will either furnish cash
collateral to secure the reimbursement obligations to the issuer in connection
with any Letter of Credit Accommodations or furnish cash collateral to Agent for
the Letter of Credit Accommodations, and in either case, the Revolving Loans
otherwise available to Canadian Borrower shall not be reduced as provided in
Section 2.2(c) to the extent of such cash collateral.

 

  (e)

Canadian Borrower shall indemnify and hold Agent and Revolving Lender harmless
from and against any and all losses, claims, damages, liabilities, costs and
expenses which each may suffer or incur in connection with any Letter of Credit
Accommodations and any documents, drafts or acceptances relating thereto,
including, but not limited to, any losses, claims, damages, liabilities, costs
and expenses due to any action taken by any issuer or correspondent with respect
to any Letter of Credit Accommodation, unless the losses, claims, damages,
liabilities, costs and expenses suffered or incurred by Agent and/or Revolving
Lender are due to the gross negligence or willful misconduct of Agent and/or
Revolving Lender and/or its employees, officers, directors and authorized
agents, as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. Canadian Borrower assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
Canadian Borrower’s agent. Canadian Borrower assumes all risks for, and agrees
to pay, all foreign, federal, state, provincial, municipal and local taxes,
duties and levies relating to any goods subject to any Letter of Credit
Accommodations or any documents, drafts or acceptances thereunder. Save and
except to the extent that same arise or are due to the gross negligence or
willful misconduct of Agent and/or Revolving Lender and/or its employees,
officers, directors and authorized agents, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction, Canadian Borrower
hereby releases and holds Agent and

 

- 32 -



--------------------------------------------------------------------------------

 

Revolving Lender harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by Canadian Borrower, by any issuer or correspondent
or otherwise with respect to or relating to any Letter of Credit Accommodation.
The provisions of this Section 2.2(e) shall survive the payment of Obligations
and the termination or non-renewal of this Agreement.

 

  (f) Canadian Borrower hereby irrevocably authorizes and directs any issuer of
a Letter of Credit Accommodation to name Canadian Borrower as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by issuer pursuant to the Letter of Credit Accommodations
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit Accommodations or
the applications therefor. Nothing contained herein shall be deemed or construed
to grant Canadian Borrower any right or authority to pledge the credit of Agent
and/or Revolving Lender in any manner. Agent and Revolving Lender shall have no
liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Revolving Lender unless Revolving Lender has
duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Canadian Borrower shall be bound by any interpretation made, in good faith by
Agent, or any other issuer or correspondent under or in connection with any
Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of a Canadian Borrower. Agent shall have the sole and exclusive
right and authority to, and Canadian Borrower shall not: (i) at any time an
Event of Default exists or has occurred and is continuing, (A) approve or
resolve any questions of non-compliance of documents, (B) give any instructions
as to acceptance or rejection of any documents or goods or (C) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, and (ii) at all times, (A) grant any extensions of the maturity of, time
of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (B) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
Agent may take such actions either in its own name or in Canadian Borrower’s
name.

 

  (g)

Any rights, remedies, duties or obligations granted or undertaken by Canadian
Borrower to any issuer or correspondent in any application for any Letter of
Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Canadian Borrower to Agent. Any duties or
obligations undertaken by Agent and Revolving Lender to any issuer or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Agent and Revolving Lender in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall, except
where Agent and Revolving Lender and/or its employees, officers, directors and
authorized agents have been grossly negligent or have acted with willful

 

- 33 -



--------------------------------------------------------------------------------

 

misconduct, as determined pursuant to a final non-appealable order of a court of
competent jurisdiction, be deemed to have been undertaken by Canadian Borrower
to Agent and Revolving Lender and to apply in all respects to Canadian Borrower.

 

  (h) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Canadian Borrower shall, at Agent’s request (as determined or
exercised in its reasonable credit judgment), instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a Lien to
deliver them to Agent and/or subject to Agent’s order, and if they shall come
into a Canadian Borrower’s possession, to deliver them, upon Agent’s request, to
Agent in their original form. Canadian Borrower shall also, at Agent’s request
(as determined or exercised in its reasonable credit judgment), designate Agent
as the consignee on all bills of lading and other negotiable and non-negotiable
documents.

 

2.3 Tranche B Loan

 

  (a) Subject to and upon the terms and conditions contained herein, each
Tranche B Lender agrees to make its Tranche B Loan to Canadian Borrower in US
Dollars on the Closing Date. The aggregate of each Tranche B Lender’s Tranche B
Loan is US$5,000,000.

 

  (b) If a Priority Event has occurred and is continuing, all payments shall be
applied in accordance with Section 5.4. In the absence of a continuing Priority
Event, the following payments shall be made:

 

  (i) Repayment of the Tranche B Loan shall be made by Canadian Borrower to
Agent, for the benefit of Tranche B Lenders, in a single payment due in respect
thereof (together with all outstanding interest thereon) payable on the Maturity
Date.

 

  (ii) Fifty (50%) percent of Excess Cash Flow for each fiscal year of SMTC
Corporation ending December 31, 2008 and thereafter, calculated using the
audited consolidated financial statements of SMTC Corporation delivered pursuant
to Section 8.6(a)(ii), shall be applied as a permanent repayment of the Tranche
B Loan; provided that, the foregoing repayment shall not be made in the event
that:

 

  (A)

Total Excess Availability would be less than US$3,000,000 immediately after
giving effect to such repayment or the average Total Excess Availability is less
than US$3,000,000 for the fifteen (15) days immediately preceding such
repayment, provided that, at such time as Total Excess Availability would be
equal to or greater than US$3,000,000 immediately after giving effect to such
repayment and the average Total Excess Availability is equal to or greater than
US$3,000,000 for the fifteen (15) days immediately preceding such payment, SMTC
Corporation shall make such

 

- 34 -



--------------------------------------------------------------------------------

 

payment and such payment shall be applied as a permanent repayment of the
Tranche B Loan; provided further that if SMTC Corporation fails to make such
repayment as a result of the failure to meet the foregoing Total Excess
Availability Tests within thirty (30) days of it otherwise being due and payable
the failure to make such payment may be deemed a “Priority Event” by Tranche B
Agent, in its sole discretion;

 

  (B) a Priority Event shall have occurred and be continuing or would result
from such repayment; or

 

  (C) payment of such amount has been made under the US Loan Agreement.

 

  (iii) The proceeds of any Debt Offering or Equity Offering shall be applied as
a permanent repayment of the Tranche B Loan provided a Priority Event shall not
have occurred and be continuing or would result from such repayment.

 

  (iv) The proceeds of any sale of the Tranche B Loan Priority Collateral shall
be applied as a permanent repayment of the Tranche B Loan; provided that:

 

  (A) prior to a Priority Event, Agent shall apply such proceeds in accordance
with this paragraph (iv) if Agent has received such proceeds and (a) on or after
its receipt and prior to applying such proceeds to the Revolving Loans Agent has
actual knowledge that such proceeds are proceeds of any sale of the Tranche B
Loan Priority Collateral or (b) at any time after Agent has applied such
proceeds to the Revolving Loans upon (x) Agent obtaining actual knowledge that
it has received such proceeds of any sale of Tranche B Loan Priority Collateral
and applied such proceeds to the Revolving Loans and (y) Total Excess
Availability is equal to or greater than US$1,000,000; and

 

  (B) after a Priority Event, Agent shall apply such proceeds in accordance with
this paragraph (iv) upon Agent’s receipt of such proceeds.

 

  (v) The proceeds of any sale of Mexican Obligor Collateral (other than, in the
absence of a continuing Priority Event, sales of Inventory of the Mexican
Obligors and SMTC Mex Holdings, Inc. in the ordinary course of business) shall
be applied as a permanent repayment of the Tranche B Loan.

 

  (vi)

Canadian Borrower may make voluntary prepayments of the Tranche B Loan upon the
satisfaction of each of the following conditions: (a) Total Excess Availability
would not be less than US$3,000,000 immediately after giving effect to such
prepayment, (b) the average Total Excess

 

- 35 -



--------------------------------------------------------------------------------

 

Availability is not less than US$3,000,000 for the fifteen (15) days immediately
preceding such repayment and (c) as of the date of any such prepayment and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing or would result from such prepayment.

 

  (vii) Any amounts repaid in respect of the Tranche B Loan may not be
reborrowed and shall be applied to permanently reduce the aggregate amount of
the Tranche B Loan.

 

  (c) Tranche B Loan Interest:

 

  (i) Canadian Borrower shall pay to Agent, for the benefit of Tranche B
Lenders, interest on the outstanding principal amount of the Tranche B Loan at
the Tranche B Loan Interest Rate. All interest accruing with respect to the
Tranche B Loan hereunder on and after the Maturity Date or during the occurrence
of any Event of Default or termination hereof shall be payable on demand in
accordance with Section 5.4 hereof.

 

  (ii) All interest charges related to the Tranche B Loan shall (A) be
calculated based upon the applicable Tranche B Loan Interest Rate, (B) be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed, (C) be paid monthly in arrears to Agent, for the benefit of Tranche B
Lenders, on the first Business Day of each calendar month, or at Agent’s option,
charged to Canadian Borrower’s loan account(s) maintained by Agent as of the
first Business Day of each calendar month and (D) accrue from the Closing Date.

 

  (iii) In no event shall charges constituting interest payable by Canadian
Borrower to Agent, for the benefit of Tranche B Lenders, exceed the maximum
amount or the rate permitted under any applicable law or regulation, and if any
such part or provision of this Agreement or any of the other Financing
Agreements is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

 

  (iv) To the extent that the US Tranche B Lender buys a Junior Participation in
Revolving Loans pursuant to the US Loan Agreement, without any further action,
that portion of Revolving Loans shall bear interest at the rate of interest for
the Tranche B Loan.

 

  (d) Canadian Borrower agrees to pay Agent, for the benefit of Tranche B
Lenders, the fees, including any prepayment premium, and other amounts set forth
in the Tranche B Loan Fee Letter in the amounts and at the time specified
therein.

 

  (e)

Agent, on behalf of Canadian Borrower, agrees to record the Tranche B Loan on
the Register referred to in Section 11.4(e) hereof. The Tranche B Loan recorded
on the Register (the “Registered Tranche B Loan”) may not be evidenced by a
promissory note other than a Registered Tranche B Loan Note (as defined below).

 

- 36 -



--------------------------------------------------------------------------------

 

Upon the registration of such Tranche B Loan, any promissory note (other than a
Registered Tranche B Loan Note) evidencing the same shall be null and void and
shall be returned to Canadian Borrower. Canadian Borrower agrees, at the request
of a Tranche B Lender, to execute and deliver to such Tranche B Lender a
promissory note in registered form reasonably acceptable to such Tranche B
Lender to evidence the Tranche B Loan (that is, containing registered note
language) and registered as provided in Section 11.4(e) hereof (a “Registered
Tranche B Loan Note”), payable to such Tranche B Lender and otherwise duly
completed. Once recorded on the Register, the Obligations evidenced by such
Registered Tranche B Loan Note may not be removed from the Register so long as
it remains outstanding and a Registered Tranche B Loan Note may not be exchanged
for a promissory note that is not a Registered Tranche B Loan Note.

 

  (f) Notwithstanding anything to the contrary in this Agreement or in any other
Financing Agreement, but without application if there is a requirement to repay
after or as a result of an Event of Default, in the event that prior to the day
five (5) years and one (1) day from the Closing Date, the aggregate amount
required to be repaid under this Agreement or any other Financing Agreement on a
Tranche B Loan would otherwise cause more than twenty-five percent (25%) of the
original principal amount of such Tranche B Loan to be prepaid (such excess,
referred to as the “Excess”), then no repayment or prepayment shall be required
to be paid to the extent of such Excess; provided, however, that if Canadian
Borrower has completed a sale of Tranche B Loan Priority Collateral (the
“Triggering Sale”) and the proceeds (the “Sale Proceeds”) of such Triggering
Sale individually or in the aggregate with all other sales of Tranche B Loan
Priority Collateral completed by Canadian Borrower on or prior to the date of
the Triggering Sale in that particular calendar year exceeds US$25,000, Canadian
Borrower will be required to deliver a written offer (the “Offer to Repay”) to
Tranche B Agent within five (5) Business Days of the Triggering Sale to repay
that portion of the outstanding principal amount of the Tranche B Loan equal to
such portion of the Sale Proceeds not otherwise required to be applied in
repayment of the Tranche B Loan under this Agreement as a result of the
Triggering Sale. Within five (5) Business Days of the delivery of the Offer to
Repay, Tranche B Agent shall advise Canadian Borrower whether such Offer to
Repay has been accepted.

 

2.4 Availability Reserves

All Revolving Loans otherwise available to Canadian Borrower pursuant to the
lending formulas are subject to the Canadian Revolving Maximum Credit and other
applicable limits hereunder and shall be subject to Agent’s continuing right to
apply, establish and revise Availability Reserves.

 

2.5 Taxes

 

  (a)

Any and all payments by Canadian Borrower and any Obligor hereunder or under any
other Financing Agreement shall be made free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all interest, penalties, additions to tax or other

 

- 37 -



--------------------------------------------------------------------------------

 

liabilities with respect thereto, excluding taxes that are imposed on overall
net income of Agent, Tranche B Agent and any Canadian Lender (and franchise
taxes imposed in lieu thereof) by (i) the state or jurisdiction under the laws
of which Agent, Tranche B Agent and any Canadian Lender is organized or any
political subdivision thereof, or (ii) a jurisdiction in which such Agent,
Tranche B Agent or Canadian Lender is resident, carries on trade or business or
has a permanent establishment (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, interest, penalties, additions to tax and
liabilities in respect of payments hereunder or under the other Financing
Agreements being hereinafter referred to as “Taxes”). If Canadian Borrower or
any Obligor shall be required by law to deduct or pay any Taxes from or in
respect of any sum payable hereunder or under any other Financing Agreements,
(i) the sum payable by such Person shall be increased as may be necessary so
that after such Person has made all required deductions and payments (including
deductions and payments applicable to additional sums payable under this
Section 2.5) such Agent, Tranche B Agent or Canadian Lender receives an amount
equal to the sum it would have received had no such deductions or payments been
made, (ii) such Person shall make all such required deductions and (iii) such
Person shall pay the full amount required to be deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

  (b) In addition, and without limiting the provisions of Section 2.5(a) above,
Canadian Borrower and each Obligor shall timely pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Person hereunder or
under any other Financing Agreements or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Financing Agreements (hereinafter referred to as
“Other Taxes”) to the relevant taxation authority or other authority in
accordance with applicable law.

 

  (c) Canadian Borrower and each Obligor shall indemnify Agent, Tranche B Agent
and each Canadian Lender for and hold it harmless against the full amount of any
Taxes or Other Taxes, and for the full amount of taxes of any kind imposed or
asserted by any jurisdiction on amounts payable under this Section 2.5, imposed
on or paid by such Person and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Taxes, Other Taxes, or taxes were correctly or legally imposed or
asserted by the relevant taxing authority. This indemnification shall be made
within thirty (30) days from the date Agent, Tranche B Agent or a Canadian
Lender makes written demand therefor. A certificate as to the amount of such
liability or payment delivered by Agent, Tranche B Agent or a Canadian Lender to
Canadian Borrower or any Obligor shall be conclusive absent manifest error.

 

  (d)

Within thirty (30) days after the date of any payment of Taxes or Other Taxes,
Canadian Borrower or the applicable Obligor, as the case may be, shall furnish
to applicable Agent, Tranche B Agent or Canadian Lender, at its address referred
to in Section 11.2, the original or a certified copy of a receipt evidencing
such

 

- 38 -



--------------------------------------------------------------------------------

 

payment issued by the applicable taxing authority, to the extent such a receipt
is issued therefor, or other written proof of payment thereof that is reasonably
satisfactory to such Agent, Tranche B Agent or Canadian Lender.

 

  (e) In the event that Agent, Tranche B Agent or Canadian Lender determines, in
its sole discretion, that is has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by Canadian Borrower or with respect to
which Canadian Borrower has paid additional amounts pursuant to Section 2.5(a),
it shall pay to Canadian Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Canadian
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Agent, Tranche B Agent or
Canadian Lender, as the case may be, and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided that Canadian Borrower, upon request of Agent, Tranche B Agent
or Canadian Lender, agrees to repay the amount paid over to Canadian Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to Agent, Tranche B Agent or Canadian Lender in the
event Agent, Tranche B Agent or Canadian Lender is required to repay such refund
to such governmental authority. Nothing herein shall interfere with the right of
Agent, Tranche B Agent or Canadian Lender to arrange its tax affairs in whatever
manner it thinks fit.

 

  (f) The provisions of this Section 2.5 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.6 Hedge Agreements

 

  (a) Procedure. Canadian Borrower may enter into Hedge Agreements from time to
time over the telephone with representatives of Revolving Lender’s trading unit
(or that of its Affiliates), the terms of which shall be confirmed in writing in
accordance with the procedures established by the trading unit of Revolving
Lender or its Affiliates, as applicable.

 

  (b) Terms and Conditions. Each Hedge Agreement is governed by the terms and
conditions set out in the confirmation forwarded by Revolving Lender to Canadian
Borrower on entering into the Hedge Agreement and any applicable ISDA agreement.
If there is a conflict between the terms and conditions set out in the
confirmation or ISDA agreement and this Agreement with respect to the terms of
the hedge, the confirmation or ISDA agreement shall govern unless otherwise
expressly provided herein.

 

  (c) Maturity. Hedge Agreements may, at the discretion of Revolving Lender,
have contract periods extending beyond the Maturity Date.

 

  (d) Uncommitted. Revolving Lender and its Affiliates may, at their sole
discretion, decline to enter into any Hedge Agreement available to Canadian
Borrower at any time.

 

- 39 -



--------------------------------------------------------------------------------

  (e) Hedging. Hedge Agreements may be entered into for hedging purposes only
and not for speculative purposes.

 

  (f) Limitations.

 

  (i) Hedge Agreements may not be entered into at any time when the aggregate
Mark to Market Exposure of all existing Hedge Agreements of Canadian Borrower,
in the aggregate, exceeds US$1,000,000. If, at any time, the Mark to Market
Exposure of all Hedge Agreements of Canadian Borrower, in the aggregate, exceeds
US$1,000,000, Canadian Borrower shall take such measures as may be necessary to
reduce the Mark to Market Exposure by the amount of such excess within five
(5) Business Days.

 

  (ii) The notional amount of any and all Hedge Agreements of Canadian Borrower
shall not exceed US$10,000,000 in the aggregate.

 

  (g) Notice. Canadian Borrower shall provide Agent and Tranche B Agent with
written notice forthwith upon entering into a Hedge Agreement. Such notice shall
specify Revolving Lender (or Affiliate of Revolving Lender) and the aggregate
Mark to Market Exposure immediately prior to entering into such Hedge Agreement.
Canadian Borrower shall advise Agent and Tranche B Agent in writing of the
aggregate Mark to Market Exposure of its outstanding Hedge Agreements as at the
end of each month by the next following Business Day, and such other times as
Agent or Tranche B Agent shall request. For greater certainty, Revolving Lender
(or each Affiliate of Revolving Lender) that makes a Hedge Agreement available
to Canadian Borrower agrees to provide within five (5) Business Days of a
written request therefor by Canadian Borrower, a determination of the Mark to
Market Exposure of each Hedge Agreement that Revolving Lender (or such Affiliate
of Revolving Lender) has with Canadian Borrower.

Section 3 Interest and Fees

 

3.1 Interest

 

  (a) Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender,
interest on the outstanding principal amount of the non-contingent Obligations
(other than the Tranche B Loan) at the Interest Rate.

 

  (b)

Interest shall be payable by Canadian Borrower to Agent, for the benefit of
Revolving Lender, monthly in arrears not later than the first Business Day of
each calendar month and shall be calculated on the basis of a three hundred and
sixty (360) day year and actual days elapsed in the case of Revolving Loans. The
Interest Rate shall increase or decrease by an amount equal to each increase or
decrease in the Canadian Prime Rate, US Prime Rate or CDOR Rate, as applicable,
effective on the first day of the month after any change in such rate is
announced. The increase or decrease shall be based on the Canadian Prime Rate,

 

- 40 -



--------------------------------------------------------------------------------

 

US Prime Rate or CDOR Rate, as applicable, in effect on the last day of the
month in which any such change occurs. All interest accruing hereunder on and
after an Event of Default or termination or non-renewal hereof shall be payable
on demand. In no event shall charges constituting interest payable by Canadian
Borrower to Canadian Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any part or provision of this
Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

 

  (c) For purposes of disclosure under the Interest Act (Canada), where interest
is calculated pursuant hereto at a rate based upon a 360 day year (the “First
Rate”), it is hereby agreed that the rate or percentage of interest on a yearly
basis is equivalent to such First Rate multiplied by the actual number of days
in the year divided by 360.

 

  (d) Notwithstanding the provisions of this Section 3 or any other provision of
this Agreement, in no event shall the aggregate “interest” (as that term is
defined in Section 347 of the Criminal Code (Canada)) exceed the effective
annual rate of interest on the “credit advanced” (as defined therein) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the Loans, and in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent or Tranche B Agent will be conclusive for the purposes of
such determination.

 

  (e) A certificate of an authorized signing officer of Agent or Tranche B
Agent, as the case may be, as to each amount and/or each rate of interest
payable hereunder from time to time shall be conclusive evidence of such amount
and of such rate, absent manifest error.

 

  (f) For greater certainty, whenever any amount is payable under this Agreement
or any other Financing Agreement by Canadian Borrower as interest or as a fee
which requires the calculation of an amount using a percentage per annum, each
party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method”. As an example, when
interest is calculated and payable monthly, the rate of interest payable per
month is 1/12 of the stated rate of interest per annum.

 

  (g) Upon the occurrence of a Default or an Event of Default that is
continuing, or if Canadian Borrower repays or prepays a Libor Rate Loan on a day
other than the last day of the applicable Interest Period, Canadian Borrower
shall indemnify Tranche B Agent and/or Tranche B Lenders for any loss or expense
suffered or incurred by Tranche B Agent and/or Tranche B Lenders including any
loss of profit or expenses Tranche B Agent and/or Tranche B Lenders incur by
reason of the liquidation or redeployment of deposits or other funds acquired by
it to effect or maintain any and all Libor Rate Loans, or any interest or other
charges payable to lenders of funds borrowed by Tranche B Agent and/or Tranche B
Lenders in order to maintain such Libor Rate Loans, together with any other
charges, costs or expenses incurred by Tranche B Agent and/or Tranche B Lenders
relative thereto.

 

- 41 -



--------------------------------------------------------------------------------

  (h) Canadian Borrower may from time to time request Libor Rate Loans or that
any existing Libor Rate Loans continue for an additional Interest Period. Such
request from Canadian Borrower shall specify the amount of the Libor Rate Loans
or the amount of the Libor Rate Loans to be continued (subject to the limits set
forth below). Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Tranche B Agent of such a request from
Canadian Borrower, such Libor Rate Loans shall be made or such Libor Rate Loans
shall continue, as applicable; provided, that, (i) no party hereto shall have
sent any notice of termination of this Agreement; (ii) Canadian Borrower shall
have complied with such customary procedures as are generally established by
Tranche B Agent for all customers and specified by Tranche B Agent to Canadian
Borrower from time to time for requests by Canadian Borrower for Libor Rate
Loans; (iii) no more than one (1) Interest Period (for all outstanding Libor
Rate Loans) may be in effect at any one time; (iv) the aggregate amount of the
Libor Rate Loans must be in an amount not less than US$1,000,000 or an integral
multiple of US$1,000,000 in excess thereof; and (v) Tranche B Agent shall have
determined that the Interest Period or Adjusted Libor Rate is available to
Tranche B Agent and can be readily determined as of the date of the request for
such Libor Rate Loan by Canadian Borrower. Any request by Canadian Borrower for
Libor Rate Loans or to continue Libor Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Tranche B Lenders
and/or Tranche B Agent shall not be required to purchase US Dollar deposits in
the London interbank market to fund any Libor Rate Loans, but the provisions
hereof shall be deemed to apply as if Tranche B Lenders and/or Tranche B Agent
had purchased such deposits to fund the Libor Rate Loans. Tranche B Agent shall
advise Agent of the Tranche B Loan Interest Rate payable by Canadian Borrower
hereunder.

 

  (i) To the extent that the US Revolving Lender buys a Junior Participation in
the Tranche B Loan pursuant to the US Loan Agreement, without any further
action, that portion of Tranche B Loans shall bear interest at the rate of
interest for the Revolving Loan.

 

3.2 Closing Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender, as a
closing fee the amount of US$100,000, which shall be fully earned as of and
payable on the Closing Date.

 

3.3 Servicing Fee

Canadian Borrower shall pay to Agent, for the benefit of Agent, monthly a
servicing fee in an amount equal to US$1,500 in respect of Agent’s services for
each month (or part thereof) while this Agreement remains in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
fully earned as of and payable in advance on the Closing Date and on the first
day of each month hereafter.

 

- 42 -



--------------------------------------------------------------------------------

3.4 Unused Line Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender
monthly an unused line fee in US Dollars at a rate equal to one quarter of one
(0.25%) percent per annum calculated upon the amount by which US$30,000,000
exceeds the US Dollar Amount of the aggregate of the average daily principal
balance of the outstanding Revolving Loans, Letter of Credit Accommodations, US
Revolving Loans and US Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.

 

3.5 Commitment Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender, for
the fourth (4th) and fifth (5th) year of the term of this Agreement, a
commitment fee in an amount equal to US$25,000, which US$25,000 fee shall be
fully earned as of and payable on the first day of the third (3rd) anniversary
hereof and the fourth (4th) anniversary hereof.

 

3.6 Increased Costs and Changes in Law

 

  (a)

If, after the Closing Date, either: (i) any change in, or in the interpretation
of, any law or regulation is introduced, including with respect to reserve
requirements, applicable to a Canadian Lender or any banking or financial
institution from whom Canadian Lender borrows funds or obtains credit (a
“Funding Bank”); or (ii) a Funding Bank or Canadian Lender complies with any
future guideline or request from any central bank or other Governmental
Authority; or (iii) a Funding Bank or Canadian Lender determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank or Canadian Lender complies with any request
or directive regarding capital adequacy (whether or not having the force of law
where customarily complied with by responsible financial institutions) of any
such authority, central bank or comparable agency, and in the case of any event
set forth in this clause (iii), such adoption, change or compliance has, or
would have, the direct or indirect effect of reducing the rate of return on a
Canadian Lender’s capital as a consequence of its obligations hereunder to a
level below that which such Canadian Lender could have achieved but for such
adoption, change or compliance (taking into consideration the Funding Bank’s or
such Canadian Lender’s policies with respect to capital adequacy) by an amount
deemed by such Canadian Lender to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is, or results in, an
increase in the cost to such Canadian Lender of funding or maintaining the Loans
and/or Letter of Credit Accommodations, then Canadian Borrower shall from time
to time upon demand by such Canadian Lender pay to

 

- 43 -



--------------------------------------------------------------------------------

 

such Canadian Lender additional amounts sufficient to indemnify such Canadian
Lender against such increased cost on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified).
A certificate as to the amount of such increased cost shall be submitted to
Canadian Borrower by Agent and shall be conclusive, absent manifest error.

 

  (b) If, prior to the first day of any Interest Period: (i) Tranche B Agent
shall have determined (which determination shall be conclusive and binding upon
Canadian Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
Libor Rate for such Interest Period; (ii) Tranche B Agent has determined that
the Adjusted Libor Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Tranche B Agent and/or
Tranche B Lenders of making or maintaining Libor Rate Loans during such Interest
Period; or (iii) US Dollar deposits in the principal amounts of the Libor Rate
Loans to which such Interest Period is to be applicable are not generally
available in the London interbank market, Tranche B Agent shall give notice
thereof to Canadian Borrower as soon as practicable thereafter (which notice
shall be withdrawn whenever such circumstances no longer exist). If such notice
is given: (A) any Libor Rate Loans requested to be made on the first day of such
Interest Period shall be made as Reference Rate Loans; (B) any Reference Rate
Loans that were to have been converted on the first day of such Interest Period
to or continue as Libor Rate Loans shall be converted to or continued as
Reference Rate Loans; and (C) each outstanding Libor Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to
Reference Rate Loans. Until such notice has been withdrawn by Tranche B Agent,
no further Libor Rate Loans shall be made or continued as such, nor shall a
Canadian Borrower have the right to convert Reference Rate Loans to Libor Rate
Loans. Upon such notice being withdrawn by Tranche B Agent, Canadian Borrower
may convert Reference Rate Loans to Libor Rate Loans. Any conversion under this
Section 3.6(b) shall not constitute a repayment, disposition or novation of the
original Loan and the Loan following the conversion will continue to be the same
debt obligation as the original Loan prior to the conversion

 

  (c)

Notwithstanding any other provision herein, if the adoption of, or any change
in, any law, treaty, rule or regulation or final, non-appealable determination
of an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the Closing Date shall
make it unlawful for Tranche B Agent or Tranche B Lenders to make or maintain
Libor Rate Loans as contemplated by this Agreement: (i) Tranche B Agent shall
promptly give written notice of such circumstances to Canadian Borrower (which
notice shall be withdrawn whenever such circumstances no longer exits); (ii) the
commitment of Tranche B Agent and/or Tranche B Lenders hereunder to make Libor
Rate Loans, continue Libor Rate Loans and convert Reference Rate Loans to Libor
Rate Loans shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for Tranche B Agent and/or Tranche B Lenders to make or
maintain Libor Rate Loans, Tranche B Agent and/or Tranche B Lenders shall then
only have a commitment to make Reference Rate Loans when a Libor Rate Loan is
requested;

 

- 44 -



--------------------------------------------------------------------------------

 

and (iii) the Tranche B Loan then outstanding as Libor Rate Loans, if any, shall
be converted automatically to Reference Rate Loans on the respective last days
of the then current Interest Periods or within such earlier period as required
by law. If any such conversion of a Libor Rate Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, Canadian
Borrower shall pay to Agent, for the benefit of Tranche B Lenders, such amounts,
if any, as may be required pursuant to Section 3.6(d) below. Any conversion
under this Section 3.6(c) shall not constitute a repayment, disposition or
novation of the original Loan and the Loan following the conversion will
continue to be the same debt obligation as the original Loan prior to the
conversion

 

  (d) Canadian Borrower shall indemnify Tranche B Agent and Tranche B Lenders
and shall hold Tranche B Agent and Tranche B Lenders harmless from any loss or
expense which Tranche B Agent or Tranche B Lenders may sustain or incur as a
consequence of: (i) default by Canadian Borrower in making a borrowing of,
conversion into or extension of Libor Rate Loans after Canadian Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement; or (ii) the making of a prepayment of any Libor Rate Loans on a day
which is not the last day of an Interest Period with respect thereto; or
(iii) any conversion of a Libor Rate Loan into a Reference Rate Loan pursuant to
the terms hereof on a day which is not the last day of the then current Interest
Period with respect thereto. With respect to Libor Rate Loans such
indemnification may include an amount equal to the greater of: (i) the excess,
if any, of (1) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or extended, for the period from the date
of such prepayment or of such failure to borrow, convert or extend to the last
day of the applicable Interest Period (or, in the case of a failure to borrow,
convert or extend, the Interest Period that would have commenced on the date of
such failure), in each case at the applicable rate of interest for such Libor
Rate Loans provided for herein over (2) the amount of interest (as determined by
Tranche B Agent) which would have accrued to Tranche B Lenders on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market; and (ii) an amount equal to the interest that would
have been payable if the Libor Rate Loans had been a Reference Rate Loan. This
covenant shall survive the termination or non-renewal of this Agreement and the
payment of the Obligations.

Section 4 Conditions Precedent

 

4.1 Conditions Precedent to Amendment and Restatement

This Agreement shall become effective as of the Business Day when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to Agent and Tranche B Agent:

 

  (a)

Agent and Tranche B Agent shall have received evidence (including any
inter-creditor arrangements, subordinations or releases of any other Liens in
the Collateral required by Canadian Lenders, PPSA termination statements for all

 

- 45 -



--------------------------------------------------------------------------------

 

PPSA financing statements previously filed by any secured lender, as secured
party, against Canadian Borrower or Obligor, as debtor, and satisfactions and
discharges of any mortgages, deeds of trust or deeds to secure debt by Canadian
Borrower or Obligor in favor of a secured lender in form acceptable for
recording with the appropriate governmental authority), in form and substance
satisfactory to Canadian Lenders, that Agent has valid perfected and first
priority Liens in and upon the Collateral and any other property which is
intended to be security for the Obligations or the liability of any Obligor in
respect thereof, subject only to the Liens permitted herein or in the other
Financing Agreements and US Financing Agreements;

 

  (b) all requisite corporate action and proceedings in connection with this
Agreement and the other Financing Agreements shall be satisfactory in form and
substance to Canadian Lenders, and Agent shall have received all information and
copies of all documents, including records of requisite corporate action and
proceedings which Canadian Lenders may have requested in connection therewith,
such documents where requested by Agent or its counsel to be certified by
appropriate corporate officers or governmental authorities (and including a copy
of the certificate of incorporation of Canadian Borrower and Obligor certified
by the Ministry of Business and Consumer Services (or equivalent governmental
authority) which shall set forth the same complete corporate name of Canadian
Borrower or Obligor and such document as shall set forth the organizational
identification number of Canadian Borrower or Obligor, if one is issued in its
jurisdiction of incorporation);

 

  (c) no material adverse change shall have occurred in the assets, business or
prospects of Canadian Borrower or any Obligors since December 31, 2006 and no
change or event shall have occurred which would impair the ability of Canadian
Borrower or any Obligor to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Canadian Lenders,
Tranche B Agent and Agent to enforce the Obligations or realize upon the
Collateral;

 

  (d) Canadian Lenders shall have completed a field review of the Records and
such other information with respect to the Collateral as Canadian Lenders may
require to determine the amount of Revolving Loans available to Canadian
Borrower, the results of which shall be satisfactory to Agent, not more than
three (3) Business Days prior to the Closing Date;

 

  (e)

Agent shall have received, in form and substance satisfactory to Canadian
Lenders, all consents, waivers, acknowledgments and other agreements from third
persons which Canadian Lenders may deem necessary or desirable in order to
permit, protect and perfect its Liens in and upon the Collateral or to
effectuate the provisions or purposes of this Agreement and the other Financing
Agreements, including Billing Authorization Letters re: Accounts, No-Offset
Agreements re: Accounts, Inventory Purchase Agreements, acknowledgements by
lessors, mortgagees and warehousemen of Agent’s Liens in the Collateral, waivers
by such persons of any Liens or other claims by such persons to the Collateral
and

 

- 46 -



--------------------------------------------------------------------------------

 

agreements permitting Canadian Lenders access to, and the right to remain on,
the premises to exercise its rights and remedies and otherwise deal with the
Collateral;

 

  (f) Agent and Tranche B Agent shall have received evidence of insurance and
loss payee endorsements required hereunder and under the other Financing
Agreements, in form and substance satisfactory to Canadian Lenders, and
certificates of insurance policies and/or endorsements naming Agent as first
loss payee and an additional insured;

 

  (g) Agent and Tranche B Agent shall have received, in form and substance
satisfactory to Canadian Lenders, acting reasonably, such opinion letters of
counsel to Canadian Borrower and the Obligors with respect to the Financing
Agreements and such other matters as Agent may request, acting reasonably;

 

  (h) the other Financing Agreements and the US Financing Agreements, and all
instruments and documents hereunder and thereunder including those listed on the
closing agenda with respect to this Agreement and the US Loan Agreement shall
have been duly executed and originals or copies, as applicable, delivered to
Agent and Tranche B Agent and be in form and substance satisfactory to Canadian
Lenders;

 

  (i) Agent and Tranche B Agent shall have received evidence, in form and
substance satisfactory to Canadian Lenders, that all security and guarantees
granted or issued by SMTC Corporation and its Subsidiaries in favour of existing
lenders thereto and all Liens with respect thereto (other than such security,
guarantees and Liens that Agent shall consent to in writing prior to the Closing
Date) have been released or discharged or an undertaking, in form and substance
satisfactory to Canadian Lenders, shall have been executed and delivered by such
existing lenders in favour of Agent agreeing to, among other things, release and
discharge such security, guarantees and Liens within a reasonable time following
the Closing Date;

 

  (j) the Total Excess Availability, as determined by Agent, as of the Closing
Date, shall not be less than US$3,000,000 after giving effect to (i) the initial
Loans, the Letter of Credit Accommodations, if any, and US Advances made or to
be made in connection with the initial transactions hereunder and under the US
Financing Agreements, (ii) payment of all fees and expenses in connection with
the transactions under the Financing Agreements and US Financing Agreements and
(iii) provided that accounts payable, taxes and other obligations of Canadian
Borrower and Obligors are paid current in accordance with historical business
practices of Canadian Borrower and Obligors;

 

  (k) each of the conditions precedent in the US Loan Agreement shall have been
satisfied;

 

  (l) Agent and Tranche B Agent shall have received, in form and substance
satisfactory to Canadian Lenders, Deposit Account Control Agreements regarding
Blocked Accounts by and among Agent, Canadian Borrower and each bank where
Canadian Borrower has a deposit account, in each case, duly authorized, executed
and delivered by such bank and Canadian Borrower;

 

- 47 -



--------------------------------------------------------------------------------

  (m) Agent and Tranche B Agent shall have received and reviewed lien, judgment
and other applicable search results for the jurisdiction of incorporation of
Canadian Borrower, the jurisdiction of the chief executive office of Canadian
Borrower and all jurisdictions in which assets of Canadian Borrower and Obligors
are located, which search results shall be in form and substance satisfactory to
Canadian Lenders;

 

  (n) Agent shall have received originals of the share certificates representing
all of the issued and outstanding shares of Canadian Borrower and Obligor, as
applicable, in each case together with stock powers duly executed in blank with
respect thereto;

 

  (o) Tranche B Agent shall have completed its due diligence (including the
review of regulatory, environmental, intellectual property, litigation,
accounting, tax, licensing, certification, permit and labour matters, cash
management systems and material contracts of Obligors) with results satisfactory
to Tranche B Agent and its counsel, in their sole discretion;

 

  (p) Agent and Tranche B Agent shall have received evidence, in form and
substance satisfactory to Canadian Lenders, that Canadian Borrower and Obligor
is in good standing in its respective jurisdiction of organization and is duly
qualified to do business in each other jurisdiction where its ownership or lease
or property or the conduct of its business requires such qualification;

 

  (q) Agent and Tranche B Agent shall have received evidence, in form and
substance satisfactory to Canadian Lenders, that all required governmental,
shareholder and third party approvals, consents, licenses, franchises and
permits in connection with this Agreement and the transactions contemplated
hereby and the operation by Canadian Borrower and Obligors of their respective
businesses have been obtained and remain in full force and effect;

 

  (r) Agent and Tranche B Agent shall have received evidence, in form and
substance satisfactory to Canadian Lenders, that there exists no claim, action,
suit, investigation, litigation or proceeding, pending or threatened, in any
court or before any arbitrator or governmental instrumentality which relates to
this Agreement, the other Financing Agreements or the US Financing Agreements or
which, in the opinion of Canadian Lenders, has any reasonable likelihood of
having a material adverse effect on (i) the condition (financial or otherwise),
operations, performance, properties, assets, liabilities, business or prospects
of Canadian Borrower or Obligor, (ii) the ability of Canadian Borrower or
Obligor to perform its obligations under the Financing Agreements or (iii) the
ability of Agent or Canadian Lenders to enforce the Financing Agreements;

 

  (s)

Agent and Tranche B Agent shall have received evidence, in form and substance
satisfactory to Canadian Lenders, that the existing subordinated loan facilities
have been terminated and all Liens thereunder have or will be released and SMTC

 

- 48 -



--------------------------------------------------------------------------------

 

Corporation and its Subsidiaries has no indebtedness other than indebtedness
permitted pursuant to the Financing Agreements, US Financing Agreements or
consented to in writing by Canadian Lenders;

 

  (t) Agent and Tranche B Agent shall have received evidence that Canadian
Borrower and Obligors have paid to Agent and Canadian Lenders all fees and
expenses then owing to such persons including all audit, legal, search, title,
documentation and filing fees; and

 

  (u) Agent and Tranche B Agent shall have received projected financial
statements of Canadian Borrower for a period of not less than three (3) years,
with such projections for years 1 and 2 prepared on a monthly basis and
thereafter prepared on an annual basis and a sales backlog report as of a date
not more than thirty (30) days prior to the Closing Date, all in form and
substance satisfactory to Canadian Lenders.

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations

Each of the following is an additional condition precedent to making Loans
and/or providing Letter of Credit Accommodations to Canadian Borrower, including
the initial Loans and Letter of Credit Accommodations and any future Loans and
Letter of Credit Accommodations:

 

  (a) all representations and warranties contained herein and in the other
Financing Agreements and US Financing Agreements shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such Loan
or providing each such Letter of Credit Accommodation and after giving effect
thereto;

 

  (b) no Event of Default (as defined hereunder and as defined under the US Loan
Agreement) and no Default (as defined hereunder and as defined under the US Loan
Agreement), shall exist or have occurred and be continuing on and as of the date
of the making of such Loan or providing each such Letter of Credit Accommodation
and after giving effect thereto; and

 

  (c) no law, regulation, order, judgment or decree of any governmental
authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or governmental authority, which purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements or US Financing
Agreements.

 

- 49 -



--------------------------------------------------------------------------------

Section 5 Collection and Administration

 

5.1 Canadian Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral, (b) all payments made by or on behalf of Canadian Borrower
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2 Statements

Agent shall render to Canadian Borrower and Tranche B Agent each month a
statement setting forth the balance in Canadian Borrower’s loan account(s)
maintained by Agent for Canadian Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Canadian Borrower and conclusively binding upon Canadian Borrower as an account
stated except to the extent that Agent receives a written notice from Canadian
Borrower or Tranche B Agent of any specific exceptions thereto within thirty
(30) days after the date such statement has been mailed by Agent. Until such
time as Agent shall have rendered to Canadian Borrower a written statement as
provided above, the balance in Canadian Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Canadian Lenders
by Canadian Borrower.

 

5.3 Collection of Accounts

 

  (a) Canadian Borrower shall establish and maintain, at its expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”) as Required Lenders may specify, and Agent may establish and maintain
bank accounts of Agent (“Payment Accounts”) in each case with such banks as are
acceptable to Agent, into which Blocked Accounts Canadian Borrower shall
promptly deposit, and direct their accounts debtors that remit payments by
electronic funds transfers to directly remit, all payments on Accounts and all
payments constituting proceeds of Inventory or other Collateral in the identical
form in which such payments are made or received, whether by cash, cheque or
other manner. The parties hereto agree that:

 

  (i) Canadian Borrower has access to all funds in its bank accounts including
the Blocked Accounts until an Event of Default exists or has occurred and is
continuing; and

 

  (ii) as of the date of this Agreement, Canadian Borrower is freely choosing to
deposit, and direct its account debtors that remit payments by electronic funds
transfer to directly remit, all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into the Blocked
Accounts.

 

- 50 -



--------------------------------------------------------------------------------

The banks at which the Blocked Accounts are established, Canadian Borrower and
Agent shall enter into “springing” deposit account control agreements (each, a
“Deposit Account Control Agreement”), in form and substance satisfactory to
Required Lenders, acting reasonably, providing that:

 

  (i) the depository bank has no Lien upon, or right to set-off against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein; and

 

  (ii) at any time an Event of Default exists or has occurred and is continuing,
Agent may (and at the direction of Tranche B Agent shall) provide notice to the
depository bank (such notice being the “Full Control Notice”) to wire, or
otherwise transfer, in immediately available funds, on a daily basis, all funds
received or deposited into the Blocked Accounts to the Payment Accounts.

Canadian Borrower agrees that, at any time an Event of Default exists or has
occurred and is continuing and a Full Control Notice has been delivered by Agent
to the depository bank, all payments made to such Blocked Accounts or Payment
Accounts or other funds received and collected by Agent, whether on the Accounts
or as proceeds of Inventory or other Collateral or otherwise, shall be the
property of Agent, for the benefit of Canadian Lenders, and shall be applied by
Agent to the Obligations in accordance with Section 5.4.

 

  (b) For purposes of calculating the amount of the Revolving Loans available to
Canadian Borrower, such payments referred to in Section 5.3(a) above will be
applied (conditional upon final collection) to the Obligations in accordance
with Section 5.4 on the Business Day of receipt by Agent of immediately
available funds in the Payment Account provided such payments and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time and within sufficient time to credit applicable
Canadian Borrower’s loan account on such day, and if not, then on the next
Business Day. For the purposes of calculating interest on the Obligations, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations on the date of receipt of immediately available
funds by Agent in the Payment Accounts provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
applicable Canadian Borrower’s loan account on such day, and if not, then on the
next Business Day. If Agent receives funds in a Payment Account at any time at
which no Obligations are payable pursuant to Section 5.4 or in excess of such
outstanding Obligations payable pursuant to Section 5.4, Agent shall transfer
such funds to Canadian Borrower at such account as Canadian Borrower may direct,
provided that Canadian Borrower shall, at Agent’s request, deposit such funds to
an account maintained at the bank at which the Payment Accounts are maintained
and, prior to such transfer, shall execute and deliver to Agent a cash
collateral agreement in form and substance satisfactory to Agent providing to
Agent a first priority Lien over such account.

 

- 51 -



--------------------------------------------------------------------------------

  (c) At any time an Event of Default exists or has occurred and is continuing,
Canadian Borrower and all of their affiliates, Subsidiaries, shareholders,
directors, employees or agents shall, acting as trustee for Agent, receive, as
the property of Agent, any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or other Collateral which come into
their possession or under their control and immediately upon receipt thereof,
shall deposit or cause the same to be deposited in the Blocked Accounts or the
Payment Accounts, or remit the same or cause the same to be remitted, in kind,
to Agent. In no event, after an Event of Default exists or has occurred and is
continuing, shall the same be commingled with Canadian Borrower’s own funds.
Canadian Borrower agrees to reimburse Agent on demand for any amounts owed or
paid to any bank at which a Blocked Account or Payment Account is established or
any other bank or person involved in the transfer of funds to or from the
Blocked Accounts or the Payment Accounts arising out of Agents’ payments to or
indemnification of such bank or person. The obligation of each US Borrower to
reimburse Agent for such amounts pursuant to this Section 5.3 shall survive the
termination or non-renewal of this Agreement.

 

5.4 Payments

 

  (a) Non-Priority Event. Agent shall apply payments received or collected from
Canadian Borrower or for the account of Canadian Borrower (including the
monetary proceeds of collections or of realization upon any Collateral other
than with respect to the Tranche B Loan Priority Collateral but including, in
the absence of a continuing Priority Event, collections with respect to proceeds
of inventory of SMTC Mex Holdings, Inc. located in Mexico sold in the ordinary
course of its business) as follows:

 

  (i) first, to the payment in full of any fees, indemnities and expense
reimbursements due to Canadian Lenders, Agent and Tranche B Agent;

 

  (ii) second, to the payment in full of interest and letter of credit fees due
in respect of any Loans, Special Agent Advances, Special Tranche B Agent
Advances and Letter of Credit Accommodations;

 

  (iii) third, to the payment or prepayment in full of principal in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (iv) fourth, to the payment or prepayment in full of principal due in respect
of the Revolving Loans , Letter of Credit Accommodations and the amount of the
Mark to Market Exposure of any Hedge Agreement of Canadian Borrower not
exceeding US$3,000,000 in the aggregate to the extent that an Availability
Reserve has been taken with respect to such Mark to Market Exposure;

 

  (v) fifth, to the payment in full of principal due in respect of the Tranche B
Loan; and

 

- 52 -



--------------------------------------------------------------------------------

  (vi) sixth, to pay or prepay any other Obligations (including other Hedging
Liabilities) then due including holding as cash collateral in the amount equal
to one hundred ten (110%) percent of the amount of the amount of the Letter of
Credit Accommodations plus the amount of fees and expenses payable in connection
therewith through the end of the latest expiration date thereof;

 

     provided that, in each instance set forth above in Section 5.4(a) so long
as no Priority Event has occurred and is continuing, this Section 5.4(a) shall
not be deemed to apply to any payment by Canadian Borrower specified by Canadian
Borrower to be for the payment of specific Obligations then due and payable (or
prepayable) under and in accordance with the provisions of this Agreement.

 

(b) Priority Event.

 

  (i) Revolving Loan Priority Collateral: Notwithstanding anything to the
contrary contained in Section 5.4(a) above, at any time on and after a Priority
Event and for so long as the same is continuing, Agent shall apply payments
received or collected from Canadian Borrower or for the account of Canadian
Borrower rising from monetary proceeds of collections or of realization upon the
Revolving Loan Priority Collateral including any Account of SMTC Mex Holdings,
Inc. arising from the sale of inventory of SMTC Mex Holdings, Inc. located in
Mexico sold in the ordinary course of business before the occurrence of a
Priority Event as follows:

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action, to the payment in full
of all costs and expenses of such Persons with respect to such Enforcement
Action, the collection of the Loans and disposition of and realization upon the
Collateral including the Mexican Obligor Collateral;

 

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

  (C) third, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans, Letter of Credit Accommodations,
Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Letter of Credit Accommodations and the amount of the Mark to
Market Exposure of any Hedge Agreement of Canadian Borrower not exceeding
US$3,000,000 in the aggregate to the extent that an Availability Reserve has
been taken with respect to such Mark to Market Exposure;

 

- 53 -



--------------------------------------------------------------------------------

  (F) sixth, to pay or prepay pro rata any other Obligations (other than with
respect to the Tranche B Loan) whether or not then due, in such order and manner
as Agent determines including holding cash collateral in the amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Accommodations
plus the amount of fees and expenses payable in connection therewith through the
end of the latest expiration date thereof;

 

  (G) seventh, to the payment in full of any fees, indemnities and expense
reimbursements due in respect of the Tranche B Loan;

 

  (H) eighth, to the payment in full of interest due in respect of the Tranche B
Loan;

 

  (I) ninth, to the payment in full of principal due in respect of the Tranche B
Loan; and

 

  (J) tenth, to pay or prepay pro rata any other Obligations (other than with
respect to Revolving Loans, Letter of Credit Accommodations and Hedging
Liabilities) whether or not then due in such order and manner as Tranche B Agent
determines;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Tranche B Lenders in
respect of the Tranche B Loan pursuant to clauses (G), (H), (I) and (J) above at
a time when any of the US Obligations owing to US Revolving Lender under the US
Financing Agreements remain outstanding, then Tranche B Lenders receiving such
payment shall purchase from US Revolving Lender having US Obligations
outstanding under the US Financing Agreements, a junior participation interest
in US Revolving Lender’s US Obligations under the US Financing Agreements (the
“Junior Participation”) in the aggregate amount of the payment received by
Tranche B Lenders in respect of the Tranche B Loan and US Revolving Lender
hereby agrees to sell to Tranche B Lenders its pro rata share of the Junior
Participation. The terms and provisions of the Junior Participation shall be set
forth in a junior participation agreement, in form and substance reasonably
acceptable to Agent and Tranche B Agent, which agreement shall provide, among
other things, that the payment priority of amounts payable to Tranche B Lenders
in respect of the Junior Participation shall be the same as the payment priority
of amounts payable to US Tranche B Lenders in respect of the US Tranche B Loan.

 

  (ii)

Tranche B Loan Priority Collateral. Notwithstanding anything to the contrary
contained in Section 5.4(a) and 5.4(b)(i) above, whether or not a Priority Event
has occurred and is continuing, Agent shall apply payments received or collected
from Canadian Borrower or for the account of Canadian Borrower arising from
monetary proceeds of collections or of realization upon the Tranche B Loan
Priority Collateral as follows (provided that, Accounts of SMTC Mex Holdings,
Inc. arising from the

 

- 54 -



--------------------------------------------------------------------------------

 

sale of inventory of SMTC Mex Holdings, Inc. located in Mexico sold in the
ordinary course of business before the occurrence of a Priority Event shall not
be Tranche B Loan Priority Collateral and prior to the occurrence of a Priority
Event, collections or realizations relating to the Tranche B Loan Priority
Collateral shall not include proceeds of Inventory of SMTC Mex Holdings, Inc.
located in Mexico sold in the ordinary course of its business):

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action with respect to the
Tranche B Loan Priority Collateral, to the payment in full of all costs and
expenses of such Persons with respect to such Enforcement Action and disposition
of and realization upon the Tranche B Loan Priority Collateral;

 

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Tranche B Agent and Tranche B Lenders;

 

  (C) third, to the pro rata payment in full of interest due in respect of the
Tranche B Loan, Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the payment in full of principal due in respect of the Tranche B
Loan;

 

  (F) sixth, to pay or prepay pro rata payment any other Obligations (other than
with respect to Revolving Loans, Letter of Credit Accommodations and Hedging
Liabilities) whether or not then due in such order and manner as Tranche B Agent
determines;

 

  (G) seventh, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

  (H) eighth, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans and Letter of Credit Accommodations;

 

  (I) ninth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Letter of Credit Accommodations and Hedging Liabilities; and

 

  (J)

tenth, to pay or prepay pro rata any other Obligations (other than with respect
to the Tranche B Loan) whether or not then due, in such order and manner as
Agent determines including holding as cash collateral in the amount equal to one
hundred ten (110%)

 

- 55 -



--------------------------------------------------------------------------------

 

percent of the amount of the amount of the Letter of Credit Accommodations plus
the amount of fees and expenses payable in connection therewith through the end
of the latest expiration date thereof;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Revolving Lender in
respect of the Revolving Loan pursuant to clauses (G), (H), (I) or (J) above at
a time when any of the US Obligations owing to US Tranche B Lender under the US
Financing Agreements remain outstanding, then Revolving Lender receiving such
payment shall purchase from US Tranche B Lenders having US Obligations
outstanding under the US Financing Agreement, a junior participation interest in
US Tranche B Lenders’ Obligations under the US Financing Agreements (the “Junior
Participation”) in the aggregate amount of the payment received by Revolving
Lender in respect of the Revolving Loan and each US Tranche B Lender hereby
agrees to sell to Revolving Lender its pro rata share of the Junior
Participation. The terms and provisions of the Junior Participation shall be set
forth in a junior participation agreement, in form and substance reasonably
acceptable to the Agent and Tranche B Agent, which agreement shall provide,
among other things, that the payment priority of amounts payable to Revolving
Lender in respect of the Junior Participation shall be the same as the payment
priority of amounts payable to US Revolving Lender in respect of the US
Revolving Loan.

 

  (c) All Obligations shall be payable to the Payment Account as provided in
Section 5.3 or such other place as Agent may designate from time to time. All
payments with respect to the Obligations must be made in US Dollars. At Agent’s
option, all principal, interest, fees, costs, expenses and other charges
provided for in this Agreement or the other Financing Agreements may be charged
directly to the loan account(s) of Canadian Borrower. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent, Tranche B Agent or any Canadian Lender is required to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Agent,
Tranche B Agent or Canadian Lender. Canadian Borrower shall be liable to pay to
such Agent, Tranche B Agent or Canadian Lender, and does hereby indemnify and
hold such Agent, Tranche B Agent or Lender harmless for, the amount of any
payments or proceeds surrendered or returned. Agent shall, upon receipt of any
payment for the account of Tranche B Agent and/or Tranche B Lenders under this
Agreement (including payments with respect to interest, principal and mandatory
and voluntary prepayments of the Tranche B Loan pursuant to Sections 2.3
and 5.4) promptly, and in any event within three (3) Business Days of Agent’s
receipt of such payment, transfer such payment to Tranche B Agent for the
benefit of Tranche B Lenders. This Section 5.4 shall remain effective
notwithstanding any contrary action which may be taken by such Agent, Tranche B
Agent or Canadian Lenders in reliance upon such payment or proceeds. This
Section 5.4 shall survive the payment of the Obligations and the termination of
this Agreement.

 

- 56 -



--------------------------------------------------------------------------------

5.5 Authorization to Make Loans and Letter of Credit Accommodations

Agent, Tranche B Agent and Canadian Lenders, as the case may be, are authorized
to make the Loans and provide the Letter of Credit Accommodations based upon
written instructions received from anyone purporting to be an officer of
Canadian Borrower or other authorized person or, at the discretion of Agent, if
such Revolving Loans are necessary to satisfy any Obligations. All requests for
Loans or Letter of Credit Accommodations hereunder shall specify the date on
which the requested advance is to be made or Letter of Credit Accommodations
established (which day shall be a Business Day) and the amount of the requested
Loan. Requests received after 11:00 a.m. Toronto, Ontario time on any day shall
be deemed to have been made as of the opening of business on the immediately
following Business Day. All Loans and Letter of Credit Accommodations under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, Canadian Borrower when deposited to the
credit of Canadian Borrower or otherwise disbursed or established in accordance
with the instructions of Canadian Borrower or in accordance with the terms and
conditions of this Agreement.

 

5.6 Use of Proceeds

 

  (a) Canadian Borrower shall use the initial proceeds of the Revolving Loans
provided by Revolving Lender to Canadian Borrower hereunder only for:
(a) payments to each of the persons listed in the disbursement direction letter
furnished by Canadian Borrower to Revolving Lender and approved by Revolving
Lender on or about the Closing Date and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements and US Financing Agreements. All
other Revolving Loans made or Letter of Credit Accommodations provided by
Revolving Lender to Canadian Borrower pursuant to the provisions hereof shall be
used by Canadian Borrower only for general operating, working capital and other
proper corporate purposes of Canadian Borrower not otherwise prohibited by the
terms hereof and approved by Revolving Lender.

 

  (b) Canadian Borrower shall use the initial proceeds of the Tranche B Loan
provided by Tranche B Lenders to Canadian Borrower hereunder only for:
(a) refinancing existing indebtedness owed by Canadian Borrower as set out in
the disbursement direction letter furnished by Canadian Borrower to Tranche B
Agent and approved by Tranche B Agent on or about the Closing Date, (b) pay fees
and expenses relating to the Tranche B Loan and the transactions contemplated
thereby, and (c) provide for the ongoing working capital of Canadian Borrower.

 

  (c) None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security or for the
purposes of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
cause any of the Loans to be considered a “purpose credit” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended.

 

- 57 -



--------------------------------------------------------------------------------

5.7 Obligations Several; Independent Nature of Canadian Lenders’ Rights

The obligation of each Canadian Lender hereunder is several, and no Canadian
Lender shall be responsible for the obligation or commitment of any other
Canadian Lender hereunder. Nothing contained in this Agreement or any of the
other Financing Agreements and no action taken by Canadian Lenders pursuant
hereto or thereto shall be deemed to constitute Canadian Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Canadian Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Canadian
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Canadian Lender to be
joined as an additional party in any proceeding for such purpose.

Section 6 Collateral Reporting and Covenants

 

6.1 Collateral Reporting

Canadian Borrower shall provide Agent and Tranche B Agent with the following
documents in a form satisfactory to Required Lenders: (a) on a regular basis as
required by Agent , a schedule of Accounts, sales made, credits issued and cash
received; (b) on a monthly basis within twenty (20) days after each month end or
more frequently as Required Lenders may request, (i) perpetual inventory reports
reconciled to the financial statements for such month, (ii) inventory reports by
category, (iii) agings of accounts payable reconciled to the financial
statements for such month, (iv) a reporting of all Chubb Insurance Company of
Canada insured accounts receivable with a statement of any changes or deletions
with respect thereto, (v) an officer’s certificate from a senior officer of
Canadian Borrower confirming that all amounts due and payable by Canadian
Borrower and any Obligors in respect of (A) all indebtedness for borrowed money,
and (B) all rents payable in respect of Leased Real Property, have been paid on
the dates such amounts were due and payable and (vi) a duly completed and
executed Borrowing Base Certificate together with any information which Agent
requests in connection therewith, which Borrowing Base Certificate shall, in no
event, be deemed to limit, impair or otherwise affect the rights of Agent
contained in this Agreement and in the event of any conflict or inconsistency
between the calculations made in the Borrowing Base Certificate and those made
by Agent, although Agent shall be under no obligation to make its own
calculations, those made by Agent shall be binding and conclusive on Canadian
Borrower absent manifest error; and (vii) an officer’s certificate from a senior
officer of Canadian Borrower setting forth all due but unpaid tax obligations as
of such time; (c) on a weekly basis (or more frequently as Required Lenders may
request), within one (1) Business Day following the end of each calendar week,
an accounts receivable aged trial balance; (d) upon Agent’s request, (i) copies
of customer statements and credit memos, remittance advices and reports, and
copies of deposit slips and bank statements, (ii) copies of shipping and
delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Canadian Borrower; (e) agings
of accounts receivable on a monthly basis within twenty (20) days after month
end or more frequently as Agent may request; and (f) such other reports as to
the Collateral as Required Lenders shall request from time to time. If any of
Canadian Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Canadian Borrower hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to
Agent and to follow Agent’s instructions with respect to further services at any
time that an Event of Default exists or has occurred and is continuing.

 

- 58 -



--------------------------------------------------------------------------------

6.2 Accounts Covenants

 

  (a) Canadian Borrower shall notify Agent and Tranche B Agent promptly of:
(i) any material delay in Canadian Borrower’s performance of any of its
obligations to any account debtor or the assertion of any claims, offsets,
defences or counterclaims by any account debtor, or any disputes with account
debtors, or any settlement, adjustment or compromise thereof; (ii) all material
adverse information relating to the financial condition of any account debtor;
and (iii) any event or circumstance which, to Canadian Borrower’s knowledge,
would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of Canadian Borrower’s
business in accordance with practices and policies previously disclosed in
writing to Agent and Tranche B Agent. So long as no Event of Default exists or
has occurred and is continuing, Canadian Borrower shall settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.

 

  (b) Without limiting the obligation of Canadian Borrower to deliver any other
information to Canadian Lenders, Tranche B Agent or Agent, Canadian Borrower
shall promptly report to Agent and Tranche B Agent any return of Inventory by
any one account debtor if the Inventory so returned in such case has a value in
excess of US$50,000. At any time that Inventory is returned, reclaimed or
repossessed, the Account (or portion thereof) which arose from the sale of such
returned, reclaimed or repossessed Inventory shall not be deemed an Eligible
Account. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Canadian Borrower shall, upon
Agent’s request: (i) hold the returned Inventory in trust for Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to Agent’s
instructions; (iv) not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent; and (v) inform Agent and Tranche
B Agent of any and all such action.

 

  (c)

With respect to each Account: (i) the amounts shown on any invoice delivered to
Agent or Tranche B Agent or schedule thereof delivered to Agent or Tranche B
Agent shall be true and complete; (ii) no payments shall be made thereon except
payments immediately delivered to Agent pursuant to the terms of this Agreement;
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Agent and
Tranche B Agent in accordance with this Agreement and except for credits,
discounts, allowances or extensions made or given in the ordinary course of
Canadian Borrower’s business in accordance with practices and policies

 

- 59 -



--------------------------------------------------------------------------------

 

previously disclosed in writing to Agent and Tranche B Agent; (iv) there shall
be no set-offs, deductions, contras, defences, counterclaims or disputes
existing or asserted with respect thereto except as reported to Agent and
Tranche B Agent in accordance with the terms of this Agreement; and (v) none of
the transactions giving rise thereto will violate any applicable foreign,
federal, provincial, state, municipal or local laws or regulations, all
documentation relating thereto will be legally sufficient under such laws and
regulations and all such documentation will be legally enforceable in accordance
with its terms.

 

  (d) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

 

  (e) Canadian Borrower shall deliver or cause to be delivered to Agent, with
appropriate endorsement and assignment, with full recourse to Canadian Borrower,
all chattel paper and instruments which Canadian Borrower now owns or may at any
time acquire immediately upon Canadian Borrower’s receipt thereof, except as
Required Lenders may otherwise agree.

 

  (f) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing: (i) notify any or all account debtors that the
Accounts have been assigned to Agent and that Agent has a Lien therein and Agent
may direct any or all accounts debtors to make payment of Accounts directly to
Agent; (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Accounts or other obligations included in the Collateral
and thereby discharge or release the account debtor or any other party or
parties in any way liable for payment thereof without affecting any of the
Obligations; (iii) demand, collect or enforce payment of any Accounts or such
other obligations, but without any duty to do so, and Agent shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto; and (iv) take whatever other
action Agent, Tranche B Agent and/or Canadian Lenders may deem necessary or
desirable for the protection of its interests. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Canadian Borrower shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.

 

6.3 Inventory Covenants

With respect to the Inventory: (a) Canadian Borrower shall at all times maintain
inventory records satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory,
Canadian Borrower’s cost therefor and daily withdrawals therefrom and additions
thereto; (b) Canadian Borrower shall conduct a

 

- 60 -



--------------------------------------------------------------------------------

physical count of the Inventory at least once each year, but at any time or
times as Agent may request on or after an Event of Default, and promptly
following such physical inventory shall supply Agent and Tranche B Agent with a
report in the form and with such specificity as may be satisfactory to Agent
concerning such physical count; (c) Canadian Borrower shall not remove any
Inventory from the locations set forth or permitted herein, without the prior
written consent of Agent, except for sales of Inventory in the ordinary course
of Canadian Borrower’s business and except to move Inventory directly from one
location set forth or permitted herein to another such location; (d) upon
Agent’s and Tranche B Agent’s request, Canadian Borrower shall, at its expense,
but no more than once in any six (6) month period, but at any time or times as
Agent may request on or after an Event of Default, deliver or cause to be
delivered to Agent and Tranche B Agent written reports or appraisals as to the
Inventory in form, scope and methodology acceptable to Required Lenders and by
an appraiser acceptable to Required Lenders, addressed to Agent or upon which
Agent is expressly permitted to rely; (e) Canadian Borrower shall produce, use,
store and maintain the Inventory, with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with
applicable laws; (f) Canadian Borrower assumes all responsibility and liability
arising from or relating to the production, use, sale or other disposition of
the Inventory; (g) Canadian Borrower shall not sell Inventory to any customer on
approval, or any other basis which entitles the customer to return or may
obligate Canadian Borrower to repurchase such Inventory; (h) Canadian Borrower
shall keep the Inventory in good and marketable condition; (i) Canadian Borrower
shall not, without prior written notice to Agent and Tranche B Agent, acquire or
accept any Inventory on consignment or approval and (j) none of the Inventory or
other Collateral constitutes farm products or the proceeds thereof.

 

6.4 Equipment Covenants

With respect to the Equipment: (a) Canadian Borrower shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Canadian Borrower shall use the Equipment with all reasonable
care and caution and in accordance with applicable standards of any insurance
and in conformity with all applicable laws; (c) the Equipment is and shall be
used in Canadian Borrower’s business and not for personal, family, household or
farming use; (d) Canadian Borrower shall not remove any Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment repaired or maintained in the ordinary course of the business of
Canadian Borrower or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of Canadian Borrower in the ordinary course
of business; (e) the Equipment is now and shall remain personal property and
Canadian Borrower shall not permit any of the Equipment to be or become a part
of or affixed to real property; and (f) Canadian Borrower assumes all
responsibility and liability arising from the use of the Equipment.

 

6.5 Power of Attorney

Canadian Borrower hereby irrevocably designates and appoints Agent (and all
persons designated by Agent) as Canadian Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in Canadian Borrower’s or Agent’s name,
to: (a) at any time a Default or an Event of Default exists or has occurred and
is continuing: (i) demand payment on Accounts or other proceeds of Inventory or
other Collateral, (ii) enforce payment of Accounts by legal proceedings

 

- 61 -



--------------------------------------------------------------------------------

or otherwise, (iii) exercise all of Canadian Borrower’s rights and remedies to
collect any Account or other Collateral, (iv) sell or assign any Account upon
such terms, for such amount and at such time or times as Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign Canadian Borrower’s name on
any proof of claim in bankruptcy or other similar document against an account
debtor, (viii) notify the post office authorities to change the address for
delivery of Canadian Borrower’s mail to an address designated by Agent, and open
and dispose of all mail addressed to Canadian Borrower, and (ix) do all acts and
things which are necessary, in Agent’s determination, to fulfill Canadian
Borrower’s obligations under this Agreement and the other Financing Agreements
and US Financing Agreements; and (b) at any time to: (i) take control in any
manner of any item of payment or proceeds thereof, (ii) have access to any
lockbox or postal box into which Canadian Borrower’s mail is deposited,
(iii) endorse Canadian Borrower’s name upon any items of payment or proceeds
thereof and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse Canadian Borrower’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral including any
warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (v) sign Canadian Borrower’s name on any verification
of Accounts and notices thereof to account debtors, (vi) execute in Canadian
Borrower’s name and file any PPSA or other financing statements or amendments
thereto relating to the Collateral, and (vii) as required by Agent in its
reasonable credit judgment, clear Inventory, the purchase of which was financed
with Letter of Credit Accommodations, through Canadian Customs or foreign export
control authorities in Canadian Borrower’s name, Agent’s name or the name of
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in Canadian Borrower’s name for such purpose, and to complete in
Canadian Borrower’s or Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof.
Canadian Borrower hereby releases Agent, Tranche B Agent and/or Canadian Lenders
and their respective officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Agent’s,
Tranche B Agent’s and/or a Lender’s own gross negligence or willful misconduct
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

 

6.6 Right to Cure

Agent may, at its option: (a) cure any default by Canadian Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Canadian Borrower; (b) discharge taxes, Liens or other encumbrances at
any time levied on or existing with respect to the Collateral; and (c) pay any
amount, incur any expense or perform any act which, in Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agent with respect thereto. Agent may add any amounts so
expended to the Obligations and charge Canadian Borrower’s account therefor,
such amounts to be repayable by Canadian Borrower on demand. Agent shall be
under no obligation to effect such cure, payment or bonding and shall not, by
doing so, be deemed to have assumed any obligation or liability of Canadian
Borrower. Any payment made or other action taken by Agent under this Section
shall be without prejudice to any right to assert an Event of Default hereunder
and to proceed accordingly.

 

- 62 -



--------------------------------------------------------------------------------

6.7 Access to Premises

From time to time as requested by Tranche B Agent and/or Agent or its designee,
at the cost and expense of Canadian Borrower: (a) Tranche B Agent and/or Agent
or its designee shall have complete access to all of Canadian Borrower’s
premises during normal business hours and after notice to Canadian Borrower, or
at any time and without notice to Canadian Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Canadian Borrower’s books and
records, including the Records; (b) Canadian Borrower shall promptly furnish to
Tranche B Agent and/or Agent or its designee such copies of such books and
records or extracts therefrom as Tranche B Agent and/or Agent or its designee
may request, and (c) Tranche B Agent and/or Agent or its designee shall be
permitted to use during normal business hours such of Canadian Borrower’s
personnel, equipment, supplies and premises as may be necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and realization of other Collateral.

Section 7 Representations And Warranties

Canadian Borrower hereby represents and warrants to Agent, Tranche B Agent and
Canadian Lenders the following (which shall survive the execution and delivery
of this Agreement), the truth and accuracy of which are a continuing condition
of the making of Loans and providing Letter of Credit Accommodations by Agent,
Tranche B Agent and Canadian Lenders to Canadian Borrower:

 

7.1 Corporate Existence, Power and Authority; Subsidiaries

Canadian Borrower is a corporation duly incorporated, validly existing and duly
organized under the laws of its jurisdiction of incorporation and is duly
qualified or registered as a foreign or extra-provincial corporation in all
provinces, states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on Canadian Borrower’s financial
condition, results of operation or business or the rights of Agent in or to any
of the Collateral. The execution, delivery and performance of this Agreement,
the other Financing Agreements and US Financing Agreements and the transactions
contemplated hereunder and thereunder are all within Canadian Borrower’s
corporate powers, have been duly authorized, are not in contravention of law or
the terms of Canadian Borrower’s certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which Canadian Borrower is a party or by which Canadian Borrower or its property
is bound and will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any Lien upon any of its property or
assets. This Agreement and the other Financing Agreements and US Financing
Agreements constitute legal, valid and binding obligations of Canadian Borrower
enforceable in accordance with their respective terms. Canadian Borrower does
not have any Subsidiaries or affiliates except as set forth on the Information
Certificate.

 

- 63 -



--------------------------------------------------------------------------------

7.2 Financial Statements; No Material Adverse Change

All financial statements relating to Canadian Borrower which have been or may
hereafter be delivered by Canadian Borrower to Agent and Tranche B Agent have
been prepared in accordance with GAAP and fairly present the financial condition
and the results of operation of Canadian Borrower as at the dates and for the
periods set forth therein. Except as disclosed in any interim financial
statements furnished by Canadian Borrower to Agent and Tranche B Agent prior to
the date of this Agreement, there has been no material adverse change in the
assets, liabilities, properties and condition, financial or otherwise, of
Canadian Borrower, since the date of the most recent audited financial
statements furnished by Canadian Borrower to Agent and Tranche B Agent prior to
the date of this Agreement.

 

7.3 Name; State of Organization; Chief Executive Office; Collateral Locations

 

  (a) The exact legal name of Canadian Borrower is as set forth on the signature
page of this Agreement and in its Information Certificate. Canadian Borrower has
not, during the five (5) years prior to the date of this Agreement, been known
by or used any other corporate or fictitious name or been a party to any merger
or consolidation, or acquired all or substantially all of the assets of any
Person, or acquired any of its property or assets out of the ordinary course of
business, except as set forth in its Information Certificate.

 

  (b) Canadian Borrower is an organization of the type and organized in the
jurisdiction set forth in its Information Certificate. Its Information
Certificate accurately sets forth the organizational identification number of
Canadian Borrower or accurately states that Canadian Borrower has none and
accurately sets forth the federal employer identification number of Canadian
Borrower.

 

  (c) The chief executive office of Canadian Borrower and Canadian Borrower’s
Records concerning Accounts are located only at the address set forth below and
its only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in the Information Certificate, subject to the
right of Canadian Borrower to establish new locations in accordance with
Section 8.2 below. The Information Certificate correctly identifies the chief
executive office of each Obligor and all other places of business and other
locations, if any, at which any Obligor maintains any Collateral. The
Information Certificate also correctly identifies any of such locations which
are not owned by Canadian Borrower or any Obligor and sets forth the owners
and/or operators thereof and to the best of Canadian Borrower’s knowledge, the
holders of any mortgages on such locations.

 

7.4 Priority of Liens; Title to Properties

The Liens granted to Agent under this Agreement and the other Financing
Agreements constitute valid and perfected first priority Liens in and upon the
Collateral subject only to the Liens indicated on Schedule 7.4 hereto (except to
the extent that Agent and Tranche B Agent require the discharge thereof prior to
the advance of the initial Loans and Letter of Credit Accommodations hereunder)
and the other Liens permitted under Section 8.8 hereof. Canadian

 

- 64 -



--------------------------------------------------------------------------------

Borrower has good and marketable title to all of its properties and assets
subject to no Liens of any kind, except those granted to Agent and such others
as are specifically listed on Schedule 7.4 hereto (except to the extent that
Agent and Tranche B Agent require the discharge thereof prior to the advance of
the initial Loans and Letter of Credit Accommodations hereunder) or permitted
under Section 8.8 hereof.

 

7.5 Tax Returns

Canadian Borrower has filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by it (without
requests for extension except as previously disclosed in writing to Agent and
Tranche B Agent). All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Canadian Borrower has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Canadian Borrower and with respect to which adequate reserves have
been set aside on its books. Adequate provision has been made for the payment of
all accrued and unpaid federal, provincial, municipal, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.

 

7.6 Litigation

Except as set forth on the Information Certificate, there is no present
investigation by any governmental agency pending, or to the best of Canadian
Borrower’s knowledge threatened, against or affecting Canadian Borrower, its
assets or business and there is no action, suit, proceeding or claim by any
Person pending, or to the best of Canadian Borrower’s knowledge threatened,
against Canadian Borrower or its assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, which if adversely determined
against Canadian Borrower would result in any material adverse change in the
assets, business or prospects of Canadian Borrower or would impair the ability
of Canadian Borrower to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent, Tranche B Agent
and/or Canadian Lenders to enforce any Obligations or realize upon any
Collateral.

 

7.7 Compliance with Other Agreements and Applicable Laws

 

  (a) Canadian Borrower is not in default in any material respect, under, or in
violation, in any material respect, of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and Canadian Borrower is in compliance
in all material respects with all applicable provisions of laws, rules,
regulations, licenses, permits, approvals and orders of any foreign, federal,
provincial or local governmental authority (including all Environmental Laws).

 

  (b) Canadian Borrower has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any governmental authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to the best of Canadian Borrower’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.

 

- 65 -



--------------------------------------------------------------------------------

7.8 Bank Accounts

All of the deposit accounts, investment accounts or other accounts in the name
of or used by Canadian Borrower maintained at any bank or other financial
institution are set forth on Schedule 7.8 hereto, subject to the right of
Canadian Borrower to establish new accounts in accordance with Section 8.14
below.

 

7.9 Accuracy and Completeness of Information

All information furnished by or on behalf of Canadian Borrower in writing to
Agent, Tranche B Agent or Canadian in connection with this Agreement or any of
the other Financing Agreements or US Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a material adverse affect on the business, assets or prospects of Canadian
Borrower, which has not been fully and accurately disclosed to Agent and Tranche
B Agent in writing.

 

7.10 Status of Pension Plans

 

  (a) The Pension Plans (if any) are duly registered under all applicable
provincial pension benefits legislation.

 

  (b) All obligations of Canadian Borrower (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with any Pension Plans or the funding agreements therefor have been
performed in a timely fashion. There are no outstanding disputes concerning the
assets held pursuant to any such funding agreement.

 

  (c) All contributions or premiums required to be made by Canadian Borrower to
any Pension Plans have been made in a timely fashion in accordance with the
terms of such Pension Plans and applicable laws and regulations.

 

  (d) All employee contributions to any Pension Plans required to be made by way
of authorized payroll deduction have been properly withheld by Canadian Borrower
and fully paid into such Pension Plans in a timely fashion.

 

  (e) All reports and disclosures relating to any Pension Plans required by any
applicable laws or regulations have been filed or distributed in a timely
fashion.

 

  (f) There have been no improper withdrawals, or applications of, the assets of
any Pension Plans.

 

  (g) No amount is owing by any Pension Plans under the ITA or any provincial
taxation statute.

 

- 66 -



--------------------------------------------------------------------------------

  (h) Pension Plans are fully funded both on an ongoing basis and on a solvency
basis (using actuarial assumptions and methods which are consistent with the
valuations last filed with the applicable governmental authorities and which are
consistent with generally accepted actuarial principles).

 

  (i) Canadian Borrower, after diligent inquiry, has neither any knowledge, nor
any grounds for believing, that any Pension Plans are the subject of an
investigation, any other proceeding, an action or a claim (other than claims for
benefits in the ordinary course). There exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.

 

7.11 Environmental Compliance

 

  (a) Canadian Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law in any material respect or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of Canadian Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.

 

  (b) There has been no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any governmental authority or any other person nor
is any pending or to the best of Canadian Borrower’s knowledge threatened, with
respect to any non-compliance with or violation of the requirements of any
Environmental Law by Canadian Borrower or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, which
affects Canadian Borrower or their business, operations or assets or any
properties at which Canadian Borrower has transported, stored or disposed of any
Hazardous Materials.

 

  (c) Canadian Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

  (d) Canadian Borrower has all licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operation of its business under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.

 

- 67 -



--------------------------------------------------------------------------------

7.12 Intellectual Property

Canadian Borrower owns or licenses or otherwise has the right to use all
intellectual property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the Closing Date, Canadian Borrower
does not have any intellectual property registered, or subject to pending
applications, in the Canadian Intellectual Property Office or any similar office
or agency in the US or Canada, any State or Province thereof, any political
subdivision thereof or in any other country, other than those described in the
Information Certificate and has not granted any licenses with respect thereto
other than as set forth in the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. No product, process,
method, substance or other intellectual property or goods bearing or using any
intellectual property presently contemplated to be sold by or employed by
Canadian Borrower infringes any patent, trademark, service mark, trade name,
copyright, license or other intellectual property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting Canadian Borrower contesting its right to sell or use any such
intellectual property. The Information Certificate sets forth all of the
agreements or other arrangements of Canadian Borrower pursuant to which Canadian
Borrower has a license or other right to use any trademarks, logos, designs,
representations or other intellectual property owned by another person as in
effect on the Closing Date and the dates of the expiration of such agreement or
other arrangements of Canadian Borrower as in effect on the Closing Date
(collectively, together with such agreement or other arrangement as may be
entered into by Canadian Borrower after the Closing Date, collectively, the
“License Agreements” and individually, a “License Agreement”). No trademark,
service mark, copyright or other intellectual property at any time used by
Canadian Borrower which is owned by another person, or owned by Canadian
Borrower subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favour of any person other than Agent, is affixed to any
Eligible Inventory, except (a) to the extent permitted under the terms of the
License Agreement(s) listed in the Information Certificate (if any); and (b) to
the extent the sale of Inventory to which such intellectual property is affixed
is permitted to be sold by Canadian Borrower under applicable law.

 

7.13 Subsidiaries; Affiliates; Capitalization; Solvency

 

  (a) Canadian Borrower does not have any direct or indirect Subsidiaries or
Affiliates and is not engaged in any joint venture or partnership except as set
forth in the Information Certificate.

 

  (b) Canadian Borrower is the record and beneficial owner of all of the issued
and outstanding shares in the capital of each of the Subsidiaries listed in the
Information Certificate as being owned by Canadian Borrower and there are no
proxies, irrevocable or otherwise, with respect to such shares and no equity
securities of any of the Subsidiaries are or may become required to be issued by
reason of any options, warrants, rights to subscribe to, calls or commitments of
any kind or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares or securities convertible into or exchangeable for such shares.

 

- 68 -



--------------------------------------------------------------------------------

  (c) The issued and outstanding shares in the capital of Canadian Borrower is
directly and beneficially owned and held by the persons indicated in the
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Agent and Tranche B Agent prior to the Closing Date.

 

  (d) Canadian Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the Liens of Agent and the other transactions
contemplated hereunder.

 

7.14 Survival of Warranties; Cumulative

All representations and warranties contained in this Agreement or any of the
other Financing Agreements and US Financing Agreements shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to Agent, Tranche B Agent and Canadian Lenders on the date of each
additional borrowing or other credit accommodation hereunder and shall be
conclusively presumed to have been relied on by Agent, Tranche B Agent and
Canadian Lenders regardless of any investigation made or information possessed
by Agent, Tranche B Agent and/or Canadian Lenders. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which Canadian Borrower shall now or hereafter
give, or cause to be given, to Agent, Tranche B Agent and/or Canadian Lenders.

 

7.15 Inactive Subsidiaries

No Inactive Subsidiary (a) has any assets (other than intercompany receivables),
(b) has any liabilities (other than intercompany liabilities) or (c) engages in
any material business activities.

 

7.16 Labour Disputes

 

  (a) Set forth on Schedule 7.16 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to Canadian Borrower and any union, labour organization or other
bargaining agent in respect of the employees of Canadian Borrower or its
Subsidiaries on the Closing Date.

 

  (b)

There is (i) no significant unfair labour practice complaint pending against
Canadian Borrower or, to the best of Canadian Borrower’s knowledge, threatened
against it and no significant grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is pending on the Closing Date
against Canadian Borrower or, to best of Canadian Borrower’s knowledge,
threatened against it, (ii) no significant strike, labour dispute, slowdown or
stoppage pending against Canadian Borrower or, to the best of Canadian
Borrower’s knowledge, threatened against Canadian Borrower and (iii) to the best
knowledge of Canadian Borrower, no union representation question existing with
respect to the employees of Canadian Borrower and no union organizing activity
taking place with respect to any of the employees of Canadian Borrower. Canadian
Borrower has not incurred any liability or obligation under any labour or
similar state law,

 

- 69 -



--------------------------------------------------------------------------------

 

which remains unpaid or unsatisfied. The hours worked and payments made to
employees or Canadian Borrower has not been in violation of any employment
statute or any other applicable legal requirements. All material payments due
from Canadian Borrower on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Canadian Borrower.

 

7.17 Intentionally Deleted.

Section 8 Affirmative and Negative Covenants

 

8.1 Maintenance of Existence

 

  (a) Canadian Borrower shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted. Canadian Borrower
shall give Agent and Tranche B Agent thirty (30) days prior written notice of
any proposed change in its or any Obligor’s corporate name, which notice shall
set forth the new name and Canadian Borrower shall deliver to Agent and Tranche
B Agent a certified copy of the Articles of Amendment of Canadian Borrower
providing for the name change immediately following its filing.

 

  (b) Canadian Borrower shall not change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent and Tranche B Agent shall have received
not less than thirty (30) days’ prior written notice from Canadian Borrower of
such proposed change, which notice shall set forth such information with respect
thereto as Required Lenders may require and Agent and Tranche B Agent shall have
received such agreements as Required Lenders may reasonably require in
connection therewith. Canadian Borrower shall not change its type of
organization, jurisdiction of organization or other legal structure.

 

8.2 New Collateral Locations

Canadian Borrower may open any new location within Canada provided Canadian
Borrower (a) gives Agent and Tranche B Agent thirty (30) days prior written
notice of the intended opening of any such new location and (b) executes and
delivers, or causes to be executed and delivered, to Agent and Tranche B Agent
such agreements, documents, and instruments as Required Lenders may deem
necessary or desirable to protect their interests in the Collateral at such
location, including PPSA and other financing statements and such other evidence
as Required Lenders may require for the perfection of Agent’s first priority
Liens.

 

8.3 Compliance with Laws, Regulations, Etc.

 

  (a)

Canadian Borrower shall at all times, comply in all material respects with all
laws, rules, regulations, licenses, permits, approvals and orders applicable to
it

 

- 70 -



--------------------------------------------------------------------------------

 

and duly observe in all material respects all requirements of any federal,
provincial, municipal or local governmental authority, including all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws except for any matter that Canadian Borrower is contesting in good faith by
appropriate proceedings diligently pursued and which is not reasonably expected
to have a material adverse effect on Canadian Borrower or its property,
operations, business, prospects or conditions (financial or otherwise).

 

  (b) Canadian Borrower shall establish and maintain, at its expense, a system
to assure and monitor its continued compliance with all Environmental Laws in
all of its operations, which system shall include annual reviews of such
compliance by its employees or agents of Canadian Borrower who are familiar with
the requirements of the Environmental Laws. Copies of all environmental surveys,
audits, assessments, feasibility studies and results of remedial investigations
shall be promptly furnished, or caused to be furnished, by Canadian Borrower to
Agent and Tranche B Agent. Canadian Borrower shall take prompt and appropriate
action to respond to any non-compliance with any of the Environmental Laws and
shall regularly report to Agent and Tranche B Agent on such response.

 

  (c) Canadian Borrower shall give both oral and written notice to Agent and
Tranche B Agent immediately upon Canadian Borrower’s receipt of any notice of,
or Canadian Borrower’s otherwise obtaining knowledge of, (i) the occurrence of
any event involving the release, spill or discharge, threatened or actual, of
any Hazardous Material where notice of such occurrence would be required to be
given by Canadian Borrower to an applicable governmental authority or any other
person under Environmental Laws or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any Environmental Law by Canadian Borrower
or (B) the release, spill or discharge, threatened or actual, of any Hazardous
Material or (C) the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or
(D) any other environmental, health or safety matter, which affects Canadian
Borrower or its business, operations or assets or any properties at which
Canadian Borrower transported, stored or disposed of any Hazardous Materials.

 

  (d)

Without limiting the generality of the foregoing, whenever Required Lenders
determine that there is material non-compliance, or any condition which requires
any action by or on behalf of Canadian Borrower in order to avoid any material
non-compliance, with any Environmental Law, Canadian Borrower shall, at such
Required Lenders’ request, and Canadian Borrower’s expense: (i) cause an
independent environmental engineer acceptable to such Required Lenders to
conduct such tests of the site where Canadian Borrower’s non-compliance or
alleged non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent and Tranche B Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent and Tranche B Agent a
supplemental

 

- 71 -



--------------------------------------------------------------------------------

 

report of such engineer whenever the scope of such non-compliance, or Canadian
Borrower’s response thereto or the estimated costs thereof, shall change in any
material respect.

 

  (e) Canadian Borrower shall indemnify and hold harmless Canadian Lenders,
Tranche B Agent, Agent and their respective directors, officers, employees,
agents, invitees, representatives, successors and assigns, from and against any
and all losses, claims, damages, liabilities, costs, and expenses (including
legal fees and expenses) directly or indirectly arising out of or attributable
to the use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of Canadian Borrower and the
preparation and implementation of any closure, remedial or other required plans.

All covenants and indemnifications in this Section 8.3 shall survive the payment
of the Obligations and the termination or non-renewal of this Agreement.

 

8.4 Payment of Taxes and Claims

Canadian Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to Canadian Borrower
and with respect to which adequate reserves have been set aside on its books.

 

8.5 Insurance

Canadian Borrower shall at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Required Lenders as to form, amount and
insurer. Canadian Borrower shall furnish certificates, policies or endorsements
to Agent and Tranche B Agent as Agent and Required Lenders shall require as
proof of such insurance, and, if Canadian Borrower fails to do so, each of Agent
and Tranche B Agent is authorized, but not required, to obtain such insurance at
the expense of Canadian Borrower. All policies shall provide for at least thirty
(30) days prior written notice to Agent of any cancellation or reduction of
coverage and that Agent may act as attorney for Canadian Borrower in obtaining,
and at any time an Event of Default exists or has occurred and is continuing,
adjusting, settling, amending and canceling such insurance. Canadian Borrower
shall cause Agent to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Canadian Borrower shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Required Lenders. Such lender’s loss payable endorsements shall specify that the
proceeds of such insurance shall be payable to Agent as its interests may appear
and further specify that Agent shall be paid regardless of any act or omission
by Canadian Borrower or any of its affiliates. Such proceeds shall applied in
accordance with Section 2.3 and Section 5.4 of this Agreement, as applicable.

 

- 72 -



--------------------------------------------------------------------------------

8.6 Financial Statements and Other Information

 

  (a) Canadian Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of Canadian Borrower and its Subsidiaries in
accordance with GAAP and Canadian Borrower shall furnish or cause to be
furnished to Agent and Tranche B Agent:

 

  (i) within twenty (30) days after the end of each fiscal month or within
forth-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month;

 

  (ii) within forty-five (45) days after the end of each fiscal quarter of SMTC
Corporation, quarterly unaudited financial statements of Canadian Borrower and
US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with a certificate of the chief
financial officer of Canadian Borrower in form and content satisfactory to
Canadian Lenders (each, an “Officer’s Compliance Certificate”) setting out the
Total Leverage Ratio for the calculation of the Applicable Margin and compliance
with Sections 8.19, 8.23, 8.24 and 0 each as at the end of the most recent
fiscal quarter of SMTC Corporation, and the calculations used to determine such
ratio and compliance and attaching the financial statements used to determine
such ratio and compliance;

 

  (iii)

within ninety (90) days after the end of each fiscal year of SMTC Corporation,
audited consolidated financial statements of SMTC Corporation (which includes US
Borrowers, Canadian Borrower and their respective Subsidiaries (including in
each case balance sheets, statements of income and loss, statements of changes
in financial position and statements of shareholders’ equity)), and the
accompanying notes thereto, all in reasonable detail, fairly presenting the
financial position and the results of the operations of the applicable Person
and its Subsidiaries as of

 

- 73 -



--------------------------------------------------------------------------------

 

the end of and for such fiscal year, together with the unqualified opinion of
independent chartered accountants, which accountants shall be an independent
accounting firm selected by SMTC Corporation and acceptable to Canadian Lenders,
that such financial statements have been prepared in accordance with GAAP, and
present fairly the results of operations and financial condition of the
applicable Person and its Subsidiaries as of the end of and for the fiscal year
then ended;

 

  (iv) not less than sixty (60) days prior to the end of each fiscal year of
SMTC Corporation, annual financial projections for the next fiscal year of SMTC
Corporation and its Subsidiaries, which shall be approved by Canadian Lenders
and shall include a projected consolidated balance sheet, income statement and
statement of cash flow, prepared on a monthly basis for such fiscal year,
proposed budgets for operating and capital expenditures, acquisitions and
related financing costs for SMTC Corporation and its Subsidiaries, details of
all management salaries and bonuses, and such other information as may be
requested by Agent and Tranche B Agent; and

 

  (v) not less than thirty (30) days prior to the end of each fiscal quarter of
SMTC Corporation, quarterly financial projections for the next fiscal quarter of
SMTC Corporation and its Subsidiaries, which shall be approved by Canadian
Lenders and shall include a projected consolidated balance sheet, income
statement and statement of cash flow, prepared on a monthly basis for such
fiscal quarter, proposed budgets for operating and capital expenditures,
acquisitions and related financing costs for SMTC Corporation and its
Subsidiaries, details of all management salaries and bonuses, and such other
information as may be requested by Agent and Tranche B Agent.

 

  (b) Canadian Borrower shall promptly notify Agent and Tranche B Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to the Collateral or any other property which is
security for the Obligations or which would result in any material adverse
change in its business, properties, assets, goodwill or condition, financial or
otherwise and (ii) the occurrence of any Default or Event of Default.

 

  (c) Canadian Borrower shall promptly after the sending or filing thereof
furnish or cause to be furnished to Agent and Tranche B Agent copies of all
reports which it sends to its shareholders generally and copies of all reports
and registration statements which it files with any provincial securities
commission or securities exchange.

 

  (d)

Canadian Borrower shall furnish or cause to be furnished to Agent and Tranche B
Agent such budgets, forecasts, projections and other information respecting the
Collateral and the business of Canadian Borrower, as Agent and Tranche B Agent
may, from time to time, request. Agent and Tranche B Agent are hereby authorized
to deliver a copy of any financial statement or any other information

 

- 74 -



--------------------------------------------------------------------------------

 

relating to the business of Canadian Borrower to (i) any court or other
government agency as required or requested by such court or other government
agency or if Agent and Tranche B Agent reasonably believe it is compelled to do
so by any court decree, subpoena or legal or administrative order or process or
(ii) any participant or assignee or prospective participant or assignee provided
such prospective participant or assignee agrees to maintain such information
confidential and not disclose it to any other Person pursuant to the terms of a
confidentiality agreement satisfactory to Canadian Lenders and entered into
between Agent and such prospective participant or assignee or until such
prospective participant or assignee becomes a participant or assignee pursuant
to the terms of Section 11.4 hereof. Canadian Borrower hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent and
Tranche B Agent, at Canadian Borrower’s expense, copies of the financial
statements of Canadian Borrower and any reports or management letters prepared
by such accountants or auditors on behalf of Canadian Borrower and to disclose
to Agent and Tranche B Agent such information as they may have regarding the
business of Canadian Borrower. Any documents, schedules, invoices or other
papers delivered to Agent and Tranche B Agent may be destroyed or otherwise
disposed of by Agent and Tranche B Agent one (1) year after the same are
delivered to Agent and Tranche B Agent, except as otherwise designated by
Canadian Borrower to Agent and Tranche B Agent in writing.

 

  (e) Canadian Borrower shall within five (5) Business Days after the end of
each month provide a certificate of its chief financial officer, in form and
content satisfactory to Canadian Lenders, certifying that it has paid in full:
(i) all rent and other amounts due and payable with respect to any Leased Real
Property during such month; and (ii) all payments and other amounts due and
payable with respect to any Pension Plan or any material contract during such
month.

 

8.7 Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

Canadian Borrower shall not, directly or indirectly, (a) amalgamate with any
other Person or permit any other Person to amalgamate with it or amalgamate into
or with or consolidate with any other Person or permit any other Person to merge
into or with or consolidate with it, or (b) sell, issue, assign, lease,
transfer, abandon or otherwise dispose of any shares or indebtedness to any
other Person or any of its assets to any other Person (except for (i) transfers
to an Obligor that has executed and delivered a general security agreement or
other similar security in favour of Agent granting it a first-ranking,
registered and enforceable Lien (as determined by Agent, as applicable) in
respect of all the undertaking, property and assets, present and future, real
and personal, of such Obligor, (ii) sales of Inventory in the ordinary course of
business and (iii) the disposition of worn-out or obsolete Equipment or
Equipment no longer used in the business of Canadian Borrower so long as (A) any
proceeds are paid to Agent and applied in accordance with Sections 2.3 and 5.4
of this Agreement, as applicable and (B) such sales do not involve Equipment
having an aggregate fair market value in excess of U$50,000 for all such
Equipment disposed of in the fiscal year of Canadian Borrower), or (c) form or
acquire any Subsidiaries, or (d) wind up, liquidate or dissolve or (e) agree to
do any of the foregoing.

 

- 75 -



--------------------------------------------------------------------------------

8.8 Encumbrances

Canadian Borrower shall not create, incur, assume or suffer to exist any Lien of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) Liens of Agent; (b) Liens securing the payment of taxes,
either not yet overdue or the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to Canadian
Borrower and with respect to which adequate reserves have been set aside on its
books; (c) non-consensual statutory Liens (other than Liens securing the payment
of taxes) arising in the ordinary course of Canadian Borrower’s business to the
extent: (i) such Liens secure indebtedness which is not overdue or (ii) such
Liens secure indebtedness relating to claims or liabilities which are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or being contested in good faith by appropriate proceedings
diligently pursued and available to Canadian Borrower, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books; (d) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Canadian
Borrower as presently conducted thereon or materially impair the value of the
real property which may be subject thereto; (e) Liens securing any Capital
Expenditures permitted by Section 8.25; and (f) the Liens set forth on
Schedule 7.4 hereto (except to the extent that Tranche B Agent and/or Agent
requires the discharge thereof prior to the advance of the initial Loans and
Letter of Credit Accommodations hereunder).

 

8.9 Indebtedness

Canadian Borrower shall not incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any obligations or indebtedness,
except (a) the Obligations; (b) trade obligations and normal accruals in the
ordinary course of business not yet due and payable, or with respect to which
Canadian Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Canadian Borrower,
and with respect to which adequate reserves have been set aside on its books;
(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens (including capital leases) in violation of any
other provision of this Agreement; and (d) the indebtedness set forth on
Schedule 8.9 hereto; provided, that, (i) Canadian Borrower may only make
regularly scheduled payments of principal and interest in respect of such
indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such indebtedness as in effect on the Closing Date,
(ii) Canadian Borrower shall not, directly or indirectly, (A) amend, modify,
alter or change the terms of such indebtedness or any agreement, document or
instrument related thereto as in effect on the Closing Date, or (B) redeem,
retire, defease, purchase or otherwise acquire such indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (iii) Canadian
Borrower shall furnish to Agent and Tranche B Agent all notices or demands in
connection with all such indebtedness either received by Canadian Borrower or on
its behalf, promptly after the receipt thereof, or sent by Canadian Borrower or
on its behalf, concurrently with the sending thereof, as the case may be.

 

- 76 -



--------------------------------------------------------------------------------

8.10 Loans, Investments, Guarantees, Etc.

Canadian Borrower shall not, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except: (a) the endorsement of instruments for collection
or deposit in the ordinary course of business; (b) investments in:
(i) short-term direct obligations of the Canadian Government, (ii) negotiable
certificates of deposit issued by any bank satisfactory to Agent, payable to the
order of Canadian Borrower or to bearer and delivered to Agent, and
(iii) commercial paper rated A1 or P1; provided, that, as to any of the
foregoing, unless waived in writing by Required Lenders, Canadian Borrower shall
take such actions as are deemed necessary by Required Lenders to perfect the
security interest of Agent in such investments; (c) the loans, advances and
guarantees set forth on Schedule 8.10 hereto; provided, that, as to such loans,
advances and guarantees, (i) Canadian Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such loans, advances
or guarantees or any agreement, document or instrument related thereto, or
(B) as to such guarantees, redeem, retire, defease, purchase or otherwise
acquire the obligations arising pursuant to such guarantees, or set aside or
otherwise deposit or invest any sums for such purpose, and (ii) Canadian
Borrower shall furnish to Agent and Tranche B Agent all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by Canadian Borrower or on its behalf,
promptly after the receipt thereof, or sent by Canadian Borrower or on its
behalf, concurrently with the sending thereof, as the case may be; and (d) loans
to SMTC Corporation and/or HTM not to exceed the amount, and to the extent such
amount has not already been paid as dividends or loans to SMTC Corporation
and/or HTM as provided, and for the purposes set forth, in Section 8.11 of this
Agreement and Sections 8.10 and 8.11 of the US Loan Agreement, required in any
fiscal year of SMTC Corporation to allow (i) SMTC Corporation to pay its
consolidated income taxes payable and (ii) SMTC Corporation and HTM to pay their
respective administrative costs (being the legal and audit fees and insurance
costs payable by SMTC Corporation on behalf of its Subsidiaries) consistent with
past practice (as disclosed in writing to Agent prior to the Closing Date) up to
US$2,500,000 in the aggregate per fiscal year of SMTC Corporation.

 

8.11 Dividends and Redemptions

Canadian Borrower shall not, directly or indirectly, declare or pay any
dividends on account of any shares of Canadian Borrower now or hereafter
outstanding, or set aside or otherwise deposit or invest any sums for such
purpose, or redeem, retire, defease, purchase or otherwise acquire any shares of
any class (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common shares or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing; provided,
however, that Canadian Borrower may pay dividends to SMTC Corporation and/or HTM
not to exceed the amount, and to the extent such amount has not already been
provided by way of loans or dividends to SMTC Corporation and/or HTM as
provided, and for the purposes set forth, in Section 8.10, of this Agreement and
Sections 8.10 and 8.11 of the Canadian Loan Agreement, required in any fiscal
year of SMTC Corporation to allow (i) SMTC Corporation to pay its consolidated
income taxes payable with

 

- 77 -



--------------------------------------------------------------------------------

respect to its investment in Canadian Borrower and (ii) SMTC Corporation and HTM
to pay their respective administrative costs (being the legal and audit fees and
insurance costs payable by SMTC Corporation on behalf of its Subsidiaries)
consistent with past practice (as disclosed in writing prior to the Closing
Date) up to US$2,500,000 in the aggregate per fiscal year of SMTC Corporation.

 

8.12 Transactions with Affiliates

Canadian Borrower shall not, directly or indirectly, (a) purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director, agent or other person affiliated with Canadian Borrower,
except in the ordinary course of and pursuant to the reasonable requirements of
Canadian Borrower’s business and upon fair and reasonable terms no less
favorable to the Canadian Borrower than Canadian Borrower would obtain in a
comparable arm’s length transaction with an unaffiliated person or (b) make any
payments of management, consulting or other fees for management or similar
services, or of any indebtedness owing to any officer, employee, shareholder,
director or other person affiliated with Canadian Borrower except reasonable
compensation to officers, employees and directors for services rendered to
Canadian Borrower in the ordinary course of business.

 

8.13 Intellectual Property

In the event Canadian Borrower obtains or applies for any material intellectual
property rights or obtains any material licenses with respect thereto, Canadian
Borrower shall immediately notify Agent and Tranche B Agent thereof and shall
provide to Agent and Tranche B Agent copies of all written materials including
applications and licenses with respect to such intellectual property rights. At
Agent’s or Tranche B Agent’s request, Canadian Borrower shall promptly execute
and deliver to Agent an intellectual property security agreement granting to
Agent a perfected Lien in such intellectual property rights in form and
substance satisfactory to Required Lenders.

 

8.14 Additional Bank Accounts

Canadian Borrower shall not, directly or indirectly, open, establish or maintain
any deposit account, investment account or any other account with any bank or
other financial institution, other than the Blocked Accounts and the accounts
set forth in Schedule 7.8 hereto, except: (a) as to any new or additional
Blocked Accounts and other such new or additional accounts which contain any
Collateral or proceeds thereof, with the prior written consent of Required
Lenders and subject to such conditions thereto as Required Lenders may establish
and (b) as to any accounts used by Canadian Borrower to make payments of
payroll, taxes or other obligations to third parties, after prior written notice
to Agent and Tranche B Agent.

 

8.15 Applications under the Companies’ Creditors Arrangement Act or BIA

Canadian Borrower acknowledges that its business and financial relationships
with Agent, Tranche B Agent and Canadian Lenders are unique from its
relationship with any other of its creditors. Canadian Borrower agrees that it
shall not file any plan of arrangement (a “Plan of Arrangement”) under the CCAA
or under the BIA which provides for, or would permit directly or indirectly,
Agent, Tranche B Agent and Canadian Lenders to be classified with any other
creditor of Canadian Borrower for purposes of such Plan of Arrangement or
otherwise.

 

- 78 -



--------------------------------------------------------------------------------

8.16 Operation of Pension Plans

 

  (a) Canadian Borrower shall administer the Pension Plans in accordance with
the requirements of the applicable pension plan texts, funding agreements, the
ITA and applicable provincial pension benefits legislation.

 

  (b) Canadian Borrower shall deliver to Agent and Tranche B Agent an
undertaking of the funding agent for each of the Pension Plans stating that the
funding agent will notify Agent and Tranche B Agent within 7 days of Canadian
Borrower’s failure to make any required contribution to the applicable Pension
Plan.

 

  (c) Canadian Borrower shall promptly provide Agent and Canadian Lenders with
any documentation relating to any of the Pension Plans as Agent and Canadian
Lenders may request. Canadian Borrower shall notify Agent and Canadian Lenders
within 30 days of (i) a material increase in the liabilities of any of the
Pension Plans, (ii) the establishment of a new registered pension plan, and
(iii) commencing payment of contributions to a Pension Plan to which Canadian
Borrower had not previously been contributing.

 

8.17 Costs and Expenses

Canadian Borrower shall pay to Canadian Lenders, Tranche B Agent and/or Agent on
demand all costs, expenses, filing fees and taxes paid or payable in connection
with the preparation, negotiation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of the
Obligations, Canadian Lenders’, Tranche B Agent’s and Agent’s rights in the
Collateral, this Agreement and the other Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including PPSA financing statements and other
similar filing and recording fees and taxes, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) all insurance
premiums, appraisal fees and search fees; (c) costs and expenses of remitting
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining the Blocked Accounts, if any, and the Payment Accounts, together
with Agent’s customary charges and fees with respect thereto; (d) charges, fees
or expenses charged by any bank or issuer in connection with the Letter of
Credit Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the Liens of Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Canadian Lenders, Tranche B Agent and/or Agent arising out of
the transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (g) (x) all out-of-pocket expenses
and costs heretofore and from time to time hereafter incurred by Canadian
Lenders, Tranche B Agent and/or Agent during the course of periodic audits,
inspections, appraisals, valuations and field examinations of the Collateral and
Canadian Borrower’s operations, plus (y) a per diem charge at the rate of US$800
per person per day for Agent’s examiners in the field and office; and (h) the
reasonable fees and disbursements of counsel (including legal assistants) to
Canadian Lenders, Tranche B Agent and Agent in connection with any of the
foregoing.

 

- 79 -



--------------------------------------------------------------------------------

8.18 Further Assurances

At the request of Tranche B Agent or the Agent at any time and from time to
time, Canadian Borrower shall, at its expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the Liens and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Agent and Tranche B
Agent may at any time and from time to time request a certificate from an
officer of Canadian Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations contained herein
are satisfied. In the event of such request by Agent or Tranche B Agent,
Canadian Lenders shall cease to make any further Loans or provide any further
Letter of Credit Accommodations until Agent or Tranche B Agent, as applicable,
has received such certificate and, in addition, Canadian Lenders have determined
that such conditions are satisfied. Where permitted by law, Canadian Borrower
hereby authorizes Agent to execute and file one or more PPSA or other financing
statements or notices signed only by Agent or its representatives.

 

8.19 EBITDA

Canadian Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis and in accordance with GAAP, shall not be
less than the amounts set forth in the table below:

 

End of Fiscal Quarter

  

TTM EBITDA

September 2007

   US$11,000,000

December 2007

   US$11,000,000

March 2008

   US$11,000,000

June 2008

   US$11,000,000

September 2008

   US$11,250,000

December 2008

   US$11,250,000

March 2009

   US$11,250,000

June 2009

   US$11,250,000

September 2009

   US$11,500,000

December 2009

   US$11,500,000

March 2010

   US$11,500,000

June 2010

   US$11,500,000

September 2010

   US$12,000,000

December 2010

   US$12,000,000

March 2011

   US$12,000,000

June 2011

   US$12,000,000

September 2011

   US$12,000,000

December 2011

   US$12,000,000

 

- 80 -



--------------------------------------------------------------------------------

End of Fiscal Quarter

  

TTM EBITDA

March 2012

   US$12,000,000

Thereafter

   US$12,000,000

For purposes of calculating the EBITDA covenant, the following amounts shall be
used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

  

EBITDA

December 2006

   US$4,485,000

March 2007

   US$4,399,000

June 2007

   US$3,983,000

 

8.20 Inactive Subsidiaries

Canadian Borrower shall not, without the prior written consent of Required
Lenders permit, or allow any of its Subsidiaries or affiliates to permit, any
Inactive Subsidiary to (a) acquire any assets (other than intercompany
receivables), (b) incur any liabilities (other than intercompany liabilities) or
(c) engage in any material business activities.

 

8.21 End of Fiscal Years; Fiscal Quarters

 

  (a) For financial reporting purposes, Canadian Borrower shall cause its, and
each of its Subsidiaries’ and affiliates’, fiscal year to end on December 31 of
each year (being the fiscal year end of SMTC Corporation).

 

  (b) For financial reporting purposes, Canadian Borrower shall cause its, and
each of its Subsidiaries’ or affiliates’, 13 week fiscal periods to end on the
same dates of each fiscal period end of SMTC Corporation.

 

8.22 Change in Business

Canadian Borrower shall not engage in any business other than the business of
Canadian Borrower on the Closing Date and any business reasonably related,
ancillary or complementary to the business in which Canadian Borrower is engaged
on the Closing Date.

 

8.23 Fixed Charge Coverage Ratio

Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries
maintain a Fixed Charge Coverage Ratio of not less than the ratios set forth in
the table below calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis:

 

End of Fiscal Quarter

  

Minimum Fixed Charge Coverage Ratio

September 2007

   1.20

December 2007

   1.20

March 2008

   1.20

 

- 81 -



--------------------------------------------------------------------------------

End of Fiscal Quarter

  

Minimum Fixed Charge Coverage Ratio

June 2008

   1.20

September 2008

   1.20

December 2008

   1.20

March 2009

   1.20

June 2009

   1.25

September 2009

   1.25

December 2009

   1.25

March 2010

   1.25

June 2010

   1.25

September 2010

   1.25

December 2010

   1.25

March 2011

   1.25

June 2011

   1.25

September 2011

   1.25

December 2011

   1.25

March 2012

   1.25

Thereafter

   1.25

For purposes of calculating the Fixed Charge Coverage Ratio, the following
amounts shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

 

Interest

Expense

 

Scheduled

Principal

Payments

 

Capital

Expenditures

 

EBITDA

December 2006

  US$1,995,000   US$768,000   US$534,000   US$4,485,000

March 2007

  US$1,682,000   US$768,000   US$309,000   US$4,399,000

June 2007

  US$1,582,000   US$768,000   US$1,162,000   US$3,983,000

 

8.24 Maximum Total Debt

Canadian Borrower shall ensure that the outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the Canadian Loan
Agreement and Capital Leases shall not exceed the applicable number set forth in
the table below times trailing twelve (12) month EBITDA of SMTC Corporation and
its Subsidiaries calculated at the end of each month on a consolidated basis in
accordance with GAAP:

 

End of Month

  

Maximum Total Debt

September 2007

   3.50x

October 2007

   3.75x

November 2007

   3.50x

December 2007

   3.50x

 

- 82 -



--------------------------------------------------------------------------------

End of Month

  

Maximum Total Debt

January 2008

   3.75x

February 2008

   3.50x

March 2008

   3.50x

April 2008

   3.75x

May 2008

   3.50x

June 2008

   3.50x

July 2008

   3.50x

August 2008

   3.25x

September 2008

   3.25x

October 2008

   3.50x

November 2008

   3.25x

December 2008

   3.25x

January 2009

   3.50x

February 2009

   3.25x

March 2009

   3.25x

April 2009

   3.50x

May 2009

   3.25x

June 2009

   3.25x

July 2009

   3.25x

August 2009

   3.00x

September 2009

   3.00x

October 2009

   3.25x

November 2009

   3.00x

December 2009

   3.00x

January 2010

   3.25x

February 2010

   3.00x

March 2010

   3.00x

April 2010

   3.25x

May 2010

   3.00x

June 2010

   3.00x

July 2010

   3.00x

August 2010

   2.75x

September 2010

   2.75x

October 2010

   3.00x

November 2010

   2.75x

December 2010

   2.75x

January 2011

   3.00x

February 2011

   2.75x

March 2011

   2.75x

 

- 83 -



--------------------------------------------------------------------------------

End of Month

  

Maximum Total Debt

April 2011

   3.00x

May 2011

   2.75x

June 2011

   2.75x

July 2011

   3.00x

August 2011

   2.75x

September 2011

   2.75x

October 2011

   3.00x

November 2011

   2.75x

December 2011

   2.75x

January 2012

   3.00x

February 2012

   2.75x

March 2012

   2.75x

April 2012

   3.00x

May 2012

   2.75x

June 2012

   2.75x

July 2012

   3.00x

August 2012

   2.75x

For purposes of calculating the Maximum Total Debt covenant, the following
amounts of EBITDA shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

 

EBITDA

December 2006

  US$4,485,000

March 2007

  US$4,399,000

June 2007

  US$3,983,000

On the first test date, the Chief Financial Officer shall certify and provide a
certificate which shall provide the monthly EBITDA from September 2006 until
July 2007.

 

8.25 Maximum Capital Expenditures

Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries do
not, directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, Capital Expenditures in an aggregate amount in
excess of the amounts set forth below calculated on a fiscal year basis at the
end of each fiscal year in accordance with GAAP. Fifty (50%) percent of the
unused portion of the Capital Expenditure amount set forth below may be carried
over for expenditure in the next succeeding fiscal year, however any Capital
Expenditure made pursuant to this sentence during any fiscal year shall be
deemed made first in respect of amounts permitted for such fiscal year as
provided below and second in respect of amounts carried over from the prior
fiscal year.

 

- 84 -



--------------------------------------------------------------------------------

End of Fiscal Year

  

Maximum Capital Expenditure for Fiscal Year

December 2007

   US$4,000,000

December 2008

   US$5,000,000

December 2009

   US$5,000,000

December 2010

   US$5,000,000

December 2011

   US$5,000,000

Thereafter

   US$5,000,000

For purposes of calculating the Maximum Capital Expenditures, the following
amounts of Capital Expenditures shall be used in respect of the applicable
fiscal quarter:

 

Fiscal Quarter Ending

 

Capital Expenditures

March 2007

  US$309,000

June 2007

  US$1,162,000

 

8.26 After Acquired Real Property

If Canadian Borrower hereafter acquires any Real Property, fixtures or any other
property with a fair market value in an amount equal to or greater than
US$100,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of Agent or
Tranche B Agent, or duties or obligations of Canadian Borrower, promptly upon
Agent’s or Tranche B Agent’s request, Canadian Borrower shall execute and
deliver to Agent a mortgage, deed of trust or deed to secure debt, as Required
Lenders may determine, in form and substance satisfactory to Required Lenders
and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Agent a first and only lien and mortgage on and security interest in such
Real Property, fixtures or other property (except as Canadian Borrower would
otherwise be permitted to incur hereunder) and such other agreements, documents
and instruments as Required Lenders may require in connection therewith.

Section 9 Events of Default and Remedies

 

9.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a) Canadian Borrower (i) fails to pay when due any of the Obligations or
(ii) fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements and, with
respect to the covenants in Sections 8.3, 8.6, 8.13, 8.14, 8.16, 8.18 and 8.26
of this Agreement, such failure continues for a period of three (3) Business
Days after written notice thereof has been provided by Agent to the Canadian
Borrower;

 

- 85 -



--------------------------------------------------------------------------------

  (b) any representation, warranty or statement of fact made by Canadian
Borrower to Canadian Lenders, Tranche B Agent and/or Agent in this Agreement,
the other Financing Agreements or any other agreement, schedule, confirmatory
assignment or otherwise shall when made or deemed made be false or misleading in
any material respect;

 

  (c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favour of Canadian Lenders, Tranche B Agent and/or
Agent and, except in relation to the payment of monetary obligations pursuant to
any guarantee, endorsement or other agreement and the revocation or termination
thereof by any such Obligor, and such failure continues for a period of three
(3) Business Days after written notice thereof has been provided by Agent to
such Obligor;

 

  (d) any judgment for the payment of money is rendered against Canadian
Borrower or any Obligor in excess of US$100,000 in any one case or in excess of
US$250,000 in the aggregate and shall remain undischarged or unvacated for a
period in excess of thirty (30) days or execution shall at any time not be
effectively stayed, or any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against Canadian
Borrower or any Obligor or any of their assets;

 

  (e) any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or Canadian Borrower or any Obligor, which is a
partnership, limited liability company, limited partnership, limited liability
partnership or a corporation, dissolves or suspends or discontinues doing
business;

 

  (f) Canadian Borrower or any Obligor is not Solvent, makes an assignment for
the benefit of creditors, proposes to make, makes or sends notice of a bulk sale
or calls a meeting of its creditors or principal creditors;

 

  (g) a petition, case or proceeding under the BIA or CCAA or any bankruptcy
laws of Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against Canadian Borrower or any Obligor or all or any part
of its properties and such petition or application is not dismissed within
thirty (30) days after the date of its filing or Canadian Borrower or any
Obligor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

 

  (h)

a petition, case or proceeding under the BIA or CCAA or any bankruptcy laws of
Canada or similar laws of any foreign jurisdiction now or hereafter in effect or
under any insolvency, arrangement, reorganization, moratorium, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction

 

- 86 -



--------------------------------------------------------------------------------

 

now or hereafter in effect (whether at a law or equity) is filed or commenced by
Canadian Borrower or any Obligor for all or any part of its property including
if Canadian Borrower or any Obligor shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;

 

  (iii) make a general assignment for the benefit of creditors;

 

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors;

 

  (v) take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

  (i) any default by Canadian Borrower or any Obligor under any agreement,
document or instrument relating to any indebtedness for borrowed money owing to
any person other than Canadian Lenders, or any capitalized lease obligations,
contingent indebtedness in connection with any guarantee, letter of credit,
indemnity or similar type of instrument in favour of any person other than
Canadian Lenders, in any case in an amount in excess of US$100,000, which
default continues for more than the applicable cure period, if any, with respect
thereto, or any default (other than a default of a non-material nature as
determined by Agent, acting reasonably) by Canadian Borrower or any Obligor
under any material contract, lease, license or other obligation to any person
other than Canadian Lenders, which default continues for more than the
applicable cure period, if any, with respect thereto;

 

  (j) any change in Control of Canadian Borrower;

 

  (k) the indictment or threatened indictment of Canadian Borrower or any
Obligor under any criminal statute, or commencement or threatened commencement
of criminal or civil proceedings against Canadian Borrower or any Obligor,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of any of the property of Canadian Borrower or such
Obligor;

 

  (l) any loss of a material customer, permit, franchise or licence where such
loss would reasonably be expected to have a Material Adverse Effect;

 

  (m) any damage to or destruction, theft or seizure of Collateral (other than
Collateral subject to full replacement insurance subject to the first priority,
valid and perfected Lien in favour of Agent) where such damage, destruction,
theft or seizure would reasonably be expected to have a Material Adverse Effect;

 

- 87 -



--------------------------------------------------------------------------------

  (n) the unenforceability of, or inability to collect, an Account or Accounts
in excess of US$250,000 in any one case or US$500,000 in the aggregate;

 

  (o) any environmental or pension liability where such liability would
reasonably be expected to have a Material Adverse Effect;

 

  (p) any strike, labour dispute, walkout or stoppage which causes for more than
fifteen (15) days the cessation or substantial curtailment of revenue producing
acts of Canadian Borrower or any Obligor;

 

  (q) there shall be an event of default (howsoever defined) under any of the
other Financing Agreements or US Financing Agreements (other than an event of
default arising solely from the occurrence of a Material Adverse Effect under
and as defined in the US Loan Agreement);

 

  (r) there shall be a material breach of or failure to comply with the
provisions of any intercreditor agreement or subordination agreement with
respect to Canadian Borrower or any Obligor by any party thereto other than
Agent, Tranche B Agent or Canadian Lenders (or any affiliate thereof or any
person that does not deal at arm’s length therewith);

 

  (s) a requirement from the Minister of National Revenue for payment pursuant
to Section 224 or any successor section of the ITA or Section 317, or any
successor section or any other Person in respect of Canadian Borrower of the
Excise Tax Act (Canada) or any comparable provision of similar legislation shall
have been received by Canadian Lenders, Tranche B Agent and/or Agent or any
other Person in respect of Canadian Borrower or otherwise issued in respect of
Canadian Borrower in an amount in excess of US$50,000;

 

  (t) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent, Tranche B Agent and Canadian
Lenders) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any material provision
hereof or of any of the other Financing Agreements has ceased to be or is
otherwise not valid, binding or enforceable in accordance with its terms; or

 

  (u) the failure by Canadian Borrower to make the Offer to Repay in accordance
with Section 2.3(f).

 

9.2 Remedies

 

  (a)

At any time an Event of Default exists or has occurred and is continuing,
Canadian Lenders, Tranche B Agent and Agent shall have all rights and remedies
provided to them in this Agreement and the other Financing Agreements, the

 

- 88 -



--------------------------------------------------------------------------------

 

PPSA and other applicable law, all of which rights and remedies may be exercised
without notice to or consent by Canadian Borrower or any Obligor, except as such
notice or consent is expressly provided for hereunder or required by applicable
law. All rights, remedies and powers granted to Canadian Lenders, Tranche B
Agent and Agent hereunder, under any of the other Financing Agreements, the PPSA
or other applicable law, are cumulative, not exclusive and enforceable, in
Canadian Lender’s, Tranche B Agent’s or Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Canadian Borrower of this Agreement or
any of the other Financing Agreements. Canadian Lenders and Agent may, at any
time or times, proceed directly against Canadian Borrower or any Obligor to
collect the Obligations without prior recourse to the Collateral.

 

  (b)

Without limiting the foregoing and except as provided in paragraph (g) below, at
any time an Event of Default exists or has occurred and is continuing, Agent
may, in its discretion and without limitation, (i) accelerate the payment of all
Obligations (other than Hedging Liabilities) and demand immediate payment
thereof to Agent (provided, that, upon the occurrence of any Event of Default
described in Sections 9.1(g) and 9.1(h), all Obligations (other than Hedging
Liabilities) shall automatically become immediately due and payable), (ii) with
or without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral and carry on the business of Canadian Borrower,
(iii) require Canadian Borrower, at Canadian Borrower’s expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iv) collect, foreclose, receive, appropriate, set-off and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of
Canadian Lenders, Tranche B Agent and/or Agent or elsewhere) at such prices or
terms as Agent may determine, at its discretion, for cash, upon credit or for
future delivery, with Canadian Lenders, Tranche B Agent and/or Agent having the
right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Canadian Borrower, which right or equity of redemption is hereby expressly
waived and released by Canadian Borrower, (vii) borrow money and use the
Collateral directly or indirectly in carrying on Canadian Borrower’s business or
as security for loans or advances for any such purposes, (viii) grant extensions
of time and other indulgences, take and give up security, accept compositions,
grant releases and discharges, and otherwise deal with Canadian Borrower,
debtors of Canadian Borrower, sureties and others as Agent may see fit without
prejudice to the liability of Canadian Borrower or Agent’s right to hold and
realize the security interest created under any Financing Agreement, and/or
(ix) terminate this

 

- 89 -



--------------------------------------------------------------------------------

 

Agreement. If any of the Collateral is sold or leased by Agent upon credit terms
or for future delivery, the Obligations shall not be reduced as a result thereof
until payment therefor is finally collected by Agent. If notice of disposition
of Collateral is required by law, ten (10) days prior notice (or such longer
notice as required by applicable law) by Agent to Canadian Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Canadian Borrower waives any other notice. In the
event Agent institutes an action to recover any Collateral or seeks recovery of
any Collateral by way of prejudgment remedy, Canadian Borrower waives the
posting of any bond which might otherwise be required. At any time an Event of
Default exists or has occurred and is continuing, upon Agent’s request, Canadian
Borrower will furnish cash collateral to Agent for the Letter of Credit
Accommodations. Such cash collateral shall be in the amount equal to one hundred
and ten (110%) percent of the amount of the Letter of Credit Accommodations plus
the amount of any fees and expenses payable in connection therewith through the
end of the latest expiration date of such Letter of Credit Accommodations.

 

  (c) Agent shall apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in such order as set out
in Section 5.4, whether or not then due. Canadian Borrower shall remain liable
to Agent, Tranche B Agent and Canadian Lenders for the payment of any deficiency
with interest at the highest rate provided for herein and all costs and expenses
of correction or enforcement including legal costs and expenses.

 

  (d) Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default, Agent, Tranche B Agent and Canadian Lenders, as applicable,
may, at their option, without notice, (i) cease making Loans or arranging Letter
of Credit Accommodations or reduce the lending formulas or amounts of Loans and
Letter of Credit Accommodations available to Canadian Borrower and/or
(ii) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent, Tranche B Agent and
Canadian Lenders to Canadian Borrower.

 

  (e) Agent may appoint, remove and reappoint any person or persons, including
an employee or agent of Canadian Lenders, Tranche B Agent and/or Agent to be a
receiver (the “Receiver”) which term shall include a receiver and manager of, or
agent for, all or any part of the Collateral. Any such Receiver shall, as far as
concerns responsibility for his acts, be deemed to be the agent of Canadian
Borrower and not of Canadian Lenders, Tranche B Agent or Agent, and Canadian
Lenders, Tranche B Agent and Agent shall not in any way be responsible for any
misconduct, negligence or non-feasance of such Receiver, his employees or
agents. Except as otherwise directed by Agent, all money received by such
Receiver shall be received in trust for and paid to Agent to be applied in
accordance with Section 5.4. Such Receiver shall have all of the powers and
rights of Canadian Lenders, Tranche B Agent and/or Agent described in this
Section 9.2. Agent may, either directly or through its agents or nominees,
exercise any or all powers and rights of a Receiver.

 

- 90 -



--------------------------------------------------------------------------------

  (f) Canadian Borrower shall pay all costs, charges and expenses incurred by
Canadian Lenders, Tranche B Agent and Agent or any Receiver or any nominee or
agent of Canadian Lenders, Tranche B Agent or Agent, whether directly or for
services rendered (including reasonable solicitor’s costs on a solicitor and his
own client basis, auditor’s costs, other reasonable legal expenses and Receiver
remuneration) in enforcing this Agreement or any other Financing Agreement and
in enforcing or collecting Obligations and all such expenses together with any
money owing as a result of any borrowing permitted hereby shall be a charge on
the proceeds of realization and shall be secured hereby.

 

  (g) Notwithstanding anything to the contrary contained herein, except as
Tranche B Agent shall otherwise agree, Agent shall demand payment of the
Obligations and commence and pursue such other Enforcement Actions as Agent in
good faith deems appropriate within ninety (90) days (as such period shall be
extended by the number of days Agent is stayed from commencing and pursuing
Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the BIA or CCAA or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt by Agent of a Tranche B Loan Action Default Notice;
provided, that:

 

  (i) subject to sub-paragraph (ii) through (viii) below and Section 9.2(j),
Agent shall demand payment of the Obligations in respect of the Tranche B Loan
and pursue such other Enforcement Actions as Tranche B Agent may reasonably
specify against or relating to the Tranche B Loan Priority Collateral, including
the Mexican Obligor Collateral, as Tranche B Agent in good faith deems
appropriate under the circumstances within ten (10) days (as such period shall
be extended by the number of days Agent is stayed from commencing and pursuing
Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the BIA or CCAA or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt of by Agent of the Tranche B Loan Action Default Notice
specifying such action;

 

  (ii) such Tranche B Loan Action Default has not been waived or cured;

 

  (iii) in the good faith determination of Agent, taking an Enforcement Action
is permitted under the terms of this Agreement and applicable law;

 

  (iv) taking an Enforcement Action shall not result in any liability of Agent,
Tranche B Agent or Canadian Lenders or their respective affiliates to Canadian
Borrower or any other person;

 

  (v) Agent shall be entitled to all of the benefits of Sections 12.2, 12.3
and 12.5 hereof;

 

- 91 -



--------------------------------------------------------------------------------

  (vi) Agent shall not be required to take an Enforcement Action within the
ninety (90) day period provided above (or the ten (10) day period as is
applicable in the case of a Tranche B Loan Action Default Notice specifying an
Enforcement Action against or relating to the Tranche B Loan Priority
Collateral) so long as Agent shall, at its option, either (A) appoint Tranche B
Loan Agent, as an agent of Agent for purposes of exercising the rights of Agent
to take an Enforcement Action or (B) resign as Agent and appoint Tranche B Agent
as the new Agent, in each case, subject to the terms of this Agreement (other
than the forty-five (45) day notice period in Section 12.12). Tranche B Agent,
as the new Agent appointed by Agent pursuant to this Section 9.2(g)(vi), agrees
to indemnify Agent (to the extent not reimbursed by Canadian Borrower hereunder
and without limiting any obligations of Canadian Borrower hereunder) for any and
all claims of any kind and nature whatsoever that may be imposed on, incurred by
or asserted against Agent to the extent caused by the gross negligence or
willful misconduct of Tranche B Agent as the new Agent hereunder as determined
by a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement; and

 

  (vii) Agent shall not be required to continue any Enforcement Action so long
as Agent shall, at its option, either (A) appoint Tranche B Agent, as an agent
of Agent for purposes of exercising the rights of Agent to take an Enforcement
Action or (B) resign as Agent and appoint Tranche B Agent as the new Agent, in
each case, subject to the terms of this Agreement (other than the forty-five
(45) day notice period in Section 12.12). Tranche B Agent, as the new Agent
appointed by Agent pursuant to this Section 9.2(g)(vii), agrees to indemnify
Agent (to the extent not reimbursed by Canadian Borrower hereunder and without
limiting any obligations of Canadian Borrower hereunder) for any and all claims
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent to the extent caused by the gross negligence or willful
misconduct of Tranche B Agent as the new Agent hereunder as determined by a
final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

  (h) Notwithstanding anything to the contrary contained herein but subject to
the rights of Agent pursuant to Section 9.2(i) and except as Tranche B Agent
shall otherwise agree, Agent shall not commence and pursue Enforcement Actions
against the Tranche B Loan Priority Collateral for ninety (90) days from the
date of the occurrence of an Event of Default.

 

  (i) Rights of Access and Use.

 

  (i)

In the event that Tranche B Agent or Agent shall acquire control or possession
of any of the Tranche B Loan Priority Collateral or shall,

 

- 92 -



--------------------------------------------------------------------------------

 

through the exercise of remedies under this Agreement, sell any of the Tranche B
Loan Priority Collateral to any third party (a “Third Party Purchaser”) Tranche
B Agent shall permit Agent (or require as a condition of such sale to the Third
Party Purchaser that the Third Party Purchaser agree to permit Agent), at its
option and in accordance with applicable law:

 

  (A) to enter any or all of the Tranche B Loan Priority Collateral under such
control or possession (or sold to a Third Party Purchaser) consisting of real
property during normal business hours in order to inspect, remove or take any
action with respect to the Revolving Loan Priority Collateral or to enforce
Agent’s rights with respect thereto, including the examination and removal of
Revolving Loan Priority Collateral and the examination and duplication of the
books and records of any Obligor related to the Revolving Loan Priority
Collateral or to otherwise handle, deliver, ship, transport, deal with or
dispose of any Revolving Loan Priority Collateral, such right to include the
right to conduct one or more public or private sales or auctions thereon; and

 

  (B) use any of the Tranche B Loan Priority Collateral under such control or
possession (or sold to a Third Party Purchaser) consisting of equipment
(including computers or other data processing equipment related to the storage
or processing of records, documents or files pertaining to the Revolving Loan
Priority Collateral) to handle, deal with or dispose of any Revolving Loan
Priority Collateral pursuant to the rights of Agent and Revolving Lenders as set
forth in this Agreement, the personal property security statute of any
applicable jurisdiction and other applicable law. Tranche B Agent or any Tranche
B Lender shall not have any responsibility or liability for the acts or
omissions of Agent or Revolving Lender, and Agent and Revolving Lender shall not
have any responsibility or liability for the acts or omissions of Tranche B
Agent or any Tranche B Lender, in each case arising in connection with such
other’s use and/or occupancy of any of the Tranche B Loan Priority Collateral.

 

  (ii) The rights of Agent and Revolving Lender as set forth in
Section 9.2(i)(i)(A) or (B) above as to the Tranche B Loan Priority Collateral
shall be irrevocable and shall continue at Agent’s option for a period of one
hundred twenty (120) days from the date that Tranche B Agent or Agent acquires
possession or control of any of the Tranche B Loan Priority Collateral:

 

  (A)

except, that such one hundred twenty (120) day period shall be reduced by the
number of days, if any, that Agent has entered or used the Tranche B Loan
Priority Collateral as described in Section 9.2(i)(i)(A)or (B) above, to the
extent prior to the date that

 

- 93 -



--------------------------------------------------------------------------------

 

Agent or Tranche B Agent has control or possession of such Tranche B Loan
Priority Collateral, or has sold such Tranche B Loan Priority Collateral to a
Third Party Purchaser; and

 

  (B) provided, that if Agent or Tranche B Agent has entered into an agreement
for the sale of all or substantially all of the Tranche B Loan Priority
Collateral consisting of equipment and real property in a bona fide arm’s length
transaction with an unaffiliated person, the rights of Agent set forth in
Section 9.2(i)(i)(A) and (B) above shall only continue until the later of the
date thirty (30) days after the date Agent enters into or receives written
notice from Tranche B Agent of such agreement, together with a copy thereof, as
duly authorized, executed and delivered by the parties thereto or the date that
the proposed purchaser shall require as a condition of such sale that possession
of the equipment and real property be given by Agent or Tranche B Agent to such
purchaser. In connection with any such sale, Agent and Tranche B Agent shall use
commercially reasonable efforts to cause such purchaser to not require as a
condition of the sale that possession of the equipment and real property be
given by Agent or Tranche B Agent to such purchaser prior to the end of the one
hundred twenty (120) day period provided for above or if such period is not
acceptable to the purchaser, then the longest period equal to or greater than
the thirty (30) day period provided for above which may be acceptable (provided
that such efforts by Agent and/or Tranche B Agent shall not be required if in
the good faith determination of Tranche B Agent such efforts will result in an
adverse change in the terms of the proposed sale or have a reasonable likelihood
of causing the sale not to occur). The time periods set forth in this
Section 9.2(i) shall be tolled during the pendency of any proceeding of Canadian
Borrower or Obligor under the BIA or CCAA or other proceedings pursuant to which
both Agent and Tranche B Agent are effectively stayed from enforcing their
rights against the Collateral. In no event shall Tranche B Agent take any action
to interfere, limit or restrict the rights of Agent or Revolving Lender or the
exercise of such rights by Agent or Revolving Lender to have access to or to use
any of such Tranche B Loan Priority Collateral under such possession or control
pursuant to Section 9.2(i) prior to the expiration of such periods.

 

  (j)

Non-Exclusive License to Use Intellectual Property. In addition to and not in
limitation of the provisions of Section 9.2(i) above for the purpose of enabling
Agent and Revolving Lender to exercise rights and remedies at such time as Agent
shall be lawfully entitled to exercise such rights and remedies, (a) subject to
the time periods set forth in Section 9.2(i) and the provisions of
Section 9.2(i), Tranche B Agent, on behalf of Tranche B Lenders, hereby gives
its written consent (given without any representation, warranty or obligation
whatsoever) to any grant by Canadian Borrower and Obligors to Agent and
Revolving Lender of

 

- 94 -



--------------------------------------------------------------------------------

 

a non-exclusive royalty-free license to use any Intellectual Property that is
deemed necessary by Agent and Revolving Lender to sell, lease or otherwise
dispose of or realize upon any Revolving Loan Priority Collateral, and (b) to
the extent that Tranche B Agent has become the owner of any Intellectual
Property of Canadian Borrower or Obligor through the exercise of remedies and to
the extent permitted by the terms of such Intellectual Property, Tranche B
Agent, on behalf of Tranche B Lenders, hereby grants to Agent, for itself and
the benefit of Revolving Lender, an irrevocable, non-exclusive royalty-free
license (given without any representation, warranty or obligation whatsoever) to
use any such Intellectual Property that is necessary to sell, lease or otherwise
dispose of or realize upon any Revolving Loan Priority Collateral. The license
granted under this Section 9.2(j) shall continue for the period of one hundred
twenty (120) days from the date Tranche B Agent becomes the owner of the
Intellectual Property (the “Initial License Period”). Thereafter, such Initial
License Period shall be continue uninterrupted so long as Tranche B Agent
continues to own the Intellectual Property. If, at any time, Tranche B Agent
sells or transfers the Intellectual Property, the license shall continue for the
Initial License Period; except that with respect to any inventory owned and in
transit to Canadian Borrower prior to the commencement of the Initial License
Period, which in-transit inventory is received by Canadian Borrower and included
in the Borrowing Base during the Initial License Period, then, with respect to
such inventory, the Initial License Period shall be extended for a period of
sixty (60) days.

 

  (k) Duties of Agent in Possession. Agent and Revolving Lender hereby
acknowledge that, during the period any Tranche B Loan Priority Collateral shall
be under control or possession of Tranche B Agent, Tranche B Agent shall not be
obligated to take any action to protect or to procure insurance with respect to
any Revolving Loan Priority Collateral that may be located on or in the Tranche
B Loan Priority Collateral, it being understood that the Tranche B Agent shall
have no responsibility for loss or damage to the Revolving Loan Priority
Collateral (other than as a result of the gross negligence or willful misconduct
of the Tranche B Agent, Tranche B Lenders or their agents, as determined by a
final non-appealable judgment of a court of competent jurisdiction) and that all
risk of loss or damage to the Revolving Loan Priority Collateral shall remain
with Agent and Revolving Lender; provided that to the extent insurance obtained
by Tranche B Agent provides coverage for risks relating to access to or use of
the Revolving Loan Priority Collateral, Agent will be made an additional named
insured thereunder.

 

  (l)

Payments by Agent. During the actual occupation and control by Agent, its agents
or representatives, of the real property constituting Tranche B Loan Priority
Collateral during the access and use period permitted by Section 9.2(i) above,
Agent shall be (a) obligated to pay to Tranche B Agent all utilities, taxes and
all other maintenance and operating costs of such real property during any such
period of actual occupation and control by Agent, (b) obligated to maintain
insurance for such real property, substantially similar to the insurance
maintained by Canadian Borrower or any Obligor on such real property, naming
Tranche B

 

- 95 -



--------------------------------------------------------------------------------

 

Agent as mortgagee, loss payee and additional insured, if such insurance is not
otherwise in effect and (c) obligated to repair at its expense any physical
damage to such real property resulting from any act or omission of Agent or its
agents or representatives pursuant to such access, occupancy, use or control of
such equipment or real property, and to leave the premises in a condition
substantially similar to the condition of such premises prior to the date of the
commencement of the use thereof by Agent.

 

  (m) Indemnification by Agent and Revolving Lender. Agent and Revolving Lender
shall indemnify and hold harmless Tranche B Agent and any Third Party Purchaser
from and against (a) any loss, liability, claim, damage or expense (including
fees and expenses of legal counsel) arising out of any claim asserted by any
third party as a result of any acts or omissions by Agent, or any of its agents
or representatives, in connection with the exercise by Agent of the rights of
access set forth in Sections 9.2(i) above; except that, Agent and Revolving
Lenders shall not have any obligation under this Section 9.2(m) to indemnify
Tranche B Agent or any Third Party Purchaser with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of Tranche B
Agent or any Third Party Purchaser as determined pursuant to a final,
non-appealable judgment of a court of competent jurisdiction, (b) any damage to
any Tranche B Loan Priority Collateral (including any damage to real property
constituting Tranche B Loan Priority Collateral) caused by any act of Agent or
its agents or representatives, and (c) any injury resulting from any release of
hazardous materials on such real property or arising in connection with the
investigation, removal, clean-up and/or remediation of any hazardous material at
such real property caused by the access, occupancy, use or control of such real
property by Agent, or any of its agents or representatives. In no event shall
Agent or Revolving Lender have any liability to Tranche B Agent or any Third
Party Purchaser pursuant to this Section 9.2(m) or otherwise as a result of any
condition on or with respect to the Tranche B Loan Priority Collateral existing
prior to the date of the exercise by Agent of its rights under Section 9.2(i)
(except to the extent of any injury to any person on the real property
constituting Tranche B Loan Priority Collateral or damage to any Tranche B Loan
Priority Collateral as a result of such condition that would not have occurred
but for the exercise by Agent of its rights of access set forth in
Section 9.2(i) above) and Agent or Revolving Lender shall have no duty or
liability to maintain the Tranche B Loan Priority Collateral in a condition or
manner better than that in which it was maintained prior to the access and/or
use thereof by Agent or Revolving Lender.

Section 10 Jury Trial Waiver; Other Waivers And Consents; Governing Law

 

10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a)

The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the Province of Ontario and the federal laws of
Canada applicable therein without giving effect to principles of conflicts of
laws, but

 

- 96 -



--------------------------------------------------------------------------------

 

excluding any rule of law that would cause the application of the law of any
jurisdiction other than the laws of the Province of Ontario and the federal laws
of Canada applicable therein, except to the extent that the law of another
jurisdiction is specified in a Financing Agreement (including the Mexican
Security Documents) to be the governing law for that Financing Agreement.

 

  (b) Canadian Borrower, Agent, Tranche B Agent and Canadian Lenders irrevocably
consent and submit to the non-exclusive jurisdiction of the Superior Court of
Justice (Ontario) and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements (other than the Mexican Security
Documents) or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements (other than the Mexican Security Documents) or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Canadian Lenders, Tranche B Agent and/or Agent
shall have the right to bring any action or proceeding against Canadian Borrower
or its property in the courts of any other jurisdiction which Canadian Lenders,
Tranche B Agent or Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce their respective rights against Canadian
Borrower or its property).

 

  (c) To the extent permitted by law, Canadian Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
its address set forth on the signature pages hereof and service so made shall be
deemed to be completed five (5) days after the same shall have been so deposited
in the Canadian mails, or, at Agent’s option, by service upon Canadian Borrower
in any other manner provided under the rules of any such courts. Within thirty
(30) days after such service, Canadian Borrower shall appear in answer to such
process, failing which Canadian Borrower shall be deemed in default and judgment
may be entered by Agent against Canadian Borrower for the amount of the claim
and other relief requested.

 

  (d)

CANADIAN BORROWER, AGENT, TRANCHE B AGENT AND CANADIAN LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. CANADIAN BORROWER, AGENT, TRANCHE B AGENT AND CANADIAN LENDERS EACH
HEREBY AGREES AND CONSENTS

 

- 97 -



--------------------------------------------------------------------------------

 

THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT CANADIAN BORROWER, AGENT, TRANCHE B AGENT OR
CANADIAN LENDERS MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  (e) Canadian Lenders, Tranche B Agent and/or Agent shall not have any
liability to Canadian Borrower (whether in tort, contract, equity or otherwise)
for losses suffered by Canadian Borrower in connection with, arising out of, or
in any way related to the transactions or relationships contemplated by this
Agreement or any other Financing Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Canadian Lenders, Tranche B
Agent and/or Agent that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.

 

  (f) Canadian Borrower hereby expressly waives all rights of notice and hearing
of any kind prior to the exercise of rights by Agent or Tranche B Agent from and
after the occurrence of an Event of Default to repossess the Collateral with
judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Subject to applicable law, Canadian Borrower
waives the posting of any bond otherwise required of Agent or Tranche B Agent in
connection with any judicial process or proceeding to obtain possession of,
replevy, attach or levy upon the Collateral or other security for the
Obligations, to enforce any judgment or other court order entered in favour of
Agent or Tranche B Agent, or to enforce by specific performance, temporary
restraining order, preliminary or permanent injunction, this Agreement or any
other Financing Agreement.

 

  (g) Canadian Borrower: (i)certifies that neither Agent, Tranche B Agent or
Canadian Lenders nor any representative, agent or attorney acting for or on
behalf of Agent, Tranche B Agent or Canadian Lenders has represented, expressly
or otherwise, that Agent, Tranche B Agent and Canadian Lenders would not, in the
event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Agent, Tranche
B Agent and Canadian Lenders are relying upon, among other things, the waivers
and certifications set forth in this Section 10.1 and elsewhere herein and
therein.

 

10.2 Waiver of Notices

Canadian Borrower hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonour with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on

 

- 98 -



--------------------------------------------------------------------------------

Canadian Borrower which Agent may elect to give or shall give at the direction
of Required Lenders shall entitle Canadian Borrower to any other or further
notice or demand in the same, similar or other circumstances.

 

10.3 Amendments and Waivers

 

  (a) Subject to the second sentence of this Section 10.3(a) and 10.3(c),
neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by Required Lenders, and as to amendments and modifications
(other than with respect to any provision of Section 12), as also signed by an
authorized officer of Canadian Borrower. No amendment, modification, waiver or
discharge shall, unless in writing and signed by each Canadian Lender directly
affected thereby:

 

  (i) increase the principal amount of a Canadian Lender’s Loans or commitments
(which action shall be deemed to affect those Canadian Lenders whose Loans or
commitments are increased);

 

  (ii) reduce the principal of, rate of interest on or fees payable with respect
to a Canadian Lender’s Obligations;

 

  (iii) extend any scheduled payment date or final maturity date of the
principal amount of any Obligations of a Canadian Lender;

 

  (iv) waive, forgive, defer, extend or postpone any payment of interest or fees
of a Canadian Lender;

 

  (v) release or permit Canadian Borrower or any Obligor to sell or otherwise
dispose of all the Collateral (which action shall be deemed to directly affect
all Canadian Lenders); and

 

  (vi) amend or waive this second sentence of Section 10.3(a).

 

  (b) Agent, Tranche B Agent and Canadian Lenders shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent, Tranche B Agent or any
Canadian Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent, Tranche B Agent or any Canadian Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

  (c) The consent of Agent or Tranche B Agent, as applicable, shall be required
for any amendment, waiver or consent affecting the rights or duties of Agent or
Tranche B Agent hereunder or under any of the other Financing Agreements, in
addition to the consent of Required Lenders otherwise required by this
Section 10.3 and the exercise by Agent of any of its rights hereunder with
respect to Availability Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 10.3.

 

- 99 -



--------------------------------------------------------------------------------

10.4 Waiver of Counterclaim

Canadian Borrower waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

10.5 Indemnification

Canadian Borrower shall jointly and severally indemnify and hold Canadian
Lenders, Tranche B Agent and Agent, and their respective directors, agents,
employees and counsel (each, an “Indemnified Person”), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
attorneys’ fees and expenses) imposed on, incurred by or asserted against any of
them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel; provided, however, that Canadian Borrower
shall not be liable for any indemnification to an Indemnified Person to the
extent such losses, claims, damages, liabilities, costs or expenses results from
that Indemnified Person’s gross negligence or willful misconduct as determined
by a final and non-appealable judgment or court order binding on such
Indemnified Person (but without limiting the obligations of Canadian Borrower as
to any other Indemnified Person). To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Canadian Borrower shall pay the
maximum portion which it is permitted to pay under applicable law to the
Indemnified Persons in satisfaction of indemnified matters under this Section.
To the extent permitted by applicable law, Canadian Borrower shall not assert,
and Canadian Borrower hereby waive, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any of the other Financing Agreements
or any undertaking or transaction contemplated hereby. All amounts due under
this Section shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

Section 11 Term Of Agreement; Miscellaneous

 

11.1 Term

 

  (a)

This Agreement and the other Financing Agreements shall become effective as of
the date set forth on the first page hereof and shall continue in full force and
effect for a term ending on the Maturity Date. Upon the Maturity Date or any
other effective date of termination of the Financing Agreements following an
Event of Default, Canadian Borrower shall pay to Agent, in full, all outstanding
and unpaid Obligations and shall furnish cash collateral to Agent in such
amounts as Agent

 

- 100 -



--------------------------------------------------------------------------------

 

determines is necessary to secure Canadian Lenders, Tranche B Agent and Agent
from loss, cost, damage or expense, including legal fees and expenses, in
connection with any contingent Obligations, including issued and outstanding
Letter of Credit Accommodations and checks or other payments provisionally
credited to the Obligations and/or as to which Canadian Lenders, Tranche B Agent
and/or Agent has not yet received final and indefeasible payment. Such payments
in respect of the Obligations and cash collateral shall be remitted by wire
transfer in US Dollars to such bank account of Agent, as Agent may, in its
discretion, designate in writing to Canadian Borrower for such purpose. Interest
shall be due until and including the next Business Day, if the amounts so paid
by Canadian Borrower to the bank account designated by Agent are received in
such bank account later than 12:00 noon, Toronto time.

 

  (b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Canadian Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Agent’s
continuing Lien in the Collateral and the rights and remedies of Canadian
Lenders, Tranche B Agent and/or Agent hereunder, under the other Financing
Agreements and applicable law, shall remain in effect until all such Obligations
have been fully and finally discharged and paid. Accordingly, Canadian Borrower
waives any rights it may have under the PPSA to demand the filing of termination
statements with respect to the Collateral and Agent shall not be required to
send such termination statements to Canadian Borrower, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations paid and satisfied in full in
immediately available funds.

 

11.2 Notices

All notices, requests and demands hereunder shall be in writing and (a) made to
Canadian Lenders, Tranche B Agent and Agent at their respective addresses set
forth below and to Canadian Borrower at its chief executive office set forth
below, or to such other address as either party may designate by written notice
to the other in accordance with this provision, and (b) deemed to have been
given or made: if delivered in person, immediately upon delivery; if by
facsimile transmission or electronic transmission, immediately upon sending and
upon confirmation of receipt; if by nationally recognized overnight courier
service with instructions to deliver the next Business Day, one (1) Business Day
after sending; and if by registered mail, return receipt requested, five
(5) days after mailing.

 

11.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

- 101 -



--------------------------------------------------------------------------------

11.4 Successors and Assignment

 

  (a) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns, except that Canadian Borrower may not assign its rights under this
Agreement, the other Financing Agreements and any other document referred to
herein or therein without the prior written consent of Agent, Tranche B Agent
and Canadian Lenders.

 

  (b) Revolving Lender may sell, assign, sub-participate or otherwise transfer
its rights under this Agreement and the other Financing Agreements to any Person
and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer, the same rights and benefits as it would have it
would have if it were Revolving Lender hereunder except as provided by the terms
of such sale, assignment, sub-participation and transfer; provided that
(i) Revolving Lender shall not sell, assign, sub-participate or otherwise
transfer such rights without the prior written consent of Agent and Tranche B
Agent (which consent may not be unreasonably withheld or delayed and which
consent shall not be required in connection with any sale, assignment,
sub-participation or transfer to an affiliate of Revolving Lender) and
(ii) prior notice thereof is provided to Canadian Borrower (except with respect
to sub-participations).

 

  (c) Each Tranche B Lender may sell, assign, sub-participate or otherwise
transfer its rights under this Agreement and the other Financing Agreements to
any Person and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer the same rights and benefits as it would have it
would have if it were a Tranche B Lender hereunder except as provided by the
terms of such sale, assignment, sub-participation or transfer; provided,
however, that, (i) a Tranche B Lenders shall not sell or assign such rights
without the prior written consent of Agent (which consent may not be
unreasonably withheld or delayed and which consent shall not be required in
connection with any sale, assignment, sub-participation or transfer to an
affiliate of such Tranche B Lender or an Approved Fund) and (ii) prior notice
thereof is provided to Canadian Borrower (except with respect to sales,
assignments or transfers to affiliates of Tranche B Lender or an Approved Fund
or sub-participations provided that (1) Canadian Borrower may continue to deal
solely and directly with such Tranche B Lender until such notice has been
delivered to Canadian Borrower and (2) the failure of such Tranche B Lender to
notify Canadian Borrower of such sale, assignment, sub-participation or transfer
shall not affect the legality, validity or binding effect of such sale,
assignment, sub-participation or transfer which shall be effective on the date
such sale, assignment, sub-participation or transfer is recorded in the
Register).

 

  (d) Any Canadian Lender may pledge or grant a security interest in its rights
under this Agreement and the Other Financing Agreements to any Person; provided,
however, that such pledge or grant of security interest shall not (A) release
such Canadian Lender from any of its obligations hereunder or (B) substitute any
such pledgee or grantee for such Canadian Lender as a party hereto unless such
Canadian Lender complies with Sections 11.4(b) and 11.4(c) above, as applicable.

 

- 102 -



--------------------------------------------------------------------------------

  (e) Agent shall, on behalf of and acting solely for this purpose as the
non-fiduciary agent of Canadian Borrower, maintain a register of the names and
addresses of Canadian Lenders and the principal amount (and stated interest
thereon) of their respective Loans or commitments (the “Register”) and Canadian
Lenders shall advise Agent accordingly so that Agent can maintain an updated and
current Register. In the case of an assignment by a Canadian Lender to any
Approved Funds or affiliate (a “Related Party Assignment”) the assigning
Canadian Lender shall maintain a comparable register on behalf of, and acting
solely for this purpose as a non-fiduciary agent of, Canadian Borrower (the
“Related Party Register”). The entries in the Register (or, in the case of a
Related Party Assignment, the Related Party Register) shall be conclusive and
binding for all purposes, absent manifest error, and Canadian Borrower,
Obligors, Agent, Tranche B Agent and Canadian Lenders may treat each Person
whose name is recorded in the Register (and any Canadian Lender that makes a
Related Party Assignment shall treat each Person whose name is recorded in the
Related Party Register) as a Canadian Lender hereunder for all purposes of this
Agreement. The Register and Related Party Register shall be available for
inspection by Canadian Borrower and any Canadian Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

  (f) An obligation under this Agreement or any other Financing Agreement may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register or Related Party Register. Any assignment or sale of all or
part of such Obligations may be effected only by registration of such assignment
or sale on the Register (or Related Party Register). Prior to the registration
of assignment or sale of any Obligations, Agent and Canadian Borrower shall
treat the Person in whose name such Loan is registered as the owner thereof for
the purpose of receiving all payments thereon and for all other purposes,
notwithstanding notice to the contrary. In the event that any Canadian Lender
sells participations in an Obligation, the selling Canadian Lender shall
maintain a register on which it enters the name of all participants in the
Obligation (the “Participant Register”) and the principal amount (and stated
interest thereon) of the portion of the Obligation which is the subject of the
participation. An Obligation may be participated in whole or in part only by
registration of such participation on the Participant Register. Any
participation of such Obligation may be effected only by the registration of
such participation on the Participant Register.

 

  (g) Subject to Section 11.14, Canadian Borrower agrees that each participant
shall be entitled to the benefits of Section 2.5 of this Agreement with respect
to its participation in any portion of the Loans.

 

  (h)

Canadian Borrower hereby acknowledges that any Tranche B Lender and each of its
affiliates and Approved Funds may sell or securitize its share of the Tranche B
Loan (a “Securitization”) through the pledge of such share as collateral
security for loans to such Tranche B Lender or its Affiliates or Approved Funds
or through

 

- 103 -



--------------------------------------------------------------------------------

 

the sale of such share or the issuance of direct or indirect interests in such
share, which loans to such Tranche B Lender or its affiliates or Approved Funds
or direct or indirect interests will be rated by Moody’s, S&P or one or more
other rating agencies (the “Rating Agencies”). Canadian Borrower agree to
cooperate with such Tranche B Lender and its affiliates and Approved Funds to
effect the Securitization including by (a) amending this Agreement and the other
Financing Agreements and executing such additional documents, as reasonably
requested by such Tranche B Lender in connection with the Securitization,
provided that (i) any such amendment or additional documentation does not impose
material additional costs on Canadian Borrower, and (ii) any such additional
documentation does not materially adversely affect the rights, or increase the
obligations, of Canadian Borrower under the Financing Agreements or change or
affect in a manner adverse to Canadian Borrower the financial terms of the
Tranche B Loan, (b) providing such information as may be reasonably requested by
such Tranche B Lender in connection with the rating of the Tranche B Loan or the
Securitization, and (c) providing in connection with any rating of the Tranche B
Loan a certificate (i) agreeing to indemnify such Tranche B Lender and any of
its affiliates and Approved Funds, any of the Rating Agencies, or any party
providing credit support or otherwise participating in the Securitization
(collectively, the “Securitization Parties”) for any losses, claims, damages or
liabilities (the “Securitization Liabilities”) to which such Tranche B Lender or
any of its affiliates or Approved Funds, or such Securitization Parties, may
become subject insofar as the Securitization Liabilities arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in any Financing Agreement or in any writing delivered by or on behalf
of Canadian Borrower to such Tranche B Lender or Tranche B Agent in connection
with any Financing Agreement or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and such indemnity
shall survive any transfer by such Tranche B Lender or its successors or assigns
of its share of the Tranche B Loan, and (ii) agreeing to reimburse such Tranche
B Lender and its Affiliates and Approved Funds, and such Securitization Parties,
for any legal or other expenses reasonably incurred by such Persons in
connection with defending the Securitization Liabilities.

 

11.5 Entire Agreement

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto and thereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

- 104 -



--------------------------------------------------------------------------------

11.6 Headings

The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

11.7 Judgment Currency

To the extent permitted by applicable law, the obligations of Canadian Borrower
in respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Canadian Borrower shall pay all additional amounts, in
the Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligation of Canadian Borrower not discharged by that payment shall, to the
extent permitted by applicable law, be due as a separate and independent
obligation and, until discharged as provided in this Section, continue in full
force and effect.

 

11.8 Interpretative Provisions

 

  (a) All terms used herein which are defined in the PPSA shall have the
meanings given therein unless otherwise defined in this Agreement.

 

  (b) All financial computations hereunder shall be computed unless otherwise
specifically provided herein, in accordance with GAAP as consistently applied
and using the same method for inventory valuation as used in the preparation of
the financial statements of SMTC Corporation most recently received by Agent and
Tranche B Agent prior to the Closing Date. Notwithstanding anything to the
contrary contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified but also does not
include any explanation, supplemental comment or other comment concerning the
ability of the applicable person to continue as a going concern or the scope of
the audit.

 

  (c) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 

- 105 -



--------------------------------------------------------------------------------

  (d) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

  (e) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

  (f) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to all parties, and are the
products of all parties. Accordingly, this Agreement and the other Financing
Agreements shall not be construed against Agent, Tranche B Agent or Canadian
Lenders merely because of Agent’s, Tranche B Agent’s or Canadian Lenders’
involvement in their preparation.

 

11.9 Counterparts

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

 

11.10 Tranche B Lenders Purchase Option

 

  (a) Notice of Exercise. Upon the occurrence and during the continuance of a
Priority Event, Tranche B Lenders shall have the option at any time upon five
(5) Business Days’ prior written notice to Agent and Revolving Lender to
purchase on a pro rata basis all of the Obligations (other than those already
owing to Tranche Lenders) from Revolving Lender. Such Tranche B Lender
represents and warrants to the Agent and the Revolving Lender that no approval
of any court or other regulatory or governmental authority is required for a
sale pursuant to this Section. Such notice shall be irrevocable.

 

  (b) Purchase and Sale. On the date specified by Tranche B Lenders in such
notice in Section 11.10(a) (which shall not be less than five (5) Business Days,
nor more than twenty (20) days, after the receipt by Agent of the notice from
Tranche B Lenders of its election to exercise such option), Revolving Lender
shall sell to Tranche B Lenders, and Tranche B Lenders shall purchase on a pro
rata basis from Revolving Lender, all of the Obligations (other than those
already owing to Tranche B Lenders); provided that, Revolving Lender, shall
retain all rights to be indemnified or held harmless by Canadian Borrower and
Obligors in accordance with the terms hereof and the other Financing Agreements.

 

  (c) Payment of Purchase Price. Upon the date of such purchase and sale,
Tranche B Lenders shall:

 

  (i) pay to Revolving Lender as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Tranche B Lenders) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

- 106 -



--------------------------------------------------------------------------------

  (ii) furnish cash collateral to Agent and Revolving Lender in a manner and in
such amounts as each determines is reasonably necessary to secure them in
connection with any issued and outstanding Letter of Credit Accommodations (but
not in any event in an amount greater than one hundred ten (110%) percent of the
aggregate undrawn face amount of such Letter of Credit Accommodations);

 

  (iii) agree to reimburse Agent and Revolving Lender for any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any checks or other payments provisionally credited to the
Obligations (other than those already owing to Tranche B Lenders), and/or as to
which Agent and Revolving Lender has not yet received final payment and for any
other amounts which Agent and Revolving Lender may be required to pay to any
bank or other financial institution that is a party to a Deposit Account Control
Agreement (and, in each case, all of such payments shall be made without offset,
deduction or defense);

 

  (iv) agree to reimburse Agent and Revolving Lender in respect of
indemnification obligations of Canadian Borrower and Obligors under this
Agreement and the other Financing Agreements as to matters or circumstances
known to Tranche B Agent or Tranche B Lenders at the time of the purchase and
sale which would reasonably be expected to result in any loss, cost, damage or
expense (including reasonably legal fees and expenses) to Agent or Revolving
Lender, provided that in no event will Tranche B Lenders have any liability for
such amounts in excess of proceeds of Collateral received by Tranche B Lenders;

 

  (v) agree to indemnify and hold harmless Agent and Revolving Lender from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party as a direct result of any acts by Tranche B Lender or Tranche B Agent
occurring after the date of such purchase ; and

 

  (vi) such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account of Agent and Revolving Lender as
each may designate in writing to Tranche B Agent for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by Tranche B Lenders to the bank
accounts designated are received in such bank accounts prior to 1:00 p.m.
(Toronto time) and interest shall be calculated to and including such Business
Day if the amounts so paid by Tranche B Lenders to the bank accounts designated
are received in such bank accounts later than 1:00 p.m.(Toronto time).

 

- 107 -



--------------------------------------------------------------------------------

  (d) Limitation on Representations and Warranties. Such purchase and sale shall
be expressly made without representation or warranty of any kind by Agent or
Revolving Lender or their respective affiliates as to the Obligations owing to
any of them or otherwise and without recourse to Agent or Revolving Lender or
their respective affiliates, except that Revolving Lender shall represent and
warrant: (i)the amount of its portion of the Obligations being purchased,
(ii) that it owns its portion of the Obligations free and clear of any Liens and
(iii) it has the right to assign such Obligations and the assignment is duly
authorized.

 

  (e) Notice of Exercise of Remedies. Agent agrees that it will give Tranche B
Agent five (5) Business Days’ prior written notice of its intention to commence
the exercise of any enforcement right or remedy against the Collateral and/or to
accelerate all or any material portion of the Obligations, except that such
period of prior written notice may be less (but in any event concurrently with
exercise thereof) as to any portion of the Collateral to the extent that in the
good faith determination of Agent there are events or circumstances that
imminently threaten the value of such Collateral or the ability of Agent to
exercise its rights with respect to such Collateral, including the removal,
diversion, concealment, abscondment, destruction or waste thereof. In the event
that during such five (5) Business Day period (or such lesser period as provided
above), Tranche B Lenders shall send to Revolving Lender and Agent the
irrevocable notice of Tranche B Lenders’ intention to exercise the purchase
option given under this Section 11.10, Agent shall not commence any foreclosure
or other action to sell or otherwise realize upon the Collateral or accelerate
all or any material portion of the Obligations (provided that continuing
collection of accounts receivable and other actions permitted under this
Agreement and other Financing Agreements shall not be prohibited hereunder);
provided that the purchase and sale with respect to the Obligations provided for
herein shall have closed within five (5) Business Days thereafter and Agent and
Revolving Lender shall have received payment in full of the Obligations as
provided for herein within such five (5) Business Day period.

 

11.11 Revolving Lender Purchase Option

 

  (a) Notice of Exercise. Upon the occurrence and during the continuance of a
Priority Event, Revolving Lender shall have the option at any time upon five
(5) Business Days’ prior written notice to Tranche B Agent and Tranche B Lenders
to purchase all of the Obligations (other than those already owing to Revolving
Lender) from Tranche B Lenders. Such Revolving Lender represents and warrants to
the Tranche B Agent and the Tranche B Lender that no approval of any court or
other regulatory or governmental authority is required for a sale pursuant to
this Section. Such notice shall be irrevocable.

 

  (b)

Purchase and Sale. On the date specified by Revolving Lender in such notice in
Section 11.11(a) (which shall not be less than five (5) Business Days, nor more

 

- 108 -



--------------------------------------------------------------------------------

 

than twenty (20) days, after the receipt by Tranche B Agent of the notice from
Revolving Lender of its election to exercise such option), Tranche B Lenders
shall sell to Revolving Lender, and Revolving Lender shall purchase from Tranche
B Lenders, all of the Obligations (other than those already owing to Revolving
Lender); provided that, Tranche B Lenders shall retain all rights to be
indemnified or held harmless by Canadian Borrower and Obligors in accordance
with the terms hereof and the other Financing Agreements.

 

  (c) Payment of Purchase Price. Upon the date of such purchase and sale,
Revolving Lender shall:

 

  (i) pay to Tranche B Lenders as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Revolving Lender) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

  (ii) agree to reimburse Tranche B Agent and Tranche B Lenders in respect of
indemnification obligations of Canadian Borrower and Obligors under this
Agreement and the other Financing Agreements as to matters or circumstances
known to Agent or Revolving Lenders at the time of the purchase and sale which
would reasonably be expected to result in any loss, cost, damage or expense
(including reasonably legal fees and expenses) to Tranche B Agent or Tranche B
Lenders, provided that in no event will Revolving Lenders have any liability for
such amounts in excess of proceeds of Collateral received by Revolving Lenders;

 

  (iii) agree to indemnify and hold harmless Tranche B Agent and Tranche B
Lenders from and against any loss, liability, claim, damage or expense
(including reasonable fees and expenses of legal counsel) arising out of any
claim asserted by a third party as a direct result of any acts by Revolving
Lender or Agent occurring after the date of such purchase; and

 

  (iv) such purchase price shall be remitted by wire transfer in federal funds
to such bank account of Tranche B Agent and Tranche B Lenders as each may
designate in writing to Agent for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by Revolving Lender to the bank accounts designated are
received in such bank accounts prior to 1:00 p.m. (Toronto time) and interest
shall be calculated to and including such Business Day if the amounts so paid by
Revolving Lender to the bank accounts designated are received in such bank
accounts later than 1:00 p.m.(Toronto time).

 

  (d)

Limitation on Representations and Warranties. Such purchase and sale shall be
expressly made without representation or warranty of any kind by Tranche B Agent
or Tranche B Lenders or their respective affiliates as to the Obligations owing
to any of them or otherwise and without recourse to Tranche B Agent or

 

- 109 -



--------------------------------------------------------------------------------

 

Tranche B Lenders or their respective affiliates, except that each Tranche B
Lender shall represent and warrant: (i) the amount of its portion of the
Obligations being purchased, (ii) that it owns its portion of the Obligations
free and clear of any Liens and (iii) it has the right to assign such
Obligations and the assignment is duly authorized.

 

11.12 Competing Purchase Options

The first party to provide the other with the irrevocable notice in
Section 11.10(a) and 11.11(a) shall have the right to exercise the applicable
purchase options set forth in Section 11.10 and 11.12.

 

11.13 US Obligation Purchase Requirement

Tranche B Lenders and Revolving Lender agree that if Tranche B Lenders or
Revolving Lender exercise their purchase option as set forth in Section 11, then
the exercising party shall be required to also exercise their similar purchase
option under the US Loan Agreement.

 

11.14 Limitation on Gross Up for Withholding Tax

Notwithstanding anything to the contrary in this Agreement, where any Tranche B
Lender or any Revolving Lender has sold, assigned, sub-participated or otherwise
transferred its rights under this Agreement (including under Section 11.4, 11.10
and 11.11) and the other Financing Agreements to another Person, such other
Person shall be entitled to the benefits of Section 2.5, but only to the extent
that:

 

  (i) such benefits would have been available to the original Tranche B Lender
or Revolving Lender, as applicable, at the time of such transfer; or

 

  (ii) such entitlement to the benefits arises or results from a Change in Law
occurring after the date such Person acquired its rights under this Agreement.

provided that the restrictions in paragraphs (i) and (ii) above shall not apply
and assignees, participants and transferees shall be entitled to the full
benefits of Section 2.5 in respect of any sale, assignment, sub-participation or
other transfer occurring at any time that an Event of Default exists or has
occurred and is continuing.

Section 12 THE AGENT AND THE TRANCHE B AGENT

 

12.1 Appointment, Powers and Immunities

Each Canadian Lender irrevocably designates, appoints and authorizes Wachovia to
act as Agent hereunder and under the other Financing Agreements with such powers
as are specifically delegated to Agent by the terms of this Agreement and of the
other Financing Agreements, together with such other powers as are reasonably
incidental thereto. Each Tranche B Lender irrevocably designates, appoints and
authorizes Monroe to act as Tranche B Agent hereunder and under the other
Financing Agreements with such powers as are specifically

 

- 110 -



--------------------------------------------------------------------------------

delegated to Tranche B Agent by the terms of this Agreement and of the other
Financing Agreements, together with such other powers as are reasonably
incidental thereto. Each of Agent and Tranche B Agent (a) shall have no duties
or responsibilities except those expressly set forth in this Agreement and in
the other Financing Agreements, and shall not by reason of this Agreement or any
other Financing Agreement be a trustee or fiduciary for any Canadian Lender;
(b) shall not be responsible to Canadian Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Canadian Borrower or any Obligor or any other Person to perform any
of its obligations hereunder or thereunder; and (c) shall not be responsible to
Canadian Lenders for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith, except for its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Each of Agent and Tranche B Agent may employ agents and
attorneys-in-fact and delegate its obligations hereunder to such agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. Each of
Agent and Tranche B Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to it shall have been delivered to and acknowledged by it.

 

12.2 Reliance By Agent and Tranche B Agent

Each of Agent and Tranche B Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by it. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by Required Lenders, and
such instructions of Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Canadian Lenders. As to any matters not
expressly provided for by this Agreement or any other Financing Agreement,
Tranche B Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by Required Tranche B Lenders, and such instructions of Required Tranche B
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Tranche B Lenders.

 

12.3 Events of Default

 

  (a)

Each of Agent and Tranche B Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default or other failure of
a condition precedent to the Loans and Letter of Credit Accommodations
hereunder, unless and until it has received written notice from a Lender, or
Canadian Borrower specifying such Default or Event of Default or any unfulfilled

 

- 111 -



--------------------------------------------------------------------------------

 

condition precedent, and stating that such notice is a “Notice of Default or
Failure of Condition”. In the event that Agent or Tranche B Agent receives such
a Notice of Default or Failure of Condition, Agent or Tranche B Agent, as the
case may be, shall give prompt notice thereof to Canadian Lenders. Agent shall
(subject to Sections 9.2(d) and 12.7) take such action with respect to any such
Default or Event of Default or failure of condition precedent as it shall be
directed by Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action with respect to or by reasons of such
Default, Event of Default or failure of condition precedent, as it shall deem
advisable in the best interest of Canadian Lenders. Without limiting the
foregoing, and notwithstanding the existence or occurrence and continuance of a
Default or an Event of Default or any other failure to satisfy any of the
conditions precedent set forth in Section 4 of this Agreement to the contrary,
Required Lenders may, but shall have no obligation to, continue to make
Revolving Loans and issue or cause to be issued Letter of Credit Accommodations
from time to time if Required Lenders believe making such Revolving Loans or
issuing or causing to be issued such Letter of Credit Accommodations is in the
best interests of Canadian Lenders.

 

  (b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Collateral.

 

12.4 Agents in their Individual Capacity

With respect to the Loans made and Letter of Credit Accommodations issued or
caused to be issued by Wachovia or Monroe and any successor acting as Agent or
Tranche B Agent, as the case may be, so long as Wachovia or Monroe, as the case
may be, shall be a Canadian Lender hereunder, it shall have the same rights and
powers hereunder as any other Canadian Lender and may exercise the same as
though it were not acting as Agent or Tranche B Agent, and the term “Canadian
Lender” or “Canadian Lenders” shall, unless the context otherwise indicates,
include Wachovia or Monroe, as the case may be, in its individual capacity as
Canadian Lender hereunder. Each of Wachovia and Monroe (and any successor acting
as Agent or Tranche B Agent) and its affiliates may (without having to account
therefor to any Canadian Lender) lend money to, make investments in and
generally engage in any kind of business with Canadian Borrower and any Obligor
(and any of their respective Subsidiaries or affiliates) as if it were not
acting as Agent or Tranche B Agent, and each of Wachovia and Monroe and its
affiliates may accept fees and other consideration from Canadian Borrower, any
Obligor and any of their respective Subsidiaries and affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Canadian Lenders.

 

12.5 Indemnification

Canadian Lenders agree to indemnify Agent (to the extent not reimbursed by
Canadian Borrower hereunder and without limiting any obligations of Canadian
Borrower hereunder) ratably, in accordance with their pro rata shares of the
Loans, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement

 

- 112 -



--------------------------------------------------------------------------------

or any other Financing Agreement or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Canadian Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

Tranche B Lenders agree to indemnify Tranche B Agent (to the extent not
reimbursed by Canadian Borrower hereunder and without limiting any obligations
of Canadian Borrower hereunder) ratably, in accordance with their pro rata
shares of the Tranche B Loans and commitments, for any and all claims of any
kind and nature whatsoever that may be imposed on, incurred by or asserted
against Tranche B Agent arising out of or by reason of any investigation in or
in any way relating to or arising out of this Agreement or any other Financing
Agreement or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that Tranche B Agent is obligated to pay hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Tranche B Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

 

12.6 Non-Reliance on Agent, Tranche B Agent and Other Lenders

Each Canadian Lender agrees that it has, independently and without reliance on
Agent, Tranche B Agent or other Canadian Lenders, and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
Canadian Borrower and Obligors and has made its own decision to enter into this
Agreement and that it will, independently and without reliance upon Agent,
Tranche B Agent or any other Canadian Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Financing Agreements and US Financing Agreements. Each of Agent
and Tranche B Agent shall not be required to keep itself informed as to the
performance or observance by Canadian Borrower or any Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Canadian Borrower or any Obligor. Each of Agent and
Tranche B Agent will use reasonable efforts to provide Canadian Lenders with any
information received by it from Canadian Borrower or any Obligor which is
required to be provided to Canadian Lenders or deemed to be requested by
Canadian Lenders hereunder and with a copy of any Notice of Default or Failure
of Condition received by it from Canadian Borrower or any Canadian Lender;
provided, that, it shall not be liable to any Canadian Lender for any failure to
do so, except to the extent that such failure is attributable to its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

- 113 -



--------------------------------------------------------------------------------

12.7 Failure to Act

Except for action expressly required of Agent or Tranche B Agent hereunder and
under the other Financing Agreements, Agent and Tranche B Agent, as the case may
be, shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction from Canadian Lenders of their indemnification obligations under
Section 12.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

12.8 Concerning the Collateral and the Related Financing Agreements

Each Canadian Lender authorizes and directs Agent to enter into this Agreement
and the other Financing Agreements. Each Tranche B Lender authorizes and directs
Tranche B Agent to enter into this Agreement and the other Financing Agreements.
Each Canadian Lender agrees that any action taken by Agent in accordance with
the terms of this Agreement or the other Financing Agreements and the exercise
by Agent of its powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all
Canadian Lenders. Each Tranche B Lender agrees that any action taken by Tranche
B Agent in accordance with the terms of this Agreement or the other Financing
Agreements and the exercise by Tranche B Agent of its powers set forth therein
or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon all Tranche B Lenders.

 

12.9 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

By signing this Agreement, each Canadian Lender:

 

  (a) is deemed to have requested that Agent furnish such Canadian Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to the Borrowing Base received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”);

 

  (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

 

  (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Canadian Borrower
and will rely significantly upon Canadian Borrower’s books and records, as well
as on representations of Canadian Borrower’s personnel; and

 

  (d) agrees to keep all Reports confidential and strictly for its internal use
and not to distribute or use any Report in any other manner.

 

12.10 Collateral Matters

 

  (a)

Agent may, at its option, from time to time, at any time on or after an Event of
Default and for so long as the same is continuing or upon any other failure of a

 

- 114 -



--------------------------------------------------------------------------------

 

condition precedent to the Loans and Letter of Credit Accommodations hereunder,
make such disbursements and advances (“Special Agent Advances”) which Agent, in
its sole discretion, (i) deems necessary or desirable either to preserve or
protect the Collateral or any portion thereof; or (ii) to enhance the likelihood
or maximize the amount of repayment by Canadian Borrower of the Loans and other
Obligations; or (iii) to pay any other amount chargeable to Canadian Borrower
pursuant to the terms of this Agreement or any of the other Financing Agreements
consisting of costs, fees and expenses and payments to any issuer of Letter of
Credit Accommodations provided, that, the aggregate principal amount of the
Special Agent Advances and US Special Agent Advances shall not exceed
US$4,000,000. Special Agent Advances and US Special Agent Advances shall be
repayable on demand and be secured by the Collateral. Special Agent Advances
shall not constitute Loans but shall otherwise constitute Obligations hereunder.

 

  (b) Tranche B Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing, make such
disbursements and advances (“Special Tranche B Agent Advances”) which Tranche B
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof; or (ii) to enhance
the likelihood or maximize the amount of repayment by Canadian Borrower of the
Loans and other Obligations; provided, that, the aggregate principal amount of
the Special Tranche B Agent Advances and the US Special Tranche B Agent Advances
shall not exceed US$2,150,000. Special Tranche B Agent Advances and the US
Special Tranche B Agent Advances shall be repayable on demand and be secured by
the Collateral. Special Tranche B Agent Advances shall not constitute Loans but
shall otherwise constitute Obligations hereunder.

 

  (c) Canadian Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any Lien upon any of the Collateral (i) upon payment
and satisfaction of all of the Obligations and delivery of cash collateral to
the extent required under Section 11.1 below, or (ii) constituting property
being sold or disposed of if Canadian Borrower certifies to Agent that the sale
or disposition is made in compliance with Section 8.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which Canadian Borrower did not own an interest
at the time the Lien was granted or at any time thereafter, or (iv) if required
or permitted under the terms of any of the other Financing Agreements, or
(v) approved, authorized or ratified in writing by all Canadian Lenders. Except
as provided above, Agent will not release any Lien upon any of the Collateral
without the prior written authorization of all of Canadian Lenders. Upon request
by Agent at any time, Canadian Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

 

  (d)

Without any manner limiting Agent’s authority to act without any specific or
further authorization or consent by Canadian Lenders, each Canadian Lender
agrees to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby

 

- 115 -



--------------------------------------------------------------------------------

 

irrevocably authorized by Canadian Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon any
Collateral to the extent set forth above; provided, that, (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligations or entail any consequence
other than the release of such Liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of Canadian Borrower in respect of) the Collateral
retained by Canadian Borrower.

 

  (e) Each of Agent and Tranche B Agent shall have no obligation whatsoever to
any Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by Canadian Borrower or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letter of Credit
Accommodations hereunder, or whether any particular reserves are appropriate, or
that the liens and security interests granted to Agent pursuant hereto or any of
the Financing Agreements or otherwise have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this Agreement
or in any of the other Financing Agreements, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
each of Agent and Tranche B Agent may act in any manner it may deem appropriate,
in its discretion, given its own interest in the Collateral as a Canadian Lender
and that each of Agent and Tranche B Agent shall have no duty or liability
whatsoever to any other Canadian Lender.

 

12.11 Agency for Perfection

Each Lender hereby appoints Agent and each other Lender as agent and bailee for
the purpose of perfecting the security interests in and Liens upon the
Collateral in assets which, in accordance with the PPSA can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and each
Lender hereby acknowledges that it holds possession of any such Collateral for
the benefit of Agent as secured party. Should any Lender obtain possession of
any such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver such Collateral to Agent or in accordance
with Agent’s instructions.

 

12.12 Successor Agent and Tranche B Agent

Agent may resign as Agent upon forty-five (45) days’ notice to Canadian Lenders
and Canadian Borrower. If Agent resigns under this Agreement, Required Lenders
shall appoint a successor agent for Canadian Lenders. If no successor agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Tranche B Lenders and Canadian Borrower, a
successor agent. Upon the acceptance by the person so selected of its
appointment as successor agent hereunder, such successor agent shall succeed to
all of the rights,

 

- 116 -



--------------------------------------------------------------------------------

powers and duties of the retiring Agent and the term “Agent” as used herein and
in the other Financing Agreements shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 12 shall inure to its benefit as to any actions taken or omitted by
it while it was Agent under this Agreement. If no successor agent has accepted
appointment as Agent by the date which is forty-five (45) days after the date of
a retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nonetheless thereupon become effective and Canadian Lenders shall perform all of
the duties of Agent hereunder until such time, if any, as Required Lenders
appoint a successor agent as provided for above. In the event that all
Obligations other than in respect of the Tranche B Loan are fully paid and
satisfied or Tranche B Lenders have exercised their option to purchase
Obligations owing to Revolving Lender as provided in Section 11.10 hereof,
(a) Agent may, at its option, appoint Tranche B Agent as successor “Agent”
hereunder and (b) Tranche B Agent shall have the right, but not the obligation,
upon written notice to Agent, to require Agent to resign under this
Section 12.12 (and in the case of the exercise by Tranche B Lenders of their
purchase option provided in Section 11.10 hereof, such resignation to be
effective immediately upon the effectiveness of the purchase by Tranche B
Lenders of the Obligations owing to Revolving Lender pursuant to the purchase
option granted to Tranche B Lenders set forth in Section 11.10 hereof).

Tranche B Agent may resign as Tranche B Agent upon forty-five (45) days’ notice
to Canadian Lenders and Canadian Borrower. If Tranche B Agent resigns under this
Agreement, Required Tranche B Lenders shall appoint a successor agent for
Tranche B Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Tranche B Agent, Tranche B Agent may appoint, after
consulting with Tranche B Lenders and Canadian Borrower, a successor agent. Upon
the acceptance by the person so selected of its appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Tranche B Agent and the term “Tranche B Agent” as used
herein and in the other Financing Agreements shall mean such successor agent and
the retiring Tranche B Agent’s appointment, powers and duties as Tranche B Agent
shall be terminated. After any retiring Tranche B Agent’s resignation hereunder
as Tranche B Agent, the provisions of this Section 12 shall inure to its benefit
as to any actions taken or omitted by it while it was Tranche B Agent under this
Agreement. If no successor agent has accepted appointment as Tranche B Agent by
the date which is forty-five (45) days after the date of a retiring Tranche B
Agent’s notice of resignation, the retiring Tranche B Agent’s resignation shall
nonetheless thereupon become effective and Tranche B Lenders shall perform all
of the duties of Tranche B Agent hereunder until such time, if any, as Required
Tranche B Lenders appoint a successor agent as provided for above.

 

12.13 Existing Security held for Obligations

Agent and Canadian Lenders acknowledge, confirm and agree that, notwithstanding
any terms of the Financing Agreements, Agent shall hold the Existing Security
and Existing Security Agreements to the extent granted in its favour and a party
thereto, respectively, as agent for Canadian Lenders and as security for the
Obligations and shall apply the monetary proceeds of collections or of
realization upon any Collateral subject to the Existing Security in accordance
with Section 5.4 hereof.

 

- 117 -



--------------------------------------------------------------------------------

Section 13 Acknowledgement and Restatement

 

13.1 Existing Obligations

Canadian Borrower hereby acknowledges, confirms and agrees that Canadian
Borrower is indebted to Agent and Revolving Lender for outstanding loans and
advances to Canadian Borrower under the Original Canadian Loan Agreement and in
respect of Letter of Credit Accommodations, together with all interest accrued
and accruing thereon (to the extent applicable), and all fees, costs, expenses
and other charges relating thereto, all of which are unconditionally owing by
Canadian Borrower to Agent and Revolving Lender to the extent set forth in the
Original Canadian Loan Agreement, without offset, defense or counterclaim of any
kind, nature or description whatsoever.

 

13.2 Acknowledgment of Security Interests

 

  (a) Canadian Borrower hereby acknowledges, confirms and agrees that Agent on
behalf of itself, Tranche B Agent and Canadian Lenders shall continue to have a
security interest in and Lien upon the Collateral heretofore granted to Agent
pursuant to the Original Canadian Loan Agreement and Existing Security
Agreements to secure the Obligations, as well as any Collateral granted under
this Agreement or under any of the other Financing Agreements or otherwise
granted to or held by Agent, Tranche B Agent or any Canadian Lender.

 

  (b) The Liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such Liens and security interests to Agent, whether
under the Original Canadian Loan Agreement and Existing Security Agreements,
this Agreement or any of the other Financing Agreements.

 

13.3 Original Canadian Loan Agreement

Canadian Borrower hereby acknowledges, confirms and agrees that, subject to
Section 13.4 hereof: (a) the Original Canadian Loan Agreement has been duly
executed and delivered by Canadian Borrower and is in full force and effect as
of the Closing Date; (b) the agreements and obligations of Canadian Borrower
contained in the Original Canadian Loan Agreement constitute the legal, valid
and binding obligations of Canadian Borrower, enforceable against Canadian
Borrower in accordance with its terms and Canadian Borrower has no valid defense
to the enforcement of such obligations; and (c) Agent, Tranche B Agent and the
Canadian Lenders are entitled to all of the rights, remedies and benefits
provided for in or arising pursuant to the Original Canadian Loan Agreement.

 

13.4 Restatement

 

  (a)

Except as otherwise stated in Section 13.2 hereof and this Section 13.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Original Canadian Loan Agreement are
simultaneously amended and restated in their entirety, and are amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements

 

- 118 -



--------------------------------------------------------------------------------

 

executed and/or delivered on or after the Closing Date, except that nothing
herein or in the other Financing Agreements shall impair or adversely affect the
continuation of the liability of Canadian Borrower for the Obligations
heretofore incurred and the security interests, Liens, and other interests in
the Collateral heretofore granted, pledged and/or assigned by Canadian Borrower
to Agent or any Canadian Lender (whether directly, indirectly or otherwise).

 

  (b) The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations and other obligations,
liabilities and indebtedness of Canadian Borrower evidenced by or arising under
the Original Canadian Loan Agreement, and the Liens and security interests of
Agent securing such Obligations and other obligations, liabilities and
indebtedness, which shall not in any manner be impaired, limited, terminated,
waived or released, but shall continue in full force and effect in favor of
Agent for the benefit of itself, Tranche B Agent and Canadian Lenders.

 

  (c) All loans, advances and other financial accommodations under the Original
Canadian Loan Agreement and all other Obligations of Canadian Borrower to Agent
and Lenders outstanding and unpaid as of the Closing Date pursuant to the
Original Canadian Loan Agreement or otherwise shall be deemed Obligations of
Canadian Borrower pursuant to the terms hereof. The principal amount of the
Revolving Loans and the amount of the Letter of Credit Accommodations
outstanding as of the Closing Date under the Original Canadian Loan Agreement
shall be allocated to the Revolving Loans and Letter of Credit Accommodations
hereunder in such manner and in such amounts as Agent shall determine in
accordance with the terms hereof.

[SIGNATURE PAGE FOLLOWS]

 

- 119 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Revolving Lender, Agent, Tranche B Agent, Tranche B Lender
and Canadian Borrower have caused this Agreement to be duly executed as of the
day and year first above written.

 

REVOLVING LENDER AND AGENT     TRANCHE B LENDER AND TRANCHE B AGENT WACHOVIA
CAPITAL FINANCE CORPORATION (CANADA)     MONROE CAPITAL MANAGEMENT ADVISORS LLC

By:

 

 

    By:  

 

Name:

      Name:  

Title:

      Title:  

Address:

      Address:  

141 Adelaide Street West, Suite 1500

    Monroe Capital Advisors, LLC

Toronto, Ontario, M5H 3L9

    311 South Wacker Drive

Fax: (416) 364-6068

    Suite 6400

Fax: (416) 364-6068

    Chicago, Illinois 60606       Attention: Alex Franky       Fax: (312)
258-8350

 

- 120 -



--------------------------------------------------------------------------------

     

CANADIAN BORROWER

     

SMTC MANUFACTURING

CORPORATION OF CANADA/SOCIETE

DE FABRICATION SMTC DU CANADA

     

By:

 

 

     

Name:

       

Title

       

Address:

     

635 Hood Road

Markham, Ontario, L3R 4N6

Fax No: (905) 479-5326

 

- 121 -



--------------------------------------------------------------------------------

EXHIBIT A

INFORMATION CERTIFICATE



--------------------------------------------------------------------------------

SCHEDULE 1.10

BORROWING BASE CERTIFICATE



--------------------------------------------------------------------------------

SCHEDULE 1.34(f)

FORM OF BILLING AUTHORIZATION LETTER RE: ACCOUNTS

Form not delivered by SMTC prior to closing.



--------------------------------------------------------------------------------

SCHEDULE 1.34(g)

FORM OF NO-OFFSET AGREEMENT RE: ACCOUNTS

Form not delivered by SMTC prior to closing.



--------------------------------------------------------------------------------

SCHEDULE 1.35

FORM OF INVENTORY PURCHASE AGREEMENT

Form not delivered by SMTC prior to closing.



--------------------------------------------------------------------------------

SCHEDULE 1.43

EXISTING SECURITY AGREEMENTS



--------------------------------------------------------------------------------

SCHEDULE 1.72

MAJOR CUSTOMER DESIGNATED FACILITIES



--------------------------------------------------------------------------------

SCHEDULE 1.80

MEXICAN SECURITY DOCUMENTS

 

1. Guarantee of Canadian Borrower given by Radio Componentes de Mexico, S.A. de
C.V.

 

2. First priority mortgage on all real estate owned by Radio Componentes de
Mexico, S.A. de C.V.

 

3. Non-possessory pledge and deposit agreement over all of the assets owned by
SMTC Mex Holdings, Inc. located at any time in Mexico.

 

4. Stock Pledge Agreement granted by SMTC Mex Holdings, Inc. over the shares of
SMTC de Chihuahua, S.A. de C.V.



--------------------------------------------------------------------------------

SCHEDULE 1.107

DESCRIPTION OF REVOLVING LOAN PRIORITY COLLATERAL

 

1. all Accounts;

 

2. all Inventory;

 

3. all Related Intangibles;

 

4. all Receivables; and

 

5. all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the Collateral (described in clauses 1 through 4 above). As used herein,
products and proceeds shall not include any Tranche B Loan Priority Collateral
purchased or otherwise acquired by any Obligor (including from proceeds of any
loans, advances or other financial accommodations provided by Revolving Lender
or US Revolving Lender to any Obligor).

DEFINITIONS

“Accounts” shall mean all present and future rights of an Obligor to payment of
a monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for Inventory that has been or
is to be sold, leased, licensed, assigned or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation supporting
the payment or performance of Accounts incurred or to be incurred, or
(d) arising out of the use of a credit card or charge card or information
contained on or for use with the card with respect to the payment of amounts
constituting Accounts.

“Related Intangibles” shall mean (a) payment intangibles, contract rights,
commercial tort claims, choses in action or causes of actions or claims in each
case arising out of or supporting the payment or performance of Accounts or
Inventory; (b) guaranty or warranty claims with respect to Accounts or
Inventory; (c) all letters of credit, banker’s acceptances and similar
instruments of each Obligor supporting or received in consideration for any
Inventory or Account of an Obligor; (d) all supporting obligations evidencing
Accounts with respect to such Obligor and all present and future Liens, security
interests, rights, remedies, title and interest supporting or received or
receivable in respect of Inventory and Accounts of an Obligor, including
(i) rights and remedies under or relating to guaranties, indemnities, contracts
of suretyship, letters of credit and credit and other insurance, (ii) rights of
stoppage in transit, replevin, repossession, reclamation and other rights and
remedies of an unpaid vendor, lienor or secured party, (iii) goods described in
invoices, documents, contracts or instruments with respect to, or otherwise
representing or evidencing, Accounts, including returned, repossessed and
reclaimed goods, and (iv) deposits by and property of account debtors or other
persons securing the obligations of account debtors, in each case for purposes
of clauses (i) through (iv), to the extent supporting or securing, or arising
from, Accounts or Inventory of such Obligor; and (e) monies, credit balances,
deposits and other property of each Obligor constituting proceeds of Accounts,
Inventory or any of the foregoing now or hereafter held or received by or in
transit to Agent, any Lender or at any other depository or other institution
from or for the account of any



--------------------------------------------------------------------------------

Obligor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise, including blocked accounts, agent payment accounts and investment
property accounts. It is understood and agreed that, except as otherwise
expressly provided above, Related Intangibles shall not include general
intangibles, including without limitation copyrights, patents, trademarks, trade
names, mailing lists or other intellectual property, or the proceeds of any of
the foregoing and all other intangibles.

“Inventory” shall mean the following now owned or hereafter arising or acquired
property of an Obligor: “inventory”, as such term is defined in the PPSA and
inventory, goods, and merchandise to be furnished under any contract of service
or held for sale or lease, returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature, or description in each case which are used or consumed in a
Person’s business or used in connection with the packing, shipping, advertising,
selling, or finishing of such goods, merchandise, and all documents of title or
other documents representing them; provided that, notwithstanding anything to
the contrary contained herein, “Inventory” shall not include any fixtures,
machinery, equipment or real property (whether owned or leased), or any products
or proceeds of the foregoing.

“Receivables” shall mean the following now owned or hereafter arising or
acquired property of an Obligor: (a) all Accounts; (b) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (c) all instruments evidencing
Accounts or Inventory, including all promissory notes relating to the foregoing;
(d) all chattel paper with respect to, or otherwise representing or evidencing,
Accounts or Inventory; (e) all documents representing or evidencing, Accounts or
Inventory; (f) the proceeds of all of the foregoing; and (g) all ledgers, books
of account, records, software, tapes, cards, computer programs, computer disks
or tapes, computer printouts, computer runs, and other computer prepared
information relating in each case solely to any of the foregoing.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 7.4

EXISTING LIENS



--------------------------------------------------------------------------------

SCHEDULE 7.8

BANK ACCOUNTS



--------------------------------------------------------------------------------

SCHEDULE 7.16

LABOUR DISPUTES



--------------------------------------------------------------------------------

SCHEDULE 8.9

EXISTING INDEBTEDNESS



--------------------------------------------------------------------------------

SCHEDULE 8.10

EXISTING LOANS, ADVANCES AND GUARANTEE